Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

by and among

HDV HOLDINGS LLC,

BLUCORA, INC.,

PROJECT BASEBALL SUB, INC.

and

HDV HOLDINGS, INC.

October 14, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

        PURCHASE AND SALE OF SHARES

     2   

1.01

 

Purchase and Sale of Shares

     2   

1.02

 

Purchase Price

     2   

1.03

 

Estimated Cash, Estimated Indebtedness, Estimated Net Working Capital and
Estimated Transaction Expenses

     2   

1.04

 

The Closing Transactions

     3   

1.05

 

Final Cash, Final Indebtedness, Final Net Working Capital and Final Transaction
Expenses Calculations

     3   

1.06

 

The Closing

     6   

1.07

 

Withholding

     7   

1.08

 

EBITDA Adjustment

     7   

ARTICLE 2

 

        CONDITIONS TO CLOSING

     12   

2.01

 

Conditions to the Purchaser’s Obligations

     12   

2.02

 

Conditions to the Seller’s and the Company’s Obligations

     14   

ARTICLE 3

 

        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     15   

3.01

 

Organization and Power; Shares

     15   

3.02

 

Subsidiaries

     15   

3.03

 

Capitalization

     16   

3.04

 

Governing Documents

     16   

3.05

 

Authorization; No Breach; Valid and Binding Agreement

     16   

3.06

 

Financial Statements

     17   

3.07

 

Undisclosed Liabilities

     17   

3.08

 

Absence of Certain Developments

     18   

3.09

 

Title to Properties

     20   

3.10

 

Tax Matters

     20   

3.11

 

Contracts and Commitments

     23   

3.12

 

Intellectual Property

     24   

3.13

 

Litigation

     26   

3.14

 

Governmental Consents

     26   

3.15

 

Employee Benefit Plans

     27   

3.16

 

Labor and Employment

     28   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.17

 

Insurance

     29   

3.18

 

Compliance with Laws

     29   

3.19

 

Environmental Matters

     30   

3.20

 

Affiliated Transactions

     31   

3.21

 

Brokerage

     31   

3.22

 

Investment Adviser Matters

     31   

3.23

 

Broker-Dealer Matters

     32   

3.24

 

Insurance Brokerage

     33   

3.25

 

Absence of Unlawful Payments

     34   

ARTICLE 4

 

        REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     34   

4.01

 

Organization and Power

     34   

4.02

 

Authorization; No Breach; Valid and Binding Agreement

     34   

4.03

 

Governmental Consents

     35   

4.04

 

Litigation

     35   

4.05

 

Brokerage

     35   

4.06

 

Financing

     35   

4.07

 

Solvency

     36   

4.08

 

Securities Act

     37   

4.09

 

Disqualification

     37   

ARTICLE 5

 

        REPRESENTATIONS AND WARRANTIES OF THE SELLER

     37   

5.01

 

Organization and Power

     37   

5.02

 

Authorization; No Breach; Valid and Binding Agreement

     38   

5.03

 

Ownership of Capital Stock

     38   

5.04

 

Brokerage

     38   

ARTICLE 6

 

        COVENANTS OF THE COMPANY

     38   

6.01

 

Conduct of the Business

     39   

6.02

 

Assistance with Financing

     39   

6.03

 

Access to Books and Records

     42   

6.04

 

Client and Customer Approvals

     42   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.05

 

FINRA Consent; Other Third Party Consents

     43   

6.06

 

Exclusivity

     43   

6.07

 

R&W Insurance Efforts

     44   

6.08

 

Notification

     44   

6.09

 

Section 280G

     44   

ARTICLE 7

 

        COVENANTS OF THE PURCHASER

     45   

7.01

 

Access to Books and Records

     45   

7.02

 

Notification

     45   

7.03

 

Director and Officer Liability and Indemnification

     45   

7.04

 

Employment and Benefit Arrangements

     47   

7.05

 

Employee Matters

     47   

7.07

 

Post-Closing Regulatory Matters

     48   

7.08

 

Purchaser’s Solvency

     48   

7.09

 

Acknowledgment of the Purchaser

     48   

7.10

 

Financing

     49   

ARTICLE 8

 

        TERMINATION

     53   

8.01

 

Termination

     53   

8.02

 

Effect of Termination

     54   

ARTICLE 9

 

        ADDITIONAL COVENANTS

     56   

9.01

 

Tax Matters

     56   

9.02

 

Reasonable Best Efforts

     57   

9.03

 

Confidentiality

     57   

9.04

 

Further Assurances

     58   

9.05

 

Provision Respecting Legal Representation

     58   

9.06

 

Press Releases and Communications

     59   

9.07

 

Regulatory Filings

     59   

9.08

 

Guarantee

     60   

9.09

 

Rollover

     62   

ARTICLE 10

 

        INDEMNIFICATION

     62   

10.01

 

General

     62   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.02

 

Seller’s Indemnification Obligations

     63   

10.03

 

Purchaser’s Indemnification Obligations

     63   

10.04

 

Limitations on Indemnification Obligations

     64   

10.05

 

Notice and Determination of Claims

     65   

10.06

 

Third Party Claims

     65   

10.07

 

Exclusive Remedy

     68   

ARTICLE 11

 

        DEFINITIONS

     68   

11.01

 

Definitions

     68   

11.02

 

Other Definitional Provisions

     77   

11.03

 

Cross-Reference of Other Definitions

     78   

ARTICLE 12

 

        MISCELLANEOUS

     80   

12.01

 

Expenses

     80   

12.02

 

Knowledge Defined

     80   

12.03

 

Notices

     80   

12.04

 

Assignment

     82   

12.05

 

Severability

     82   

12.06

 

References

     82   

12.07

 

Construction

     83   

12.08

 

Amendment and Waiver

     83   

12.09

 

Complete Agreement

     84   

12.10

 

Third-Party Beneficiaries

     84   

12.11

 

Waiver of Trial by Jury

     84   

12.12

 

Purchaser Deliveries

     84   

12.13

 

Electronic Delivery

     84   

12.14

 

Counterparts

     85   

12.15

 

Governing Law

     85   

12.16

 

Consent to Jurisdiction

     85   

12.17

 

Specific Performance

     86   

12.18

 

Consents

     87   

12.19

 

Seller Reserve

     87   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Debt Commitment Letter

SCHEDULES

 

Schedule 1.08

   Example Adjusted EBITDA Calculation

Schedule 10.01

  

Example Net Working Capital Calculation

 

i



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October [12],
2015, is made by and among HDV Holdings LLC, a Delaware limited liability
company (the “Seller”), Blucora, Inc., a Delaware corporation (the “Parent”)
(solely with respect to Section 9.08), Project Baseball Sub, Inc., a Delaware
corporation and wholly owned indirect subsidiary of the Parent (the
“Purchaser”), and HDV Holdings, Inc., a Delaware corporation (the “Company”).
Capitalized terms used and not otherwise defined herein have the meanings set
forth in Article 11 below.

WHEREAS, the Seller owns 100% of the issued and outstanding shares of capital
stock of the Company (the “Shares”);

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Purchaser desires to acquire from the Seller, and the Seller desires to sell to
the Purchaser, all of the Shares;

WHEREAS, the respective boards of directors and boards of managers, as
applicable, of the Purchaser, the Seller and the Company have approved this
Agreement and the transactions contemplated hereby, upon the terms and subject
to the conditions set forth herein; and

WHEREAS, as an inducement for the Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, concurrently with the execution
and delivery hereof, the Key Employee is entering into an employment agreement
(the “Employment Agreement”);

WHEREAS, as an inducement for the Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, concurrently with the execution
and delivery hereof, each of Roger Ochs and the Rollover Employees are entering
into rollover agreements with the Purchaser, the Company and the Seller (the
“Rollover Agreements”), pursuant to which, immediately prior to the Closing, the
Company will distribute to the Seller, and the Seller will distribute to the
Rollover Employees shares of capital stock of the Company (the “Rollover
Shares”), free and clear of any Liens, and the Rollover Employees will
contribute their Rollover Shares to the Purchaser in exchange for shares of
capital stock of the Purchaser and Roger Ochs will contribute his Rollover
Shares to the Purchaser in exchange for shares of capital stock of the Purchaser
and a promissory note (such transaction, the “Rollover”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.01 Purchase and Sale of Shares. On the terms and subject to the conditions
hereof, on the Closing Date, (a) the Seller shall sell, assign, transfer and
convey to the Purchaser, and the Purchaser shall purchase and acquire from the
Seller, all of the Shares (other than the Rollover Shares, which for the
avoidance of doubt, shall have been contributed by Roger Ochs and the Rollover
Employees to the Purchaser immediately prior to the Closing as part of the
Rollover), free and clear of any Liens and restrictions on transfer (other than
any restrictions under the Securities Act of 1933, as amended, and applicable
state securities laws), and (b) in consideration of the sale of the Shares and
the covenants and agreements of the Seller contained herein, the Purchaser shall
deliver to the Seller or its designee the consideration specified in
Section 1.02.

1.02 Purchase Price.

(a) For purposes of this Agreement, the aggregate purchase price (the “Purchase
Price”) to be paid for the Shares shall be an amount equal to (i) $600,000,000
(the “Base Consideration”), minus (ii) Final Indebtedness, plus (iii) the
amount, if any, by which Final Net Working Capital exceeds the Target Net
Working Capital, minus (iv) the amount, if any, by which Final Net Working
Capital is less than the Target Net Working Capital, plus (v) Final Cash, minus
(vi) Final Transaction Expenses, minus the Equity Rollover Amount, minus the
Specified Indemnity Accrued Amount.

(b) For purposes of this Agreement, the “Preliminary Purchase Price” shall be an
amount equal to (i) the Base Consideration, minus (ii) Estimated Indebtedness,
plus (iii) the amount, if any, by which Estimated Net Working Capital exceeds
the Target Net Working Capital, minus (iv) the amount, if any, by which
Estimated Net Working Capital is less than the Target Net Working Capital, plus
(v) Estimated Cash, minus (vi) Estimated Transaction Expenses,, minus (viii) the
Escrow Amount, minus the Equity Rollover Amount, minus the Specified Indemnity
Accrued Amount.

1.03 Estimated Cash, Estimated Indebtedness, Estimated Net Working Capital and
Estimated Transaction Expenses. Not less than two (2) days prior to the
anticipated Closing Date, the Company shall deliver to the Purchaser (i) the
Company’s good faith calculation of its estimate of (a) the amount of Cash as of
the close of business on the day immediately preceding the Closing Date
(“Estimated Cash”), (b) Net Working Capital as of the close of business on the
day immediately preceding the Closing Date (“Estimated Net Working Capital”),
(c) the amount of Indebtedness which will be outstanding immediately prior to
the Closing (“Estimated Indebtedness”), (d) the amount of Transaction Expenses
which will be unpaid as of the Closing (“Estimated Transaction Expenses”) and
(e) the Specified Indemnity Accrued Amount, and (ii) a statement showing the
calculation of the Preliminary Purchase Price.

 

2



--------------------------------------------------------------------------------

1.04 The Closing Transactions. Subject to the terms and conditions set forth in
this Agreement, the parties shall consummate the following transactions on the
Closing Date:

(a) the Purchaser shall deliver to the Seller (or, at Seller’s discretion, the
Paying Agent) the Preliminary Purchase Price by wire transfer of immediately
available funds to one or more accounts designated by the Seller to the
Purchaser in exchange for the delivery by the Seller to the Purchaser of the
stock certificate(s) evidencing the Shares (other than the Rollover Shares) duly
endorsed for transfer or accompanied by a duly executed stock power;

(b) the Company shall deliver to the Purchaser payoff letters in form and
substance reasonably acceptable to the Purchaser from each holder of
Indebtedness listed on the Indebtedness Payoff Schedule, which payoff letters
shall provide a mechanism for a full and complete release of all Liens granted
by the Company or any of its Subsidiaries to, or otherwise arising with respect
to, the holder of such Indebtedness, effective upon repayment of such
Indebtedness;

(c) the Purchaser shall repay, on behalf of the Company and its Subsidiaries,
all amounts required to be paid under the payoff letters delivered pursuant to
Section 1.04(b) in order to fully discharge the Indebtedness owed to the Persons
thereunder, by wire transfer of immediately available funds to the accounts
designated in such payoff letters;

(d) the Purchaser, the Company and the Seller shall make such other deliveries
as are required by Article 2 hereof;

(e) the Purchaser shall pay, on behalf of the Seller and the Company and its
Subsidiaries (as applicable), the unpaid Transaction Expenses, by wire transfer
of immediately available funds to the accounts designated on the Transaction
Expenses Schedule;

(f) the Purchaser shall pay by wire transfer of immediately available funds to
the Escrow Agent, the Escrow Amount, to be held pursuant to the Escrow
Agreement; and

(g) the Seller shall deliver to the Purchaser a certificate, executed by the
Seller under penalties of perjury, stating that the Seller is not a foreign
person in form and substance required under Treasury Regulation
Section 1.1445-2(b)(2). The Purchaser’s only remedy for the Seller’s failure to
provide such certificate will be to withhold from the payments to be made
pursuant to this Agreement any required withholding Tax under Section 1445 of
the Code, and the Seller’s failure to provide such certificate shall not be
deemed to be a failure of the condition set forth in Section 2.01(b) to have
been met.

1.05 Final Cash, Final Indebtedness, Final Net Working Capital and Final
Transaction Expenses Calculations.

(a) As promptly as possible, but in any event within 90 days after the Closing
Date, the Purchaser will deliver to the Seller (i) a consolidated balance sheet
of the Company and its Subsidiaries (the “Closing Balance Sheet”) as of the
close of business on the day immediately preceding the Closing Date and (ii) a
statement showing the calculation of (A) the amount of Cash derived from the
Closing Balance Sheet as of the close of business on the day immediately
preceding the Closing Date, (B) the amount of Indebtedness as of immediately
prior to the Closing, (C) the Net Working Capital derived from the Closing
Balance Sheet as of the close of business on the day immediately preceding the
Closing Date, and (D) the amount of Transaction

 

3



--------------------------------------------------------------------------------

Expenses unpaid as of the Closing (together with the Closing Balance Sheet, the
“Preliminary Statement”). If a Preliminary Statement is not delivered to the
Seller within 90 days after the Closing Date, the Preliminary Purchase Price
shall become the Purchase Price and shall be final, binding and non-appealable
by the parties hereto. The Closing Balance Sheet shall be prepared, and the
amount of Cash, the amount of Indebtedness, the Net Working Capital and the
amount of Transaction Expenses shall be determined, on a consolidated basis in
accordance with GAAP using the same accounting methods, policies, principles,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in preparation of the Latest Balance Sheet
and shall not include any changes in assets or liabilities as a result of
purchase accounting adjustments or other changes arising from or resulting as a
consequence of the transactions contemplated hereby. The parties agree that the
purpose of preparing the Closing Balance Sheet and determining the amount of
Cash, the amount of Indebtedness, the Net Working Capital and the amount of
Transaction Expenses and the related purchase price adjustment contemplated by
this Section 1.05 is to measure changes in the amount of Cash, the amount of
Indebtedness, the Net Working Capital and the amount of Transaction Expenses,
and such processes are not intended to permit the introduction of different
judgments, accounting methods, policies, principles, practices, procedures,
classifications or estimation methodologies for the purpose of preparing the
Closing Balance Sheet or determining the amount of Cash, the amount of
Indebtedness, the Net Working Capital and the amount of Transaction Expenses.
After delivery of the Preliminary Statement, the Seller and its accountants
shall have 60 days to review the Preliminary Statement and during such time
shall be permitted full access to review the Company’s and its Subsidiaries’
books and records and work papers related to the preparation of the Preliminary
Statement as reasonably requested by the Seller; provided that such access shall
be in a manner that does not unreasonably interfere with the normal business
operations of the Purchaser, the Company or its Subsidiaries. The Seller and its
accountants may make inquiries of the Purchaser, the Company, its Subsidiaries
and their respective personnel and accountants regarding questions concerning,
or disagreements with, the Preliminary Statement arising in the course of their
review thereof; provided that such inquiries shall be in a manner that does not
unreasonably interfere with the normal business operations of the Purchaser, the
Company or its Subsidiaries, and the Purchaser shall use its, and shall cause
the Company and its Subsidiaries to use their, commercially reasonable efforts
to cause any such personnel and accountants to cooperate with and respond to
such inquiries.

(b) If the Seller has any objections to the Preliminary Statement, the Seller
shall deliver to the Purchaser a statement setting forth its objections thereto
(an “Objections Statement”). If an Objections Statement is not delivered to the
Purchaser within 60 days after delivery of the Preliminary Statement, the
Preliminary Statement shall be final, binding and non-appealable by the parties
hereto; provided that, in the event the Purchaser, the Company or any of its
Subsidiaries does not provide any papers or documents reasonably requested by
the Seller or any of its authorized representatives that are in existence as of
the time of such request within five Business Days of request therefor (or such
shorter period as may remain in such 60-day period), such 60-day period shall be
extended by one Business Day for each additional day required for the Purchaser,
the Company or one of its Subsidiaries to fully respond to such request. The
Seller and the Purchaser shall negotiate in good faith to resolve any such
objections, but if they do not reach a final resolution within 15 days after the
delivery of the Objections Statement, the Seller and the Purchaser shall submit
such dispute to

 

4



--------------------------------------------------------------------------------

PricewaterhouseCoopers; provided that, if PricewaterhouseCoopers is unable or
unwilling to serve in such capacity, the Seller and the Purchaser shall jointly
select an alternative arbiter from a nationally recognized independent public
accounting firm that is not the independent auditor of any of the Purchaser, the
Seller or the Company (PricewaterhouseCoopers or the Person so selected, as
applicable, the “Dispute Resolution Auditor”). Each of the Seller and the
Purchaser may furnish to the Dispute Resolution Auditor such information and
documents as it deems relevant, with copies of such submission and all such
documents and information being concurrently given to the other party. The
Dispute Resolution Auditor shall consider only those items and amounts which are
identified in the Objections Statement as being items which the Seller and the
Purchaser are unable to resolve. The Dispute Resolution Auditor’s determination
will be based solely on the definitions of Cash, Indebtedness, Net Working
Capital and Transaction Expenses contained herein and any defined terms
incorporated therein. The Seller and the Purchaser shall use their commercially
reasonable efforts to cause the Dispute Resolution Auditor to resolve all
disagreements as soon as practicable. Further, the Dispute Resolution Auditor’s
determination shall be based solely on the supporting material provided by the
Purchaser and the Seller which are in accordance with the terms and procedures
set forth in this Agreement (i.e., not on the basis of an independent review)
and may not assign a value to any particular item greater than the greatest
value for such item claimed by either party or less than the lowest value for
such item claimed by either party, in each case as presented to the Dispute
Resolution Auditor. The resolution of the dispute by the Dispute Resolution
Auditor shall be final, binding and non-appealable on the parties hereto.
Notwithstanding the foregoing, any disputes regarding the dispute resolution
process set forth in this Section 1.05(b) shall be submitted to a court of
competent jurisdiction in accordance with Section 12.11 and Section 12.16. The
costs and expenses of the Dispute Resolution Auditor shall be allocated between
the Purchaser and the Seller based upon the percentage which the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party. For example, if the Seller claims the amount of Cash is
$1,000 greater than the amount determined by the Purchaser’s accountants, the
Purchaser contests only $500 of the amount claimed by the Seller, and the
Dispute Resolution Auditor ultimately resolves the dispute by awarding the
Seller $300 of the $500 contested, then the costs and expenses of the Dispute
Resolution Auditor will be allocated 60% (i.e., 300 ÷ 500) to the Purchaser and
40% (i.e., 200 ÷ 500) to the Seller. The amount of Cash, the amount of
Indebtedness, the Net Working Capital and the amount of Transaction Expenses as
finally determined pursuant to this Section 1.05(b) shall be referred to herein
as “Final Cash,” “Final Indebtedness,” “Final Net Working Capital” and “Final
Transaction Expenses.”

(c) If, after final determination of Final Cash, Final Indebtedness, Final Net
Working Capital and Final Transaction Expenses pursuant to this Section 1.05,
the Preliminary Purchase Price is less than the Purchase Price (such shortfall,
the “Shortfall Amount”), then the Purchaser shall, within two (2) Business Days
after Final Cash, Final Indebtedness, Final Net Working Capital and Final
Transaction Expenses become final and binding on the parties pursuant to this
Section 1.05, make payment of the Shortfall Amount by wire transfer of
immediately available funds to the Seller (or, at the Seller’s discretion, to
the Paying Agent). Promptly following such payment, the Purchaser and the Seller
shall instruct the Escrow Agent to release the remaining funds, if any, in the
Adjustment Escrow Account to the Seller.

 

5



--------------------------------------------------------------------------------

(d) If, after final determination of Final Cash, Final Indebtedness, Final Net
Working Capital and Final Transaction Expenses pursuant to this Section 1.05,
the Preliminary Purchase Price is greater than the Purchase Price (such excess,
the “Excess Amount”), then the Seller and the Purchaser shall, within two
(2) Business Days after Final Cash, Final Indebtedness, Final Net Working
Capital and Final Transaction Expenses become final and binding on the parties
pursuant to this Section 1.05, instruct the Escrow Agent to release from the
Adjustment Escrow Account, the Excess Amount to the Purchaser. In the event the
funds held in the Adjustment Escrow Account are not sufficient to pay the Excess
Amount in full to the Purchaser, the Seller and the Purchaser shall, within two
(2) Business Days after Final Cash, Final Indebtedness, Final Net Working
Capital and Final Transaction Expenses become final and binding on the parties
pursuant to this Section 1.05, instruct the Escrow Agent to release from the
Indemnity Escrow Account an amount equal to (i) the Excess Amount minus (ii) the
amount distributed to the Purchaser from the Adjustment Escrow Account pursuant
to this Section 1.05(d). Promptly following such payment, the Purchaser and the
Seller shall instruct the Escrow Agent to release the remaining funds, if any,
in the Adjustment Escrow Account to the Seller.

(e) The Purchaser agrees that the Adjustment Escrow Amount and the Indemnity
Escrow Amount, and the dispute resolution provisions provided for in this
Section 1.05, shall be the exclusive remedies for the matters addressed or that
could be addressed by this Section 1.05, and neither the Seller nor any of its
Affiliates shall have liabilities for any amounts due, owing or payable to the
Purchaser pursuant to this Section 1.05(e) to the extent the funds in the
Adjustment Escrow Account and the Indemnity Escrow Amount are insufficient to
pay such amounts.

(f) Unless otherwise required by applicable Law, the parties hereto agree that
any payment made pursuant to this Section 1.05 shall be treated as an adjustment
to purchase price for all Tax purposes.

1.06 The Closing. The parties shall cause the closing of the transactions
contemplated by this Agreement (the “Closing”) to take place at the offices of
Kirkland & Ellis LLP located at 300 North LaSalle Street, Chicago, Illinois
60654 on the third (3rd) Business Day following full satisfaction or due waiver
of all of the closing conditions set forth in Article 2 hereof (other than those
to be satisfied at the Closing, but subject to the satisfaction of such
conditions at the Closing) or on such other date as the Purchaser and the Seller
may mutually agree; provided that, unless (a) consented to in writing by the
Purchaser prior to December 30, 2015 or (b) all conditions to the Purchaser’s
obligations in respect of the funding of the Debt Financing have been satisfied
prior to such date (other than those to be satisfied at the time of such
funding, but subject to the satisfaction of such conditions at the time of such
funding), the Closing shall occur no earlier than December 30, 2015 (provided,
that for the avoidance of doubt, the notice described in Section 8.01(f) may be
delivered three Business Days prior to December 30, 2015). The date of the
Closing is referred to herein as the “Closing Date,” and the Closing shall be
deemed effective as of 12:01 a.m. Eastern Time on the Closing Date.

 

6



--------------------------------------------------------------------------------

1.07 Withholding. The parties, as well as their respective Affiliates, shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement such amounts as are required to be
deducted or withheld therefrom under any applicable provision of federal, state,
local or foreign Tax Law or under any applicable legal requirement. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid; provided that, if the
Purchaser or any of its Affiliates determines that an amount is required to be
deducted and withheld, the Purchaser shall use commercially reasonable efforts
to provide, at least five (5) Business Days prior to the date the applicable
payment is scheduled to be made, the Seller with written notice of the intent to
deduct and withhold, which notice shall include a copy of the calculation of the
amount to be deducted and withheld. The Purchaser shall provide the Seller with
a reasonable opportunity to provide forms or other evidence that would exempt
such amounts from withholding.

1.08 EBITDA Adjustment.

(a) On or prior to April 30, 2016, the Purchaser shall deliver to the Seller a
copy of the Company’s audited consolidated financial statements for the fiscal
year ending December 31, 2015, together with a statement (the “2015 EBITDA
Statement”) setting forth its determination of the Adjusted EBITDA of the
Company and its Subsidiaries for the fiscal year ending December 31, 2015 (the
“2015 Adjusted EBITDA”). After delivery by the Purchaser of the 2015 EBITDA
Statement, the Seller and its accountants shall have 60 days to review the 2015
EBITDA Statement and during such time shall be permitted full access to review
the Company’s and its Subsidiaries’ books and records and work papers related to
the preparation of the 2015 EBITDA Statement as reasonably requested by the
Seller; provided that such access shall be in a manner that does not
unreasonably interfere with the normal business operations of the Purchaser, the
Company or its Subsidiaries. The Seller and its accountants may make inquiries
of the Purchaser, the Company, its Subsidiaries and their respective accountants
regarding questions concerning, or disagreements with, the 2015 EBITDA Statement
arising in the course of their review thereof; provided that such inquiries
shall be in a manner that does not unreasonably interfere with the normal
business operations of the Purchaser, the Company or its Subsidiaries, and the
Purchaser shall use its, and shall cause the Company and its Subsidiaries to use
their, commercially reasonable efforts to cause any such accountants to
cooperate with and respond to such inquiries.

(b) If the Seller has any objections to the 2015 EBITDA Statement, the Seller
shall deliver to the Purchaser a statement setting forth its objections thereto
then known based on the access and information provided by the Purchaser through
such date (a “2015 EBITDA Objections Statement”). If a 2015 EBITDA Objections
Statement is not delivered to the Purchaser within 60 days after delivery of the
2015 EBITDA Statement, the 2015 EBITDA Statement shall be final, binding and
non-appealable by the parties hereto; provided that, in the event the Purchaser,
the Company or any of its Subsidiaries does not provide any papers or documents
reasonably requested by the Seller or any of its authorized representatives that
are in existence as of the time of such request within five Business Days of
request therefor (or such shorter period as may remain in such 60-day period),
such 60-day period shall be extended by one Business Day for each additional day
required for the Purchaser, the Company or one of its Subsidiaries to fully
respond to such request. Following the delivery of the 2015 EBITDA Objections
Statement, the Seller may update the 2015 EBITDA Objections Statement to reflect

 

7



--------------------------------------------------------------------------------

any change in objections to the extent such changes are in respect of new
information received from the Purchaser after the date of such delivery. The
Seller and the Purchaser shall negotiate in good faith to resolve any such
objections, but if they do not reach a final resolution within 60 days after the
delivery of the 2015 EBITDA Objections Statement, the Seller and the Purchaser
shall submit such dispute to the Dispute Resolution Auditor. Each of the Seller
and the Purchaser may furnish to the Dispute Resolution Auditor such information
and documents as it deems relevant, with copies of such submission and all such
documents and information being concurrently given to the other party. The
Dispute Resolution Auditor shall consider only those items and amounts which are
identified to the Dispute Resolution Auditor from the 2015 EBITDA Objections
Statement as being items which the Seller and the Purchaser have been unable to
resolve. The Dispute Resolution Auditor’s determination will be based solely on
the definition of Adjusted EBITDA contained herein. The Seller and the Purchaser
shall use their commercially reasonable efforts to cause the Dispute Resolution
Auditor to resolve all disagreements as soon as practicable. Further, the
Dispute Resolution Auditor’s determination shall be based solely on the
supporting material provided by the Purchaser and the Seller which are in
accordance with the terms and procedures set forth in this Agreement (i.e., not
on the basis of an independent review) and may not assign a value to any
particular item greater than the greatest value for such item claimed by either
party or less than the lowest value for such item claimed by either party, in
each case as presented to the Dispute Resolution Auditor. The resolution of the
dispute by the Dispute Resolution Auditor shall be final, binding and
non-appealable on the parties hereto. Notwithstanding the foregoing, any
disputes regarding the dispute resolution process set forth in this
Section 1.08(b) shall be submitted to a court of competent jurisdiction in
accordance with Section 12.11 and Section 12.16. The costs and expenses of the
Dispute Resolution Auditor shall be allocated between the Purchaser and the
Seller based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party. The
2015 Adjusted EBITDA as finally determined pursuant to this Section 1.08(b)
shall be referred to herein as the “Actual 2015 Adjusted EBITDA.”

(c) If the Actual 2015 Adjusted EBITDA is less than $46,164,000, then the
Purchaser and the Seller shall cause the Escrow Agent to pay to the Purchaser or
its designee, a payment (the “2015 Adjusted EBITDA Payment”) by wire transfer of
immediately available funds to an account designated by the Purchaser, which
2015 Adjusted EBITDA Payment shall be calculated as follows:

(i) If the Actual 2015 Adjusted EBITDA is less than $44,625,200.00, then the
2015 Adjusted EBITDA Payment shall be equal to $20,000,000.

(ii) If the Actual 2015 Adjusted EBITDA is greater than or equal to $46,164,000,
then the 2015 Adjusted EBITDA Payment shall be equal to $0.

(iii) If the Actual 2015 Adjusted EBITDA is less than $46,164,000 but greater
than or equal to $44,625,200.00, then the 2015 Adjusted EBITDA Payment shall be
determined by linear interpolation between $0 and $20,000,000 (i.e., for each
$1.00 by which the Actual 2015 Adjusted EBITDA is less than $46,164,000, the
2015 Adjusted EBITDA Payment shall be increased by $13.00 (but shall not be
greater than $20,000,000).

 

8



--------------------------------------------------------------------------------

(d) To the extent there is any portion of the 2015 Adjusted EBITDA Escrow Amount
remaining after the payment of the 2015 Adjusted EBITDA Payment, the Purchaser
and the Seller shall cause the Escrow Agent to pay to the Seller (or, at the
Seller’s discretion, the Paying Agent) such remaining portion by wire transfer
of immediately available funds to an account designated by the Seller.

(e) Notwithstanding the foregoing provisions of this Section 1.08, if the
Purchaser fails to deliver the 2015 EBITDA Statement on or prior to April 30,
2016, then the 2015 Adjusted EBITDA Payment shall be deemed to be equal to $0.

(f) As used in this Section 1.08:

(i) “Adjusted EBITDA” of any Person means, for any period, an amount equal to
the sum of (i) the net income of such Person, determined in accordance with
GAAP, consistently applied, plus (ii) to the extent deducted or not included in
determining subsection (i) for such period, and without duplication,
(A) Consolidated Interest Expense, amortization of debt discounts and
commissions, (B) income tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, (D) all actual out-of-pocket fees,
costs and expenses incurred in connection with the closing of the transactions
contemplated by the Existing Loan Agreements and any related transactions or
this Agreement and any related transactions, (E) any loss or charge from
extraordinary items, (F) any aggregate net loss on the sale of property (other
than accounts (as defined under the applicable UCC) and inventory) outside the
ordinary course of business, (G) management fees and expenses and transaction
fees paid pursuant to and in accordance with the management agreement with
certain of the equityholders of the Seller, (H) all non-cash (and, with respect
to clause (y), cash) costs, expenses, losses and charges (other than the
write-down of current assets) for such period (including non-cash compensation
expenses and amounts representing non-cash adjustments) required by the
application of (x) FASB Statement No. 144 (relating to write-down of long-lived
assets), (y) FASB Statement No. 141R (including with respect to “earnouts”
incurred as deferred consideration in connection with a Permitted Acquisition)
and (z) FASB Statement No. 142 (relating to changes in accounting for
amortization of goodwill and certain intangibles) as established by the
Financial Accounting Standards Board (pertaining to purchase method accounting),
(I) severance costs or one-time compensation expenses paid to employees or
investment advisors, (J) non-cash charges or expenses incurred in such period in
connection with the write-off of deferred financing costs, (K) costs and
expenses associated with maintaining a corporate debt rating, (L) in connection
with one-time marketing and technology projects and client billing and ticket
charge issues, (M) non-recurring legal and consulting fees, (N) any balance
sheet reserves or accruals established in respect of any liability on the
Special Indemnity Schedule and (O) costs and expenses paid associated with
satisfying any liability on the Special Indemnity Schedule. Schedule 1.08
attached hereto sets forth an example of the

 

9



--------------------------------------------------------------------------------

calculation of Adjusted EBITDA as of the date of the Latest Balance Sheet.
Adjusted EBITDA shall be calculated in accordance with Schedule 1.08 and only
include the line items set forth therein.

(ii) “Consolidated Interest Expense” means, for the Company and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (i) the total interest expense and loan fees, including the interest
component of any payments in respect of capital lease obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net cash amount payable (or minus the net cash amount received)
with respect to hedging transactions during such period.

(g) To the extent the total amount of bonuses paid to employees from January 1,
2015 through December 31, 2015 pursuant to any Plan in existence as of the date
hereof is less than the total amount that would be paid to such employees
pursuant to such Plans in the ordinary course consistent with the Company’s and
its Subsidiaries’ past practices (with the parties acknowledging that
implementation of such payments of bonuses shall be done at the direction of the
Chief Executive Officer of the Company consistent with his past practices),
whether due to the Company’s or any Subsidiary’s failure to pay such bonus or
forfeiture or waiver thereof by the recipient or otherwise, except in the case
of any employee that was not eligible for such bonus pursuant to the terms of
the applicable Plan, the Adjusted EBITDA shall be calculated as though such
payment had been made. If the Company or any of its Subsidiaries shall take any
action during the period from and after the Closing through December 31, 2015
(or make any change in the Company’s or any of its Subsidiaries’ accounting
methods with respect to the measurement of any accrued liabilities of the
Company and its Subsidiaries for the calendar year ended December 31, 2015
during the time period between January 1, 2016 and the date on which the 2015
EBITDA Statement is delivered) that is inconsistent with the ordinary operations
and past practices of the Company and its Subsidiaries prior to the date hereof
(other than actions that are required by applicable Law) , the calculation of
the 2015 Adjusted EBITDA shall not be increased or reduced on account of any of
the revenues, costs, expense or other effects on net income resulting directly
from such actions.

(h) Following the Closing, the Purchaser shall have sole discretion with regard
to all matters relating to the operation of the Company and its Subsidiaries;
provided that from the Closing until December 31, 2015, the Purchaser shall, and
shall cause the Company and its Subsidiaries to:

(i) pursue all of the Company’s and its Subsidiaries’ operations consistent with
the level of activity conducted by the Company and its Subsidiaries during the
year prior to the Closing Date to the extent permitted by applicable Law, and in
any event with no less diligence than the level of activity the Purchaser uses
for its other businesses;

(ii) operate the Company and its Subsidiaries separate from the Purchaser’s and
the Purchaser’s Affiliates’ existing businesses, including by maintaining
separate books and records and generating separate financial statements, which
statements shall be prepared in accordance with GAAP, for the Company and its
Subsidiaries;

 

10



--------------------------------------------------------------------------------

(iii) cause any goods and services sold by the Company and its Subsidiaries to
the Purchaser or its Affiliates (other than the Company and its Subsidiaries) or
purchased by the Company and its Subsidiaries from the Purchaser or its
Affiliates (other than the Company and its Subsidiaries) to be made on terms
comparable to those that would be realized or paid if dealing with an
independent party in an arm’s-length commercial transaction;

(iv) maintain the Company’s current compensation practices (other than
equity-based compensation), including with respect to the Company’s bonus
compensation plan, in the ordinary course of business and consistent with past
practice (with the parties acknowledging that implementation of such
compensation practices shall be implemented at the direction of the Chief
Executive Officer of the Company consistent with his past practices);

(v) refrain from diverting any revenues from the Company and its Subsidiaries to
the Purchaser’s other businesses or to any Affiliates of the Purchaser;

(vi) refrain from making any changes to the Company’s or its Subsidiaries’
accounting methods, principles or practices or Tax methods, practices or
elections;

(vii) refrain from changing the legal structure of Company or any of its
Subsidiaries in existence as of the date hereof or the legal structure within
which any one or more of the divisions thereof operate as of the date hereof;

(viii) refrain from acquiring any business or entering into any new line of
business and any restructuring or integration matters related thereto;

(ix) refrain from taking any actions with respect to the sale, disposition or
other divestiture of the Company or any of its Subsidiaries or any one or more
of their divisions or lines of business; and

(x) refrain from taking any actions in bad faith that would have the purpose of
reducing the 2015 Adjusted EBITDA or increasing the 2015 Adjusted EBITDA Payment
hereunder.

(i) Notwithstanding anything in this Section 1.08 to the contrary, the Purchaser
has no obligation to operate the Company and its Subsidiaries in order to
maximize the 2015 Adjusted EBITDA or the 2015 Adjusted EBITDA Payment hereunder.

(j) Unless otherwise required by applicable Law, the parties hereto agree that
any payment made pursuant to this Section 1.08 shall be treated as an adjustment
to purchase price for all Tax purposes.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

CONDITIONS TO CLOSING

2.01 Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or waiver by the Purchaser in writing) of the following conditions
as of the Closing:

(a) (i) The representations and warranties set forth in Section 3.01
(Organization and Power; Shares), Section 3.02 (Subsidiaries), Section 3.03
(Capitalization), the first and last sentences of Section 3.05 (Authorization;
No Breach; Valid and Binding Agreement) and Section 3.21 (Brokerage) and Article
5 shall be true and correct in all respects as of the Closing Date as though
such representations were then made on the Closing Date, except to the extent
such representations and warranties address matters of particular dates, in
which case the same shall have been true and correct in all respects as of such
date; (ii) each of the other representations and warranties set forth in Article
3 shall be true and correct (without giving effect to any materiality or
Material Adverse Effect qualification or exception contained therein) as of the
Closing Date as though then made, except to the extent such representations and
warranties address matters as of particular dates, in which case the same shall
be true and correct (without giving effect to any materiality or Material
Adverse Effect qualification or exception contained therein) as of such dates,
except where the failure of such representations and warranties referenced in
the immediately preceding clause (ii) to be so true and correct would not, in
the aggregate, have a Material Adverse Effect.

(b) The Company and the Seller shall have performed in all material respects all
the covenants and agreements required to be performed by them under this
Agreement at or prior to the Closing.

(c) The Seller shall have delivered to the Purchaser a duly executed counterpart
to the Escrow Agreement.

(d) The applicable waiting periods, if any, under the HSR Act, shall have
expired or been terminated.

(e) No judgment, decree or order shall have been entered and not withdrawn which
would prevent the performance of this Agreement or the consummation of any of
the transactions contemplated hereby, declare unlawful the transactions
contemplated by this Agreement or cause such transactions to be rescinded.

(f) The Company (and/or the Seller) shall have delivered to the Purchaser each
of the following:

(i) a certificate executed by an officer of the Company and the Seller, in form
and substance reasonably acceptable to the Purchaser, dated as of the Closing
Date, stating that the preconditions specified in Section 2.01(a) and
Section 2.01(b) (as such conditions relate to the Company or the Seller, as
applicable) have been satisfied;

 

12



--------------------------------------------------------------------------------

(ii) certified copies of the certificates or articles of incorporation or
formation, bylaws or limited liability company agreement (or similar applicable
organizational documents) of the Company and each of its Subsidiaries; and

(iii) a copy of the resolutions duly adopted by the Seller’s and the Company’s
board of directors or board of managers, as applicable, authorizing the
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby.

(g) The Company shall have received from FINRA a decision as specified in NASD
Rule 1017 granting approval with respect to the transactions contemplated by
this Agreement and the change of indirect owners of the BD Subsidiary, with only
such material restrictions to which the Purchaser shall have agreed to (the
“FINRA Approval”), which shall not have been revoked.

(h) Forty-five (45) days shall have elapsed since the Negative Consent Notice
was sent to Clients by the Company or the Adviser Subsidiary.

(i) No Material Adverse Effect shall have occurred between the date hereof and
the Closing Date.

(j) The Assets Under Administration as of the end of the trading day immediately
preceding a determination date to be mutually agreed upon by the Seller and the
Purchaser, which determination date shall in no event be earlier than five
(5) Business Days prior to the anticipated Closing Date, shall be equal to or
greater than $34,000,000,000;

(k) The Company and its Subsidiaries shall have, immediately prior to the
Closing, at least 4,000 IC Representatives;

(l) The Purchaser shall have received evidence reasonably satisfactory to it
that the Management Services Agreement shall automatically terminate upon the
Closing and that the Company and its Subsidiaries shall have no further
liability to the Seller under such Management Services Agreement;

(m) Either (i) the Key Employee shall remain employed by the Company and the
Employment Agreement shall not have been revoked or terminated; or (ii) in the
event the Key Employee has died or suffered Disability (as defined in the
Employment Agreement), each of Joel Bennett, Scott Rawlins and Ruth Papazian
shall be employed by the Company.

If the Closing occurs, all closing conditions set forth in this Section 2.01
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by the Purchaser.

 

13



--------------------------------------------------------------------------------

2.02 Conditions to the Seller’s and the Company’s Obligations. The obligation of
the Seller and the Company to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by the Seller and the
Company in writing) of the following conditions as of the Closing:

(a) (i) The representations and warranties set forth in Article 4 (other than
those representations and warranties that address matters as of particular
dates) shall be true and correct (without giving effect to any materiality
qualification or exception contained therein) in all material respects as of the
Closing Date as though then made, and (ii) the representations and warranties
set forth in Article 4 that address matters as of particular dates shall be true
and correct (without giving effect to any materiality qualification or exception
contained therein) in all material respects as of such dates.

(b) The Purchaser shall have performed in all material respects all the
covenants and agreements required to be performed by it under this Agreement at
or prior to the Closing.

(c) The Purchaser shall have delivered to the Seller (or, if applicable, the
Paying Agent) the Preliminary Purchase Price, by wire transfer of immediately
available funds to the account(s) designated by the Seller.

(d) The Purchaser shall have delivered to the Seller a duly executed counterpart
to the Escrow Agreement.

(e) The Purchaser shall have delivered to the Seller a fully executed copy of
the Debt Commitment Letter on or before the date hereof, and such Debt
Commitment Letter shall remain in full force and effect as of immediately prior
to the Closing.

(f) The applicable waiting periods, if any, under the HSR Act shall have expired
or been terminated.

(g) The Company shall have received the FINRA Approval, which shall not have
been revoked.

(h) No judgment, decree or order shall have been entered and not withdrawn which
would prevent the performance of this Agreement or the consummation of any of
the transactions contemplated hereby, declare unlawful the transactions
contemplated by this Agreement or cause such transactions to be rescinded.

(i) The Purchaser shall have delivered to the Seller each of the following:

(i) a certificate executed by an officer of the Purchaser, in form and substance
reasonably acceptable to the Seller, dated as of the Closing Date, stating that
the preconditions specified in Section 2.02(a) and Section 2.02(b) have been
satisfied; and

(ii) a copy of the resolutions duly adopted by the Purchaser’s board of
directors (or its equivalent governing body) authorizing the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby.

 

14



--------------------------------------------------------------------------------

If the Closing occurs, all closing conditions set forth in this Section 2.02
(other than Section 2.02(c)) which have not been fully satisfied as of the
Closing shall be deemed to have been waived by the Seller and the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that the statements in this
Article 3 are correct and complete as of the date of this Agreement, except as
set forth in the schedules accompanying this Agreement (the “Disclosure
Schedules”). The Disclosure Schedules have been arranged for purposes of
convenience in separately titled sections corresponding to sections of this
Agreement; however, each section of the Disclosure Schedules shall be deemed to
incorporate by reference all information disclosed in any other section of the
Disclosure Schedules where the applicability of the information set forth in
such other section would be reasonably apparent on its face. Capitalized terms
used in the Disclosure Schedules and not otherwise defined therein have the
meanings given to them in this Agreement.

3.01 Organization and Power; Shares. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and the Company has all requisite corporate power and authority and
all material authorizations necessary to own and operate its properties and to
carry on its businesses as now conducted. The Company is qualified to do
business in every jurisdiction in which its ownership of property or the conduct
of its businesses as now conducted requires it to qualify, except where the
failure to be so qualified would not have a Material Adverse Effect. The Shares
constitute the only outstanding equity interests of the Company.

3.02 Subsidiaries. A true and correct list of the Company’s Subsidiaries is set
forth on the Subsidiary Schedule, together with the amount of each such
Subsidiary’s authorized shares of capital stock or other equity interests, the
amount of its issued and outstanding shares of capital stock or other equity
interests and the names of each holder of shares of capital stock or other
equity interests of the Company’s Subsidiaries and the amount of such shares of
capital stock or other equity interests held by such holders. Except as set
forth on the Subsidiary Schedule, neither the Company nor any of its
Subsidiaries owns or holds the right to acquire any stock, partnership interest,
joint venture interest, other equity ownership interest, options, warrants,
calls, convertible securities or other agreement or commitments for any equity
interest in any other corporation, organization or entity. Each of the
Subsidiaries identified on the Subsidiary Schedule is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization. Each of the Subsidiaries identified on the
Subsidiary Schedule has all requisite organizational power and authority and all
authorizations necessary to own its properties and to carry on its businesses as
now conducted and is qualified to do business in every jurisdiction in which its
ownership of property or the conduct of its businesses as now conducted requires
it to qualify, except in each such case where the failure to hold such
authorizations or to be so qualified would not have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

3.03 Capitalization. All of the issued and outstanding Shares have been duly
authorized and validly issued, are fully paid and non-assessable (where
applicable), were issued in compliance with all applicable Laws and are owned,
beneficially and of record, by the Seller, free and clear of any Liens. All of
the issued and outstanding capital stock or other equity interests of the
Company’s Subsidiaries have been duly authorized and validly issued, are fully
paid and non-assessable (where applicable), were issued in compliance with all
applicable Laws and are owned, beneficially and of record, directly or
indirectly, by the Company, free and clear of all Liens, other than Liens
arising under the Existing Loan Agreements. There are no outstanding
subscriptions, options, warrants, rights (including preemptive rights), calls,
convertible securities or other agreements or commitments relating to the issued
or unissued capital stock or other securities of the Company or any of its
Subsidiaries obligating the Company or any of its Subsidiaries to issue any
securities of any kind. Neither the Company nor any of its Subsidiaries has
granted any stock appreciation rights, participations, phantom equity or similar
rights. There are no voting trusts, voting agreements, proxies, shareholder
agreements or other agreements that may affect the voting or transfer of the
Shares or any of the shares of capital stock or other securities of the
Company’s Subsidiaries.

3.04 Governing Documents. True, correct and complete copies of the Company’s and
its Subsidiaries’ certificates or articles of incorporation or formation, bylaws
or limited liability company agreement (or equivalent organizational documents)
have been provided to the Purchaser. The minute books and capital stock or
equity records of the Company and its Subsidiaries are accurate and complete in
all material respects and have been maintained in accordance with all applicable
Laws in all material respects.

3.05 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and each of the other agreements,
instruments and documents required hereby to be executed and delivered by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
corporate action, and no other corporate proceedings on the Company’s part are
necessary to authorize the execution, delivery or performance of this Agreement
and each of the other agreements, instruments and documents required hereby to
be executed and delivered by the Company and the consummation by the Company of
the transactions contemplated herein or therein. Except as set forth on the
Company Authorization Schedule, the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not (a) violate any provision of the Company’s or any of
its Subsidiaries’ certificates or articles of incorporation or formation, bylaws
or limited liability company agreement (or equivalent organizational documents),
(b) conflict in any respect with, constitute a default under, result in a breach
or violation of, constitute an event creating rights of acceleration,
termination, modification or cancellation or a loss of rights under or require
any consent under, any Material Contract or Real Property Lease to which the
Company or any of its Subsidiaries is a party, (c) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any assets of the
Company or any of its Subsidiaries, or (d) violate in any material respect any
Law or Order to which the Company or any of its Subsidiaries or any of the
assets or businesses of the Company or its Subsidiaries is subject or otherwise
bound. This Agreement has been, and at the Closing, each of the other
agreements, instruments and documents required to be executed and delivered by
the

 

16



--------------------------------------------------------------------------------

Company will be, duly executed and delivered by the Company and, assuming that
this Agreement and each of the other agreements, instruments and documents
required hereby to be executed and delivered are valid and binding obligations
of the other parties hereto, constitutes valid and binding obligations of the
Company, enforceable in accordance with their terms, except as enforceability
may be limited by bankruptcy Laws, other similar Laws affecting creditors’
rights and general principles of equity affecting the availability of specific
performance and other equitable remedies.

3.06 Financial Statements. The Financial Statements Schedule consists of the
following financial statements (the “Financial Statements”): (a) the Company’s
unaudited consolidated balance sheet as of June 30, 2015 (the “Latest Balance
Sheet”) and the related statements of income and cash flows for six month period
then ended and (b) the Company’s audited consolidated balance sheet as of each
of December 31, 2014, December 31, 2013 and December 31, 2012 and the related
statements of income and cash flows for the fiscal year then ended. The
Financial Statements have been based upon the information contained in the
Company’s and its Subsidiaries’ books and records, have been prepared in
accordance with GAAP, consistently applied throughout the periods indicated
(except as may be indicated in the notes thereto), and present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries (taken as a whole) as of the times and for the
periods referred to therein, subject in the case of the unaudited financial
statements to (i) the absence of footnote disclosures and other presentation
items and (ii) changes resulting from normal year-end adjustments (none of which
are expected to be material). The books of account and financial records of the
Company and its Subsidiaries have been prepared and maintained in accordance
with GAAP and accurately and fairly reflect in all material respects the
transactions and dispositions of assets of the Company and its Subsidiaries. The
Company and its Subsidiaries maintain a system of accounting controls sufficient
to provide reasonable assurances that (w) transactions are executed in
accordance with management’s general or specific authorization; (x) transactions
are recorded as necessary to permit preparation of audited financial statements
in conformity with GAAP and to maintain accountability for assets; (y) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (z) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

3.07 Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any material Liabilities that would be required to be disclosed on a balance
sheet prepared in accordance with GAAP applied consistently with the Company’s
audited consolidated balance sheet as of December 31, 2014, other than
Liabilities (a) set forth on the balance sheet in the Latest Balance Sheet and
not discharged subsequent to the date of the Latest Balance Sheet, (b) incurred
by the Company or its Subsidiaries subsequent to the date of the Latest Balance
Sheet in the ordinary course of business consistent with past practices and not
discharged since the date of the Latest Balance Sheet, or (c) under the
executory portion of any Material Contract.

 

17



--------------------------------------------------------------------------------

3.08 Absence of Certain Developments. Since December 31, 2014, there has not
been any Material Adverse Effect. Except as set forth on the Developments
Schedule and except as expressly contemplated by this Agreement, since the date
of the Latest Balance Sheet, neither the Company nor any of its Subsidiaries
has:

(a) mortgaged, pledged or subjected to any Lien, any portion of its assets,
except Permitted Liens and Liens arising under the Existing Loan Documents;

(b) sold, disposed of, assigned, transferred or made any other divestiture of
any material portion of its tangible assets, other than in the ordinary course
of business, or any one or more of its divisions or lines of business;

(c) acquired any business or entered into any new line of business;

(d) made any changes to the legal structure of the Company or any of its
Subsidiaries or the legal structure within which any one or more divisions
thereof operate;

(e) sold, assigned, transferred or licensed any material Company Intellectual
Property;

(f) allowed to lapse or abandoned any material Company Intellectual Property;

(g) issued, sold or transferred any of its equity securities or warrants,
options or other rights to acquire its equity securities;

(h) made any material capital investment in, or any material loan to, any other
Person (other than a Subsidiary of the Company);

(i) declared, set aside or paid any dividend or made any distribution with
respect to its equity securities (whether in cash or in kind) or redeemed,
purchased or otherwise acquired any of its equity securities, except for
(i) dividends or distributions made by the Company’s Subsidiaries to their
respective parents in the ordinary course of business consistent with past
practice and (ii) repurchases of equity interests from current or former
employees, consultants, directors or limited liability company managers of the
Company or its Subsidiaries;

(j) made any individual capital expenditure or commitment therefor in an amount
that exceeds $250,000, or any capital expenditures or commitments therefor in an
aggregate amount that exceeds $1,750,000 or delayed or postponed the making of
any material capital expenditure or the repair or maintenance of any material
assets (whether on account of the transactions contemplated in this Agreement or
otherwise);

(k) borrowed any money or issued any bonds, debentures, notes or other corporate
securities evidencing money borrowed, other than in the ordinary course of
business under existing revolving lines of credit, consistent with past
practices;

(l) made any loan to, or entered into any other transaction with a value that
exceeds $120,000 with, any of its directors or officers;

(m) hired or terminated any employee who has an annual base salary or wages in
excess of $250,000 per year, or entered into or modified any employment
agreement with any person with an annual base salary or wages in excess of
$250,000 per year;

 

18



--------------------------------------------------------------------------------

(n) made any material change in the bonus, salary or other compensation or
fringe benefits of any officer or employee of the Company or its Subsidiaries or
instituted or made any material amendment to any employee benefit program or
fringe benefit program with respect to the employees of the Company and its
Subsidiaries, in each case other than pursuant to the terms of any Plan set
forth on the Employee Benefits Schedule, the applicable employment agreement, or
changes made in the ordinary course of business;

(o) suffered any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or assets of the Company and its
Subsidiaries, whether on account of fire, flood, riot, strike, act of God or
otherwise, that exceeded $250,000;

(p) entered into, modified or terminated any Material Contract, or knowingly
waived any default under any Material Contract, other than, in each case, in the
ordinary course of business consistent with past practice;

(q) settled or compromised, or agreed to settle or compromise, any claim or
proceeding, other than settlements or compromises involving solely money damages
not in excess of $250,000; provided, however, that the aggregate amount paid in
connection with the settlement or compromise of all such disputes and claims
shall not exceed $1,000,000 in the aggregate;

(r) received a Wells notice from the SEC or FINRA; been subject to a formal
Order instituting proceedings or similar action from the SEC, FINRA or any state
securities or insurance commission, office or department; settled or compromised
or agreed to settle or compromise any claim or proceeding of the SEC, FINRA or
any state securities or insurance commission, office or department; settled or
compromised or agreed to settle or compromise with any Person upon terms that
affects the manner or scope of the conduct of business of the Company or any of
its Subsidiaries;

(s) adopted any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of any petition in bankruptcy under any provisions of
federal or state bankruptcy law;

(t) made any change in the Company’s or any of its Subsidiaries’ cash management
policies or practices, accounting methods, principles or practices, Tax methods,
practices or elections or internal accounting controls;

(u) made any change in the policies with respect to the payment of accounts
payable or accrued expenses or the collection of accounts receivable or other
receivables, other than as required by a change in GAAP or applicable Law, or
delayed payment of any accounts payable or accelerated collection of accounts
receivable, in each case other than in the ordinary course of business
consistent with past practice;

(v) agreed to any fee or commission reductions, fee or commission waivers or
similar arrangements as to any Advisory Contract or BD Contract, except which
would not be material to the Company and other than in the ordinary course of
business; or

 

19



--------------------------------------------------------------------------------

(w) made any election concerning Taxes inconsistent with past practices, except,
in each case, for any change required by reason of a change in GAAP or
applicable Law, or filed any amended Tax Return, entered into any closing
agreement, settled any Tax claim or assessment relating to the Company or any of
its Subsidiaries, surrendered any right to claim a refund of Taxes, or consented
to any extension or waiver of the limitation period applicable to any Tax claim
or assessment relating to the Company or any of its Subsidiaries, if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or other action would have the effect of materially increasing the Tax Liability
of the Company or any of its Subsidiaries for any period ending after the
Closing Date.

3.09 Title to Properties.

(a) Except as set forth on the Liens Schedule, the Company and its Subsidiaries
own good title to, or hold pursuant to valid and enforceable leases, all of the
material tangible personal property used by the Company and its Subsidiaries in
the conduct of their respective businesses or shown to be owned or leased by
them on the Latest Balance Sheet, free and clear of all Liens, except for
Permitted Liens and Liens under the Existing Loan Documents. The tangible assets
of the Company and its Subsidiaries are in good operating condition and repair
in all material respects, normal wear and tear excepted.

(b) The leased real property at the addresses listed on the Real Property
Schedule (the “Leased Real Property”) constitutes all of the real property
leased by the Company or its Subsidiaries. The leases under which the Company
and its Subsidiaries lease the Leased Real Property (the “Real Property
Leases”), true and correct copies of which have been made available to the
Purchaser, are in full force and effect, and the Company or a Subsidiary of the
Company holds a valid and binding leasehold interest in the Leased Real Property
to which each Real Property Lease relates, subject to proper authorization and
execution of such Real Property Lease by any other party thereto and the
application of any bankruptcy Laws, other similar Laws affecting creditors’
rights and general principles of equity affecting the availability of specific
performance and other equitable remedies. Neither the Company nor any of its
Subsidiaries is in material default under any Real Property Lease.

(c) Neither the Company nor any of its Subsidiaries owns any real property.

(d) To the Company’s knowledge, no counterparty to any Real Property Lease is in
material default under any Real Property Lease.

3.10 Tax Matters. Except as set forth on the Taxes Schedule:

(a) The Company and its Subsidiaries have timely filed all material Tax Returns
that are required to be filed by them (taking into account any extensions of
time to file). All such Tax Returns were correct and complete in all material
respects. With respect to all amounts in respect of Taxes imposed upon the
Company and each Subsidiary or for which the Company and each Subsidiary are or
could be liable, whether to Taxing authorities or to other Persons (as, for
example, under tax allocation agreements), with respect to all taxable periods
or portions of periods ending on or before the Closing Date, all applicable Tax
Laws have been complied with and all amounts required to be paid by the Company
and each Subsidiary (as the case may be) to Taxing authorities on or before the
date hereof have been paid (whether or not reflected on any Tax Return).

 

20



--------------------------------------------------------------------------------

(b) No Tax audits or administrative or judicial Tax proceedings are pending or
being conducted with respect to the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries has received from any taxing authority
any written notice of deficiency or proposed adjustment for any amount of Tax
that has not been fully paid or settled. Neither the Company nor any of its
Subsidiaries has waived any statute of limitations in respect of Taxes beyond
the date hereof or agreed to any extension of time beyond the date hereof with
respect to a material Tax assessment or deficiency. No stockholder, director or
officer (or employee responsible for Tax matters) of the Seller or the Company
or any Subsidiary expects any Governmental Authority to assess any additional
Taxes for any period for which Tax Returns have been filed. There is no dispute
or claim concerning any Tax Liability of the Company or any Subsidiary either
(A) claimed or raised by any authority in writing or (B) as to which any of the
Seller and the directors and officers (and employees responsible for Tax
matters) of the Seller or the Company or any Subsidiary has knowledge based upon
personal contact with any agent of such Governmental Authority.

(c) Neither the Company nor any of its Subsidiaries (i) has been a member of an
Affiliated Group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company or any of its Subsidiaries) or
(ii) has any Liability for the Taxes of any Person (other than the Company or
any of its Subsidiaries) under Section 1.1502-6 of the Treasury Regulations (or
any similar provision of state, local or foreign Law), as a transferee or
successor or by contract (other than (y) any customary agreements with
customers, vendors, lenders, lessors or the like entered into in the ordinary
course of business and (z) property Taxes payable with respect to properties
leased).

(d) There are no Tax sharing, allocation or similar agreements in effect as
between the Company or any Subsidiary, or any affiliate thereof, and any other
person, under which the Company or any Subsidiary, or any former subsidiaries,
could be liable for any Taxes or other claims of any party (other than (x) any
customary agreements with customers, vendors, lenders, lessors or the like
entered into in the ordinary course of business and (y) property Taxes payable
with respect to properties leased).

(e) Neither the Company nor any Subsidiary has agreed to make, nor is it
required to make, any adjustment under Section 481(a) of the Code by reason of a
change in accounting method or otherwise (which section 481(a) adjustment is
still outstanding and being amortized into income or deduction), and each
accounting method used by the Company and each Subsidiary is correct.

(f) Neither the Company nor any Subsidiary has been a United States real
property holding corporation (as defined in section 897(c)(2) of the Code)
during the applicable period specified in section 897(c)(1)(A)(ii) of the Code.

(g) The Company and each Subsidiary has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.

 

21



--------------------------------------------------------------------------------

(h) Neither the Company nor any Subsidiary has requested or received a ruling
from any Governmental Authority or signed a closing agreement, offer in
compromise, or other agreement with any such authority.

(i) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction within the two (2)-year period ending on the date of this Agreement
that was purported or intended to be governed in whole or in part by Section 355
of the Code.

(j) There are no Liens for Taxes (other than Permitted Liens) upon any of the
assets of the Company or any of its Subsidiaries.

(k) Neither the Company nor any Subsidiary thereof is or has been a party to any
“reportable transaction,” as defined in Section 6707A(c)(1) of the Code and
Treasury Regulation Section 1.6011-4(b).

(l) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction or loss from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) adjustment under Section 481(a) of the Code (or any
corresponding or similar provision of state, local or foreign Tax Law) by reason
of a change in method of accounting executed on or prior to the Closing Date for
a taxable period ending on or prior to the Closing Date; (ii) “closing
agreement” as described in Section 7121 of the Code executed prior to the
Closing Date; (iii) installment sale or open transaction disposition made prior
to the Closing Date; (iv) cash method of accounting utilized prior to the
Closing Date; (v) prepaid amount or any other income eligible for deferral under
the Code or Treasury Regulations promulgated thereunder received on or prior to
the Closing Date; or (vi) election under Section 108(i) of the Code made on or
prior to the Closing Date.

(m) Since October 3, 2011, neither the Company nor any Subsidiary has received a
formal or informal written claim from a Taxing Authority in a jurisdiction it
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.

(n) The Taxes Schedule sets out the U.S. federal income tax classification of
the Company and each of its Subsidiaries.

(o) The representations and warranties set forth in this Section 3.10 and
Section 3.15 are the only representations and warranties in this Agreement with
respect to Tax matters, and any claim for breach of representation or warranty
with respect to Tax matters shall be based on the representations and warranties
made in this Section 3.10 and Section 3.15 and shall not be based on the
representations and warranties set forth in any other provision of this
Agreement.

 

22



--------------------------------------------------------------------------------

3.11 Contracts and Commitments.

(a) Except as set forth on the Contracts Schedule, neither the Company nor any
of its Subsidiaries is party to or is otherwise bound by any written or oral:

(i) bonus, pension, profit sharing, retirement or other form of deferred
compensation plan, other than as described in Section 3.15 or the Disclosure
Schedules relating thereto;

(ii) contract for the employment or retention of services of any officer,
individual employee or other person on a full-time or consulting basis providing
for (A) base compensation in excess of $250,000 per year, and/or (B) the payment
of any cash or other compensation or benefits as a result of the execution of
this Agreement and/or the consummation of the transactions contemplated hereby
or thereby, and/or (C) a restriction on the ability of the Company or its
Subsidiaries to terminate the employment of any employee for any lawful reason
or for no reason without severance or other payment obligations;

(iii) agreement, promissory note, bond, debenture, indenture, letter of credit,
performance bond, surety agreement or other instrument relating to the borrowing
of money or to mortgaging, pledging or otherwise placing a Lien (other than
Permitted Liens) on any portion of the assets of the Company and its
Subsidiaries;

(iv) guaranty of any obligation for borrowed money or other material guaranty
involving more than $100,000;

(v) lease or agreement under which it is lessee of, or holds or operates any
personal property owned by any other party, for which the annual rental exceeds
$250,000;

(vi) lease or agreement under which it is lessor of or permits any third party
to hold or operate any of its personal property, for which the annual rental
exceeds $250,000;

(vii) contract or group of related contracts with the same party (other than
standard purchase orders or pricing agreements) for the purchase by the Company
or its Subsidiaries of products or services which provided for annual payments
in excess of $500,000 during the trailing twelve-month period ending on the date
of the Latest Balance Sheet;

(viii) contract or group of related contracts with a customer (other than
standard purchase orders or pricing agreements) that provided for annual
revenues (based on the trailing twelve-month period ending on the date of the
Latest Balance Sheet) to the Company and its Subsidiaries in excess of $500,000;

(ix) agreement relating to any completed material business acquisition or
disposition by the Company or any of its Subsidiaries since October 3, 2011;

(x) material license or agreement relating to the use by the Company or any of
its Subsidiaries of any third-party Intellectual Property Rights (other than off
the shelf software) or to the use of any Company Intellectual Property, in each
case for which the annual license or royalty payments exceed $100,000;

 

23



--------------------------------------------------------------------------------

(xi) agreement restricting in any material respect the Company’s or any of its
Subsidiaries’ right to (A) compete with any Person, (B) sell goods or services
to any Person, (C) purchase goods or services from any Person or (D) solicit for
employment or hire any Person;

(xii) agreement that involves any “Most Favored Nation” rights or obligations or
any minimum sales or volume requirements by the Company or any of its
Subsidiaries; or

(xiii) agreement that contains any provision pursuant to which the Company or
any of its Subsidiaries is obligated to indemnify or make any indemnification
payments to any Person, other than with respect to standard terms and conditions
of an agreement entered into in the ordinary course of business.

(b) The Purchaser either has been supplied with, or has been given access to, a
true and correct copy of all contracts listed on the Contracts Schedule (the
“Material Contracts”), together with all amendments thereto.

(c) With respect to each Material Contract: (i) such contract is in full force
and effect and is a valid and binding agreement of the Company and/or its
Subsidiaries, as applicable, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy Laws, other similar Laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies; (ii) none of
the Company or any of its Subsidiaries is in breach or default in any material
respect, nor has the Company or any of its Subsidiaries taken any action which,
with notice or lapse of time, would constitute a breach or default in any
material respect, or permit termination, material modification or acceleration,
as applicable, under such contract; (iii) to the Company’s knowledge, no other
party is in breach or default in any material respect under such contract and
(iv) neither the Company nor any of its Subsidiaries has received any written
notice that any other party to such Material Contract intends to terminate,
materially adversely modify, refuse to perform or refuse to renew such Material
Contract.

3.12 Intellectual Property.

(a) The Intellectual Property Schedule sets forth all of the following owned by
the Company or any of its Subsidiaries: (i) issued patents and patent
applications (including any provisionals, non-provisionals, PCTs, continuations,
continuations in part, divisionals, reissues, renewals and any other
applications claiming the rights therefrom); (ii) registered trademarks, service
marks, trade names, trade dress, and applications for registration of any of the
foregoing; (iii) Internet domain name registrations; and (iv) registered
copyrights and mask works, and applications for registration of any of the
foregoing (collectively, the “Company Registered Intellectual Property Rights”).

(b) The Intellectual Property Schedule sets forth all material outbound licenses
of Company Intellectual Property and except as set forth on the Intellectual
Property Schedule, the Company is not in material breach, default or violation
of any such material outbound license and no such material outbound license of
Company Intellectual Property grants any rights to (1) modify or create
derivative works of any Company Intellectual Property, or (2) grant sublicenses
under any Company Intellectual Property.

 

24



--------------------------------------------------------------------------------

(c) Except as set forth on the Intellectual Property Schedule: (i) the Company
and/or its Subsidiaries, as the case may be, exclusively owns all right, title
and interest in and to all of the Company Intellectual Property, free and clear
of all Liens except Permitted Liens and Liens under the Existing Loan Documents;
(ii) to the Company’s knowledge, the conduct of the business of the Company and
its Subsidiaries as currently conducted does not infringe, violate, or
misappropriate the Intellectual Property Rights of any Person; (iii) to the
Company’s knowledge, no Person has infringed, violated, or misappropriated, or
is infringing, violating, or misappropriating, any Company Intellectual Property
; and (iv) the Company and its Subsidiaries own or have the valid right to use
all Intellectual Property Rights necessary for the operation of their respective
businesses as currently conducted, free and clear of all Liens except Permitted
Liens and Liens under the Existing Loan Documents.

(d) All Company Registered Intellectual Property Rights (other than rights in
domain names and applications for patents that have not yet been granted
registration) are valid and subsisting. There have been no interferences,
re-examinations, or oppositions filed or, to the Company’s knowledge, threatened
in writing to be brought involving any of the Company Registered Intellectual
Property Rights.

(e) Except as set forth on the Intellectual Property Schedule, neither the
Company nor any of its Subsidiaries has received from any Person any written
notice, and, to the Company’s knowledge, there are no claims alleging, that the
Company Intellectual Property or the conduct of the business of the Company and
its Subsidiaries as currently conducted infringes, violates, or misappropriates
any other Person’s Intellectual Property Rights, nor, to the Company’s
knowledge, are there any valid grounds for any bona fide claim of any such kind.

(f) Since October 3, 2011, neither the Company nor any of its Subsidiaries has
assigned, sold, exclusively licensed or otherwise transferred ownership of any
Company Intellectual Property (other than non-exclusive licenses granted in the
ordinary course of business).

(g) Except as set forth on the Intellectual Property Schedule, each Person who
is or was an employee or contractor of the Company and who is or was involved in
the creation or development of any material Company Intellectual Property has
signed a valid, enforceable agreement containing (A) an assignment to the
Company of all right, title, and interest in and to such Company Intellectual
Property and (B) confidentiality provisions protecting the Company Intellectual
Property.

(h) No software distributed in connection with any Company Intellectual Property
is, in whole or in part, subject to or governed by an Excluded License.

(i) Except as set forth on the Intellectual Property Schedule, the Company, each
of its Subsidiaries and the IC Representatives are in compliance in all material
respects with all applicable Laws and Company and Subsidiary contractual
obligations governing the collection, storage, transfer, processing,
destruction, deletion and use (“Collection and Use”) of

 

25



--------------------------------------------------------------------------------

all data or information constituting the personal information relating to any
natural person, including employees, customers, and other individuals, that has
been collected or otherwise obtained by the Company or any of its Subsidiaries
(collectively, “Personally Identifiable Information”). The Company’s and each of
its Subsidiaries’ Collection and Use of such Personally Identifiable Information
is in compliance in all material respects with applicable Law and is in
accordance in all material respects with the Company’s privacy policy (or
applicable terms of use) as published on its website or any other written
privacy policies (or applicable terms of use) of the Company, presented to
employees, consumers or customers (actual or potential), or other persons or
entities and to which the Company is bound or otherwise subject (such Collection
and Use together with the Company’s and each of its Subsidiaries’ contractual
obligations governing the Collection and Use of Personally Identifiable
Information, their, “Personally Identifiable Information Obligations”). The
Company and each of its Subsidiaries take commercially reasonable steps to
protect the confidentiality, integrity and security of its software, databases,
systems, networks and Internet sites and all information stored or contained
therein or transmitted thereby from unauthorized Collection and Use, and, to the
Company’s knowledge, no Person has gained unauthorized access to any Company or
Subsidiary servers, databases, systems, networks, or Internet sites or to any
Personally Identifiable Information stored or contained therein or transmitted
thereby. The execution or delivery of this Agreement or the performance of the
Company’s obligations hereunder, or transfer of any Personally Identifiable
Information to Purchaser will not materially violate any of the Company’s or any
of its Subsidiaries’ Personally Identifiable Information Obligations.

(j) The Company and its Subsidiaries have taken and take commercially reasonable
steps to protect, preserve and maintain the secrecy and confidentiality of the
Company Intellectual Property that are trade secrets.

3.13 Litigation. Except as set forth on the Litigation Schedule, there is no,
and since October 3, 2011 there has been no, charge, complaint, suit or
proceeding pending or, to the Company’s knowledge, threatened against the
Company or any of its Subsidiaries in a written notice received by the Company
or any of its Subsidiaries, at law or in equity, before or by any Governmental
Authority which, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to result in a Liability of the
Company and its Subsidiaries (taken as a whole) in excess of $200,000, and
neither the Company nor any of its Subsidiaries is subject to any material
outstanding judgment, order or decree of any court or other Governmental
Authority. The Litigation Schedule sets forth all material settlement or consent
or similar material agreements entered into by the Company or any of its
Subsidiaries since October 3, 2011.

3.14 Governmental Consents. Except for the applicable requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and the Exchange Act (including the FINRA Consent Application), and
except as set forth on the Governmental Consents Schedule, no material Permit,
consent, approval or authorization of, or declaration to or filing with, any
Governmental Authority is required to be obtained by the Company or its
Subsidiaries in connection with the execution, delivery or performance of this
Agreement by the Company or the consummation of the transactions contemplated
hereby.

 

26



--------------------------------------------------------------------------------

3.15 Employee Benefit Plans.

(a) Except as listed on the Employee Benefits Schedule, neither the Company nor
any of its Subsidiaries maintains, sponsors, contributes or is required to
contribute to or has any Liability under or with respect to or is a party to any
“employee benefit plan” (as defined under Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) whether or not
subject to ERISA, employment (other than offer letters to do not deviate in any
material respect from the sample offer letters provided and which do not provide
for payment of severance), retention, change of control, termination, severance,
separation, bonus, incentive, equity or equity-based, pension, profit sharing,
phantom stock, retention, vacation, accident, death benefit, hospitalization,
disability, retirement, welfare, medical, deferred compensation or any other
material fringe or other material benefit or compensation plan, program, policy,
agreement or arrangement, nor does any ERISA Affiliate maintain any such plan,
program, policy, agreement or arrangement for the benefit of current or former
employees of the Company or any of its Subsidiaries (each a “Plan” and
collectively referred to as the “Plans”). Each of the Plans that is intended to
be qualified under Section 401(a) of the Code has received a current favorable
determination or opinion letter issued by the Internal Revenue Service and no
event has occurred and no condition exists which could reasonably be expected to
adversely affect the qualified status of such Plan. Each Plan is and has been
established, maintained, funded and administered in compliance in form and in
operation in all material respects with its terms and in all material respects
with the requirements of Law (including the Code and ERISA). Neither the Company
nor any Subsidiary, nor to the Company’s knowledge, any other “disqualified
person” or “party in interest” (as defined in Section 4975(e)(2) of the Code and
Section 3(14) of ERISA, respectively) has engaged in any non-exempt prohibited
transaction in connection with any Plan that would result in the imposition of a
material penalty or fine pursuant to Section 502 of ERISA or a Tax pursuant to
Section 4975 of the Code. No material claim, proceeding, audit, investigation,
action or litigation is pending or has been made, commenced or, to the Company’s
knowledge, threatened with respect to any Plan (other than routine claims for
benefits payable in the ordinary course, and appeals of such denied claims), and
there is no fact or circumstance that could reasonably be expected to give rise
to any such material claim, proceeding, audit, investigation, action or
litigation. There has been no breach of fiduciary duty (as determined under
ERISA) with respect to any Plan that could result in the imposition of any
material Liability on the Company or any of its Subsidiaries.

(b) With respect to each Plan, all payments, premiums, contributions,
distributions and reimbursements due for all periods ending prior to the date
hereof have been timely made or properly accrued and all payments, premiums,
contributions, distributions and reimbursements due for all periods ending prior
to the Closing Date will have been timely made or properly accrued. No Plan is
subject to Title IV of ERISA. None of the Company or any of its Subsidiaries or
any Person that, together with the Company or any of its Subsidiaries, at any
relevant time would be treated as a single employer under Section 414 (b), (c),
(m) or (o) of the Code (each, an “ERISA Affiliate”) maintains, sponsors,
contributes to or is required to contribute to, or has any Liability under or
with respect to any: (i) “defined benefit plan” (as defined in Section 3(35) of
ERISA) or other plan that is or was subject to Title IV or Section 302 of ERISA
or Section 412 of the Code; (ii) “multiemployer plan” (as defined in
Section 3(37) of ERISA);

 

27



--------------------------------------------------------------------------------

(iii) multiple employer plan (as described in Section 413(c) of the Code);
(iv) multiple employer welfare arrangement (as defined in Section 3(40) of
ERISA); or (v) plan, program, policy, arrangement or agreement providing for
post-termination or post-retirement health, life or other welfare benefits to
current or former employees of the Company or any of its Subsidiaries or any
other Person, other than the continuation coverage required under COBRA. Neither
the Company nor any Subsidiary has any Liability on account of at any time being
considered a single employer with any other Person under Section 414 of the
Code. The Company and its Subsidiaries and the ERISA Affiliates have complied
and are in compliance in all material respects with the requirements of COBRA.

(c) The Company has provided to the Purchaser true and complete copies of, to
the extent applicable: (i) each Plan document (and all amendments thereto) or a
written description of the terms of any unwritten Plan; (ii) the most recent
determination letter received from the Internal Revenue Service regarding each
Plan, if any; (iii) the latest Form 5500 annual report for each Plan and all
attachments and schedules thereto; and (iv) the latest summary plan descriptions
(and all summaries of material modification thereto) and employee handbooks.

(d) Neither the Company nor any Subsidiary will be obligated to pay or provide
separation, severance, termination, change in control, transaction bonus,
retention or similar benefits as a result of the transactions contemplated
hereby (either alone or in connection with any other event, including without
limitation termination of employment following the transaction), nor will the
transactions contemplated hereby (either alone or in connection with any other
event, including without limitation termination of employment following the
transactions) (x) accelerate the time of payment, funding, or vesting, or
trigger or increase the amount, of any benefit or other compensation due to any
employee, or (y) except as set forth on the Employee Benefits Schedule, result
directly or indirectly in the payment of any “excess parachute payments” within
the meaning of Section 280G of the Code (or any similar provision of state,
local or foreign law). Each “nonqualified deferred compensation plan” (as
defined under Section 409A of the Code) maintained by the Company or any
Subsidiary party (each a “409A Plan”) complies in all material respects in both
form and operation with the requirements of Section 409A of the Code, and no
payment or benefit under or with respect to any such 409A Plan to be made or
provided thereunder has been or could reasonably be expected to be subject to
interest, penalties or additional excise Tax under Section 409A of the Code. No
current or former employee or other service-provider of the Company or any
Subsidiary is party to a contract whereby such individual is entitled to a tax
gross-up or reimbursement for Tax Liabilities under either Section 4999 or
Section 409A of the Code.

3.16 Labor and Employment. Neither the Company nor any of its Subsidiaries is
party to or bound by any collective bargaining agreement or other contract with
any labor organization relating to its employees, and, to the Company’s
knowledge, there are, and since October 3, 2011, there have been, no union
organizing efforts with respect to employees of the Company or any of its
Subsidiaries. Except as set forth on the Labor and Employment Schedule:
(a) there are no unfair labor practice charges or complaints, material labor
arbitrations or grievances or other material charges or claims relating to the
alleged violation of any Law pertaining to labor relations or employment
matters, pending, or, to the Company’s knowledge, threatened, against the
Company or any of its Subsidiaries; and (b) there is, and since October 3,

 

28



--------------------------------------------------------------------------------

2011 there has been, no strike, slowdown, work stoppage, lockout, or other
material labor dispute, or, to the Company’s knowledge, threat thereof, by or
with respect to any employees of the Company or any of its Subsidiaries. Within
the past two (2) years, the Company and its Subsidiaries have been in compliance
in all material respects with the Worker Adjustment and Retraining Notification
Act of 1988, as amended, and any similar or related Law (collectively, the “WARN
Act”). Each of the Company and its Subsidiaries is in compliance in all material
respects with all Laws applicable to it with respect to employment and
employment practices, terms and conditions of employment and wages and hours and
has not engaged and is not engaged in any material unfair labor practice with
respect to the employees of the Company or any of its Subsidiaries. All
individuals characterized and treated by the Company or any of its Subsidiaries
as independent contractors or consultants are correctly classified as
independent contractors under all applicable Laws, and all employees of the
Company and its Subsidiaries classified as exempt under the Fair Labor Standards
Act and state and local wage and hour laws are properly classified, except for
any improper classifications, individually or in the aggregate, that would not
be material to the Company or its Subsidiaries. The Company has made available
to the Purchaser a list as of the date of this Agreement of all current
employees of the Company and its Subsidiaries, correctly reflecting (i) job
titles, (ii) base rate of pay or annual base salaries, (iii)target bonus
opportunity, (iv) visa status, if applicable and (v) whether such employee is
not on active duty as of the date of this Agreement because of disability or
other leave.

3.17 Insurance. The Insurance Schedule lists each insurance policy maintained by
the Company and its Subsidiaries or that name the Company or any of its
Subsidiaries as an insured or loss payee. Each such insurance policy is in full
force and effect, all premiums due thereon have been paid, and, to the Company’s
knowledge, neither the Company nor any of its Subsidiaries is in material
default with respect to its obligations under any such insurance policy. Except
as set forth on the Insurance Schedule, neither the Company nor any of its
Subsidiaries has any claim pending under any such policies for which coverage
has been denied or disputed by the insurer. For the past three years, neither
the Company nor any of its Subsidiaries has received any written notice from or
on behalf of any insurance carrier issuing such insurance policies to the effect
that no renewal of an existing insurance policy will be offered to the Company
or its Subsidiaries. Except as set forth on the Insurance Schedule, neither the
Company nor any of its Subsidiaries has any self-insurance or co-insurance
programs.

3.18 Compliance with Laws.

(a) Except as set forth on Section (a) of the Compliance with Laws Schedule, the
Company and each of its Subsidiaries are, and since October 3, 2011 have been,
in compliance in all material respects with all applicable Laws and Orders of
all applicable Governmental Authorities. Since October 3, 2011, none of the
Company or any of its Subsidiaries has received any written notice from any
Governmental Authority asserting a material failure to comply with any
applicable Laws, the subject of which notice has not been resolved.

(b) No Subsidiary acts as the sponsor, general partner, managing member,
trustee, investment manager, investment adviser or in a similar capacity with
respect to any collective investment vehicle.

 

29



--------------------------------------------------------------------------------

(c) Except as set forth on Section (c) of the Compliance with Laws Schedule, the
Company, its Subsidiaries and, to the knowledge of the Company, each of the IC
Representatives, have obtained, possess and are in material compliance with all
material Permits that are required by applicable Law to operate the respective
businesses of the Company and its Subsidiaries and to otherwise provide services
under the Advisory Contracts, BD Contracts and Insurance Arrangements. All such
material Permits of the Company and its Subsidiaries are identified on the
Material Permits Schedule, are in full force and effect and are not presently
the subject of any investigation, action, suit or other proceeding related to
the suspension, cancellation, modification or revocation thereof, and, to the
Company’s knowledge, no such investigation, action, suit or other proceeding is
threatened in writing, except, in either case, for any investigations, actions,
suits or other proceedings that, individually or in the aggregate, would not
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole. Neither the Company nor any of its Subsidiaries has received any
written notification from any Governmental Authority or other Person alleging
any violation of any Law governing the issuance or use of any Permit held by the
Company, its Subsidiaries, or any IC Representative. The Company and its
Subsidiaries have adopted and maintained sufficient written policies and
procedures designed to reasonably ensure that the IC Representatives have
obtained, possess and are in material compliance with all material Permits that
are required by applicable Law in connection with the operation of the business
of the Company and its Subsidiaries.

3.19 Environmental Matters. Except as set forth on the Environmental Matters
Schedule:

(a) The Company and its Subsidiaries are in material compliance with all
Environmental Laws.

(b) The Company and its Subsidiaries have obtained, possess and are in material
compliance with all material Permits, licenses and other authorizations required
by Environmental Laws to operate the Leased Real Property.

(c) Neither the Company nor any Subsidiary thereof has received any written
notice from any Governmental Authority or any other Person asserting or alleging
against the Company or any of its Subsidiaries any material violation of or
material Liability under Environmental Laws the subject of which is unresolved.

(d) Neither the Company nor any of its Subsidiaries has released any Hazardous
Substance on or at the Leased Real Property in quantities or concentrations that
require remediation by the Company or any of its Subsidiaries under
Environmental Laws, the cost of which remediation would reasonably be expected
to result in a material Liability of the Company or any of its Subsidiaries.

(e) The representations and warranties set forth in this Section 3.19 are the
only representations and warranties in this Agreement with respect to
environmental, health or safety matters, including matters arising under
Environmental Laws, and any claim for breach of representation or warranty with
respect to environmental, health or safety matters, including matters arising
under Environmental Laws, shall be based on the representations and warranties
made in this Section 3.19 and shall not be based on the representations and
warranties set forth in any other provision of this Agreement.

 

30



--------------------------------------------------------------------------------

3.20 Affiliated Transactions. Except as set forth on the Affiliated Transactions
Schedule and except for employment-related or equity investment-related
arrangements entered into in the ordinary course of business, no executive
officer, director or Affiliate of the Company (other than its Subsidiaries) or,
to the knowledge of the Company, any individual in such executive officer’s or
director’s immediate family is a party to any agreement, contract, commitment or
transaction with the Company or any of its Subsidiaries or has any interest in
any property owned by the Company or any of its Subsidiaries.

3.21 Brokerage. Except as set forth on the Brokerage Schedule, no Person is
entitled to any brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Company.

3.22 Investment Adviser Matters. Except as set forth on the Investment Adviser
Matters Schedule:

(a) The Company has made available to the Purchaser prior to the date hereof a
copy of the Uniform Application for Investment Adviser Registration on Form ADV,
including Parts 1 and 2, of H.D. Vest Advisory Services, Inc. (the “Adviser
Subsidiary”) on file with the SEC, reflecting all amendments thereto that are in
effect as of the date hereof (the “Form ADV”). The Form ADV is in compliance, in
all material respects, with the applicable requirements of the Investment
Advisers Act.

(b) The Adviser Subsidiary is, and at all times since October 3, 2011 has been,
duly registered with the SEC as an investment adviser under the Investment
Advisers Act, and has made notice filings in each state in which such filings
are required to be made under applicable state securities laws.

(c) None of the Subsidiaries nor, to the Company’s knowledge, any other Person
“associated” (as defined under the Investment Advisers Act) with any Subsidiary
has been subject to disqualification pursuant to Section 203 of the Investment
Advisers Act to serve as an investment adviser or as an associated person of an
Investment Adviser, or subject to disqualification pursuant to Rule 206(4)-3
under the Investment Advisers Act unless, in each case, such Subsidiary or
associated Person has received exemptive relief from the SEC with respect to any
such disqualification.

(d) None of the Subsidiaries nor, to the Company’s knowledge, any of their
respective directors, officers, employees, IC Representatives or “associated
persons” (as defined in the Investment Advisers Act) are the subject of any
material disciplinary proceedings or Orders of any Governmental Authority
arising under applicable Laws which would be required to be disclosed on Form
ADV that are not so disclosed on such Form ADV.

(e) The Adviser Subsidiary has adopted and, since October 3, 2011, has been in
compliance with, in all material respects, its written policies and procedures,
which have been in all material respects implemented pursuant to and in
accordance with Rules 206(4)-7 and 204A -1 of the Investment Advisers Act.

 

31



--------------------------------------------------------------------------------

3.23 Broker-Dealer Matters. Except as set forth on the Broker-Dealer Matters
Schedule:

(a) H.D. Vest Investment Securities, Inc. (the “BD Subsidiary”) is, and at all
times since October 3, 2011 has been, duly registered, licensed or qualified as
a broker-dealer under the Exchange Act and in each state where the conduct of
its business requires such registration, licensing or qualification. The BD
Subsidiary is not required to be registered with the SEC as an investment
adviser under the Investment Advisers Act.

(b) The Company has made available to the Purchaser prior to the date hereof a
copy of the Uniform Application for Broker-Dealer Registration on Form BD of the
BD Subsidiary on file with the SEC, reflecting all amendments thereto that are
in effect as of the date hereof (the “Form BD”). The Form BD is in compliance,
in all material respects, with the applicable requirements of the Exchange Act.

(c) The BD Subsidiary is a member in good standing of FINRA. No Subsidiary other
than the BD Subsidiary is a broker-dealer or is required to be registered as a
broker-dealer under the Exchange Act.

(d) None of the Subsidiaries nor, to the Company’s knowledge, any of their
respective directors, officers, employees, IC Representatives or “associated
persons” (as defined in the Exchange Act) are the subject of any material
disciplinary proceedings or Orders of any Governmental Authority arising under
applicable Laws which would be required to be disclosed on Form BD that are not
so disclosed on such Form BD. None of the Subsidiaries nor any of their
respective directors, officers, employees or associated persons is or has been
ineligible to serve as a broker-dealer or an associated person of a
broker-dealer under Section 15(b) of the Exchange Act (including being subject
to any “statutory disqualification” as defined in Section 3(a)(39) of the
Exchange Act).

(e) No Subsidiary other than the BD Subsidiary is required to be registered,
licensed or qualified as a broker or dealer under the Exchange Act or applicable
state securities laws.

(f) The BD Subsidiary has adopted and, since October 3, 2011, has been in
compliance with, in all material respects, written supervisory control policies
and procedures, which have been in all material respects implemented pursuant to
and in accordance with FINRA Rule 3120(a).

(g) The BD Subsidiary (i) is, and at all times since October 3, 2011 has been,
in compliance, in all material respects, with the net capital requirements for
brokers or dealers registered, licensed or qualified as a broker-dealer under
the Exchange Act (as determined in accordance with Rule 15c3-1 of the Exchange
Act) and (ii) through the Closing, will not have an aggregate indebtedness
(computed in accordance with Rule 15c3-1 of the Exchange Act) that exceeds 300%
of its net capital.

 

32



--------------------------------------------------------------------------------

3.24 Insurance Brokerage Matters. Except as set forth on the Insurance Brokerage
Matters Schedule:

(a) The conduct of the Insurance Arrangements, and, to the knowledge of the
Company, each IC Representative who provides services or receives commissions,
fees or compensation under the Insurance Arrangements, is, and at all times
since October 3, 2011 has been, in compliance, in all material respects, with
requirements of Governmental Authorities relating to the conduct of the
Insurance Arrangements, including applicable regulations of state insurance
commissions, offices, or departments, and to the knowledge of the Company, no
such IC Representative is the subject of any material disciplinary proceedings
or Orders of any Governmental Authority arising under applicable Laws. The
Company and its Subsidiaries have adopted and maintained sufficient written
policies and procedures designed to reasonably ensure that each IC
Representative who provides services or receives commissions, fees or
compensation under the Insurance Arrangements, is, and at all times since
October 3, 2011 has been, in compliance, in all material respects, with
requirements of Governmental Authorities relating to the conduct of the
Insurance Arrangements, including applicable regulations of state insurance
commissions, offices, or departments, and to identify any IC Representative who
is the subject of any material disciplinary proceedings or Orders of any
Governmental Authority arising under applicable Laws that would be required to
be disclosed in connection with the operation of the businesses of the Company
and its Subsidiaries.

(b) The Company, its Subsidiaries and, to the knowledge of the Company, the IC
Representatives are and since October 3, 2011 have been in compliance in all
material respects with all applicable Law regulating the marketing and sale of
life insurance policies and annuity contracts, regulating advertisements,
requiring mandatory disclosure of policy information, requiring employment of
standards to determine if the purchase of a policy or contract is suitable for
an applicant, prohibiting the use of unfair methods of competition and deceptive
acts or practices and regulating replacement transactions. The Company and its
Subsidiaries have adopted and maintained sufficient written policies and
procedures designed to reasonably ensure that the IC Representatives are and
since October 3, 2011 have been in compliance in all material respects with all
applicable Law regulating the marketing and sale of life insurance policies and
annuity contracts, regulating advertisements, requiring mandatory disclosure of
policy information, requiring employment of standards to determine if the
purchase of a policy or contract is suitable for an applicant, prohibiting the
use of unfair methods of competition and deceptive acts or practices and
regulating replacement transactions. For purposes of this Section 3.24(b),
(i) “advertisement” means any material designed to create public interest in
life insurance policies and annuity contracts or in an insurer, or in an
insurance producer, or to induce the public to purchase, increase, modify,
reinstate, borrow on, surrender, replace or retain such a policy or contract,
and (ii) “replacement transaction” means a transaction in which a new life
insurance policy or annuity contract is to be purchased by a prospective insured
and the proposing producer knows or should know that one or more existing life
insurance policies or annuity contracts will lapse, or will be forfeited,
surrendered, reduced in value or pledged as collateral.

 

33



--------------------------------------------------------------------------------

(c) No provision in any Insurance Arrangement gives the holder thereof or any
other Person the right to receive policy dividends, distributions or other
benefits or otherwise participate in the revenue, earnings or profits of the
Company or its Subsidiaries.

(d) Since October 3, 2011, to the knowledge of the Company, each IC
Representative involved in the business conducted by the Insurance Subsidiaries
was as applicable duly licensed, authorized and appointed (for the type of
business written, sold or produced by such IC Representative) in the particular
jurisdiction in which such IC Representative wrote, sold or produced such
business, and to the knowledge of the Company no such IC Representative violated
any term or provision of applicable Law relating to the writing, sale or
production of such business in any material respect.

(e) Neither the Company nor any of its Subsidiaries has adopted any policy,
procedure or board or stockholder resolution at the request of any Governmental
Authority that restricts materially the conduct of its business or in any manner
relates to its capital adequacy, credit or risk management policies or
management.

3.25 Absence of Unlawful Payments. None of the Company, its Subsidiaries or
their respective directors and officers, and to the Company’s knowledge, no
agent, employee or other Person acting on behalf of the Company or any of its
Subsidiaries, has since October 3, 2011 used any funds of the Company or any
Subsidiary for improper or unlawful contributions, payments, gifts or
entertainment, or made any improper or unlawful expenditures relating to
political activity to officials of any Governmental Authority or others that is,
in each case, in violation of applicable Law. The Company and its Subsidiaries
have adequate financial controls to prevent such contributions, payments, gifts,
entertainment or expenditures in violation of applicable Law.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller and the Company that:

4.01 Organization and Power. The Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware,
with full corporate power and authority to enter into this Agreement and perform
its obligations hereunder.

4.02 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and each of the other agreements,
instruments and documents required hereby to be executed and delivered by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
corporate action, and no other corporate proceedings on the part of the
Purchaser are necessary to authorize the execution, delivery or performance of
this Agreement and each of the other agreements, instruments and documents
required hereby to be executed and delivered by the Purchaser and the
consummation by the Company of the transactions contemplated herein or therein.
Except as set forth on the Seller Authorization Schedule, the

 

34



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement by the Purchaser and each
of the other agreements, instruments and documents required hereby to be
executed and delivered by the Purchaser and the consummation by the Purchaser of
the transactions contemplated hereby and thereby do not conflict with,
constitute a default under, result in a breach or violation of, require any
consent under, or result in the creation of any Lien (other than Permitted
Liens) upon any assets of the Purchaser under, the provisions of the Purchaser’s
certificate incorporation, bylaws or any material contract to which the
Purchaser is party, except as would not have a material adverse effect on the
Purchaser or its ability to consummate the transactions contemplated hereby.
This Agreement has been, and at the Closing, each of the other agreements,
instruments and documents required hereby to be executed and delivered by the
Purchaser will be, duly executed and delivered by the Purchaser and, assuming
that this Agreement and each of the other agreements, instruments and documents
required hereby to be executed and delivered by the Purchaser are valid and
binding obligations of the other parties hereto, constitutes valid and binding
obligations of the Purchaser, enforceable in accordance with their terms, except
as enforceability may be limited by bankruptcy Laws, other similar Laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

4.03 Governmental Consents. Except for the applicable requirements of the HSR
Act or any filings required by the SEC or any stock exchange on which Purchaser
or its Affiliates list securities, no material Permit, consent, approval or
authorization of, or declaration to or filing with, any Governmental Authority
is required to be obtained by the Purchaser in connection with the execution,
delivery or performance of this Agreement by the Purchaser or the consummation
of the transactions contemplated hereby.

4.04 Litigation. There are no charges, complaints, suits or proceedings pending
or, to the Purchaser’s knowledge, threatened against the Purchaser, at law or in
equity, before or by any Governmental Authority which would adversely affect the
Purchaser’s performance under this Agreement or the consummation of the
transactions contemplated hereby. The Purchaser is not subject to any
outstanding judgment, order or decree of any court or other Governmental
Authority which would adversely affect the Purchaser’s performance under this
Agreement or the consummation of the transactions contemplated hereby.

4.05 Brokerage. Except for GCA Savvian and Wells Fargo, no Person is entitled to
any brokerage commissions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of the Purchaser.

4.06 Financing. The Purchaser has delivered to the Company true, correct and
complete copies of an executed commitment letter and related engagement and fee
letters (except that fee amounts, pricing caps and other economic terms (none of
which would adversely affect the amount or availability of the Debt Financing)
set forth therein have been redacted, provided that if any of the fee letters
include market flex provisions, the existence of such provisions, but not the
economic terms thereof shall be disclosed to the Company, except to the extent
that such economic terms could adversely affect the amount or availability of
the Debt Financing), each attached hereto as Exhibit A, from the parties
identified therein committing (and any other

 

35



--------------------------------------------------------------------------------

person that from time to time may commit to provide debt financing thereunder),
subject to (and only to) the terms and conditions expressly set forth therein,
to provide up to $425,000,000 in the aggregate of debt financing to the
Person(s) identified in such commitment letter (such commitment letter, together
with all term sheets and attachments thereto and the fee and engagement letters
executed in connection therewith, the “Debt Commitment Letter,” and the debt
financing committed pursuant to the Debt Commitment Letter, the “Debt
Financing”). Other than the letters comprising the Debt Commitment Letter, there
are no side letters or other agreements, contracts or arrangements related to
the Debt Financing. At the Closing, assuming the funding in full of the Debt
Financing in accordance with the Debt Commitment Letter, the Purchaser will have
sufficient unrestricted cash on hand to pay all obligations of the Purchaser
hereunder, including (a) the payments required to be made by the Purchaser at
the Closing pursuant to Section 1.04, and (b) all of the out-of-pocket costs
then owed by the Purchaser arising from the consummation of the transactions
contemplated by this Agreement. The obligations to fund the commitments under
the Debt Commitment Letter are not subject to any condition, other than the
conditions set forth in the Debt Commitment Letter. The Debt Commitment Letter
has been duly executed and delivered by the Purchaser and, to the knowledge of
the Purchaser, each other Person party thereto, and the Debt Commitment Letter
is in full force and effect as of the date hereof and constitutes the valid and
binding obligation of the Purchaser and, to the knowledge of the Purchaser, each
other Person party thereto. The Debt Commitment Letter has not been amended or
modified in any manner that could adversely affect the initial amount or
availability of the Debt Financing or expand the conditions precedent set forth
therein, no such amendment or modification is contemplated or the subject of
current discussions (other than any amendment or modification pursuant to which
additional lenders commit to provide a portion of the debt financing thereunder
and become a party to the Debt Commitment Letter), and the commitments contained
in the Debt Commitment Letter have not been withdrawn or rescinded in any
respect. There are no fees, expense reimbursement obligations or other amounts
that are required to be paid by the Purchaser prior to Closing under or in
respect of the Debt Commitment Letter, except as set forth in the Debt
Commitment Letter. As of the date hereof, (x) no event has occurred or
circumstance exists which, with or without notice, lapse of time or both, would
or would reasonably be expected to constitute a default or breach under the Debt
Commitment Letter and (y) the Purchaser does not have any reason to believe that
any of the conditions to the financings contemplated by the Debt Commitment
Letter will not be satisfied on the Closing Date or that the full amount of the
Debt Financing contemplated by the Debt Commitment Letter to be available on the
Closing Date will not be made available on the Closing Date. Notwithstanding
anything in this Section 4.06 or elsewhere in this Agreement to the contrary,
the Purchaser affirms, represents and warrants that (A) it is not a condition to
the Closing or to any of its obligations under this Agreement that it obtain
financing for or related to any of the transactions contemplated by this
Agreement, (B) the obligations of the Purchaser under this Agreement are not
contingent in any respect upon the funding of the amounts contemplated to be
funded pursuant to the Debt Commitment Letter, and (iii) the obligations of the
Purchaser under this Agreement are not subject to any conditions regarding the
Purchaser’s, its respective Affiliates’, or any other Person’s ability to obtain
financing for the consummation of the transactions contemplated hereby.

4.07 Solvency. Assuming the representations and warranties set forth in Article
3 are true and correct, immediately after giving effect to the transactions
contemplated by

 

36



--------------------------------------------------------------------------------

this Agreement, the Company and each of its Subsidiaries shall be able to pay
their respective debts as they become due and shall own property which has a
fair saleable value greater than the amounts required to pay their respective
debts (including a reasonable estimate of the amount of all contingent
liabilities). Assuming the representations and warranties set forth in Article 3
are true and correct, immediately after giving effect to the transactions
contemplated by this Agreement, the Company and each of its Subsidiaries shall
have adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Company or its
Subsidiaries.

4.08 Securities Act. The Purchaser is acquiring the Shares for its own account,
with the present intention of holding such Shares for investment purposes only
and not with a view to, or for resale in connection with, the distribution
thereof in violation of federal or state securities Laws. The Purchaser
understands that the Shares may not be sold, transferred or otherwise disposed
of without registration under the Securities Act, except pursuant to an
exemption from such registration available under the Securities Act. The
Purchaser is knowledgeable about the industries in which the Company and the
Subsidiaries operate and is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and is able to bear the economic
risk of such investment. The Purchaser has been afforded access to the books and
records, facilities and personnel of the Company and the Subsidiaries for
purposes of conducting a due diligence investigation and has conducted a due
diligence investigation of the Company and the Subsidiaries.

4.09 Disqualification.

(a) Neither the Purchaser nor, to the Purchaser’s knowledge, any person
“associated” (as defined under the Investment Advisers Act) with the Purchaser
has been convicted of any crime, is or has been subject to any disqualification
that would be a basis for denial, suspension or revocation of registration of an
investment adviser under Section 203(e) of the Investment Advisers Act.

(b) The Purchaser has not been subject to any disciplinary event that would be
required to be disclosed on the Adviser Subsidiary’s Form ADV.

(c) Neither the Purchaser nor, to the Purchaser’s knowledge, any person
“associated” (as defined under the Exchange Act) with the Purchaser has been
convicted of any crime or is or has been subject to any disqualification that
would be a basis for denial, suspension or revocation of registration of a
broker-dealer under Section 15 of the Exchange Act.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser that:

5.01 Organization and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, with full organizational power and authority to enter into this
Agreement and perform its obligations hereunder.

 

37



--------------------------------------------------------------------------------

5.02 Authorization; No Breach; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement and each of the other agreements,
instruments and documents required hereby to be executed and delivered by the
Seller and the consummation by the Seller of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
organizational action, and no other organizational proceedings on the part of
the Seller are necessary to authorize the execution, delivery or performance of
this Agreement and each of the other agreements, instruments and documents
required hereby to be executed and delivered by the Seller and the consummation
by the Seller of the transactions contemplated herein or therein. The execution,
delivery and performance of this Agreement and each of the other agreements,
instruments and documents required hereby to be executed and delivered by the
Seller and the consummation by the Seller of the transactions contemplated
hereby and thereby do not conflict with, constitute a default under, result in a
breach or violation of, require any consent under, or result in the creation of
any Lien (other than Permitted Liens) upon any assets of the Seller under, the
provisions of the Seller’s certificate of formation or limited liability company
agreement or any material contract to which the Seller is party, except as would
not have a material adverse effect on the Seller or its ability to consummate
the transactions contemplated hereby. This Agreement has been, and at the
Closing, each of the other agreements, instruments and documents required hereby
to be executed and delivered by the Seller will be, duly executed and delivered
by the Seller and, assuming that this Agreement and each of the other
agreements, instruments and documents required hereby to be executed and
delivered are valid and binding obligations of the other parties hereto,
constitutes valid and binding obligations of the Seller, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
Laws, other similar Laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.

5.03 Ownership of Capital Stock. The Seller is the record owner of one hundred
percent (100%) of the issued and outstanding Shares. On the Closing Date, the
Seller shall transfer to the Purchaser good title to the Shares free and clear
of all Liens and restrictions on transfer, other than any restrictions under the
Securities Act of 1933, as amended, and applicable state securities laws.

5.04 Brokerage. Except as set forth on the Brokerage Schedule, no Person is
entitled to any brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of the Seller.

 

38



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS OF THE COMPANY

6.01 Conduct of the Business.

(a) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, the
Company shall use commercially reasonable efforts to conduct its business and
the businesses of its Subsidiaries in the ordinary course of business.

(b) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, the
Company shall conduct its business and the businesses of its Subsidiaries in
material compliance with all applicable Laws and except as otherwise provided
for by this Agreement (including the Conduct of Business Schedule) or consented
to in writing by the Purchaser (which consent will not be unreasonably withheld,
conditioned or delayed), the Company shall not, and shall not permit any
Subsidiary of the Company to:

(i) effect any recapitalization, reclassification, stock dividend, stock split
or like change in its capitalization;

(ii) declare, set aside or pay any dividend or make any distribution with
respect to its equity securities (whether in cash or in kind) except in the case
of any intercompany payment or distribution made among the Company and its
Subsidiaries in the ordinary course of business, or purchase or redeem any
issued and outstanding securities of the Company or any of its Subsidiaries, or
make any change to the authorized capital or equity of the Company or any of its
Subsidiaries, except for issuances or repurchases of capital stock of the
Company from former employees, officers, directors or consultants in connection
with the circumstances described in the Conduct of the Business Schedule (so
long as the Seller provides prompt notice to the Purchaser of such issuance or
repurchase together with such documentation as may be reasonably requested by
the Purchaser and the Seller owns 100% of the capital stock of the Company
immediately prior to the Closing);

(iii) amend its or any of its Subsidiaries’ certificate or articles of
incorporation or formation, bylaws or limited liability company agreement (or
equivalent organizational documents); or

(iv) take any action which, if such action had been taken during the time period
covered by Section 3.08, would require disclosure pursuant to Section 3.08.

6.02 Assistance with Financing.

(a) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms,
subject to the limitations set forth in this Section 6.02, and unless otherwise
agreed by the Purchaser, the Company will and will cause its Subsidiaries,
respective officers, employees and advisors (including legal and accounting) to
use reasonable best efforts to cooperate with the Purchaser as reasonably
requested by the Purchaser in connection with the Purchaser’s arrangement of the
Debt Financing; provided that nothing herein shall require such cooperation to
the extent it would unreasonably interfere with the business or operations of
the Company or any of its Subsidiaries. Such cooperation will include
(i) subject to the remaining provisions of this

 

39



--------------------------------------------------------------------------------

Section 6.02, making appropriate senior management available for the preparation
for and participation in a customary and reasonable number of lender meetings,
presentations, sessions with rating agencies, due diligence sessions and road
shows at mutually agreeable times and upon reasonable notice and otherwise
cooperating with the marketing efforts of the Purchaser and the Financing
Sources for the Debt Financing as reasonably requested by the Purchaser,
(ii) (x) assistance in the preparation of a customary bank information memoranda
(including the delivery of customary authorization and representation letters
relating to the Company and its Subsidiaries to the extent contemplated by the
Debt Financing Commitment Letter), offering memoranda, private placement
memoranda, prospectuses and similar documents and (y) the execution and delivery
of any definitive financing documents, in each case as may be reasonably
requested by the Purchaser or any actual and prospective Financing Sources and
prospective lenders and investors to the Purchaser; provided that any private
placement memoranda, prospectuses and similar documents shall contain
disclosures and financial statements reflecting the Company’s financial position
after giving effect to the transactions contemplated by this Agreement and
provided that no such documents shall be effective until the Closing,
(iii) furnishing the Purchaser and the Financing Sources with the Required
Information, (iv) using commercially reasonable efforts to ensure that the
Financing Sources benefit materially from existing lending relationships of the
Company and its Subsidiaries, (v) using commercially reasonable efforts to
obtain customary accountants’ comfort letters, reliance letters (including
“negative assurance”), consents and surveys as reasonable requested by
Purchaser, which shall not be required to be delivered until the Closing,
(vi) using commercially reasonable efforts to otherwise cooperate with the
Parent to satisfy any express conditions precedent to the Debt Financing within
the control of the Company, (vii) assisting in the execution and delivery of one
or more credit agreements, pledge and security documents and other definitive
financing documents as may be reasonably requested by Purchaser; provided, that
no such agreement or other document shall be effective until the Closing:
(viii) facilitating the granting of a security interest (and perfection thereof)
in collateral and delivering guarantees and other definitive financing documents
or other certificates or documents as may be reasonably requested by Purchaser;
provided that all such agreements and documents shall be subject to the
occurrence of the Closing; and (ix) to the extent requested at least ten
(10) Business Days prior to Closing, furnishing within three (3) Business Days
of Closing all documentation and other information required by a Governmental
Authority under applicable “know your customer” and anti-money laundering rules
and regulations, including the U.S.A. PATRIOT Act of 2001, as amended; provided,
further, that nothing in this Agreement shall (t) require the Company to cause
the delivery of any legal opinions or any certificate as to solvency or any
other certificate (including any authorization letter) necessary for the Debt
Financing or any officer of the Company or any of its Subsidiaries who is not an
officer of the Company or such Subsidiary following the Closing to execute or
deliver any document or certificate in connection with the Debt Financing,
(u) require the Company to cause the delivery of any financial information in a
form not customarily prepared by the Company with respect to such period,
(w) require the Company to cause the delivery of any financial information with
respect to a month or fiscal period that has not yet ended or has ended less
than 45 days prior to the date of such request (or 90 days in the case of a
fiscal year end), (x) require the board of directors (or similar governing body)
of the Company or any Subsidiary to take any action to approve the execution or
delivery of any document or certificate in connection with the Debt Financing,
(y) require the Company or any of its Subsidiaries to take any action that would
conflict with or violate the Company’s or any of

 

40



--------------------------------------------------------------------------------

its Subsidiaries’ governing documents (to the extent such governing documents
have been made available to the Purchaser on or prior to the date hereof and as
they are in effect on the date hereof) or any Law or would result in a violation
or breach of, or default under, any material contract or (z) result in any
officer or director of the Company or any of its Subsidiaries incurring any
personal liability with respect to any matters relating to the Debt Financing;
and provided, further, that no obligation of the Company or any of its
Subsidiaries under any certificate, document or instrument shall be effective
until the Closing and the Company and its Subsidiaries shall not be required to
take any action under any certificate, document or instrument that is not
contingent upon the Closing (including entry into any agreement that is
effective before the Closing) or that would be effective prior to the Closing.
The Purchaser agrees that the execution by the Company or any of its
Subsidiaries of any documents in connection with the financing for the
transactions contemplated by this Agreement shall be subject to the consummation
of the transactions contemplated hereby at the Closing and such documents will
not take effect until the Closing. Notwithstanding anything in this Section 6.02
or elsewhere in this Agreement to the contrary, (A) in no event shall the
Company or any of its Subsidiaries be required to bear any cost or expense, pay
any fee or incur any Liability or make any commitment or agreement effective in
connection with the Debt Financing prior to the Closing and (B) the Purchaser
affirms that it is not a condition to the Closing or to any of its obligations
under this Agreement that the Purchaser obtain financing for or related to any
of the transactions contemplated by this Agreement. The Company hereby expressly
authorizes the use of the Required Information for purposes of the Debt
Financing and is not aware of any limitation on the use of such Required
Information required by any independent accountant. The Company shall, and shall
cause its Subsidiaries to, use reasonable best efforts to promptly supplement
the Required Information to the extent that any such Required Information, to
the knowledge of the Company, when taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements made in such Required Information, in light of the
circumstances under which they were made, not materially misleading.

(b) The Company hereby consents to the use of the Company’s name and logos in
connection with the Debt Financing in a form and manner mutually agreed with the
Company; provided, however, that such name and logos are used solely in a manner
that is not intended, or reasonably likely, to harm or disparage the Company or
any of its Subsidiaries or the reputation or goodwill of the Company or any of
its Subsidiaries.

(c) The Purchaser shall promptly upon any request by the Company reimburse the
Company for all reasonable fees, costs and expenses (including fees and expenses
of counsel) incurred by the Company or any of its Subsidiaries or any of their
respective representatives in connection with their compliance with this
Section 6.02 and shall indemnify and hold harmless the Company, its Subsidiaries
and each of their respective representatives from and against all losses,
damages, claims, costs or expenses suffered or incurred by any of them in
connection with the arrangement of the Debt Financing and any information used
in connection therewith, except to the extent arising or resulting from such
Person’s gross negligence or willful misconduct.

 

41



--------------------------------------------------------------------------------

6.03 Access to Books and Records. During the period from the date of this
Agreement to the earlier of the Closing and the termination of this Agreement in
accordance with its terms, the Company shall provide the Purchaser and its
authorized representatives (the “Purchaser’s Representatives”) with access
during normal business hours and upon reasonable notice to the executive
officers, books and records of the Company and its Subsidiaries as may be
required for the Purchaser to perform its obligations under this Agreement;
provided that (a) such access does not unreasonably interfere with the normal
operations of the Company or any of its Subsidiaries, (b) such access shall
occur in such a manner as the Company reasonably determines to be appropriate to
protect the confidentiality of the transactions contemplated by this Agreement,
(c) all requests for such access shall be directed to Roger Ochs, Joel Bennett
and Brian Stern or such other Person(s) as the Company, Roger Ochs, Joel Bennett
or Brian Stern may designate (which designation may include authority for
ongoing or continued access) in writing (including by e-mail) from time to time
(collectively, the “Designated Contacts”), and (d) nothing herein shall require
the Company to provide access to, or to disclose any information to, the
Purchaser or any of its representatives if such access or disclosure (x) would
cause significant competitive harm to the Company or any of its Subsidiaries if
the transactions contemplated by this Agreement are not consummated, (y) would
waive any legal privilege or (z) would be in violation of applicable Laws of any
Governmental Authority (including the HSR Act and all other applicable antitrust
or competition Laws) or the provisions of any agreement to which the Company or
any of its Subsidiaries is a party. Other than the Designated Contacts or as
expressly provided in the preceding sentence, the Purchaser is not authorized to
and shall not (and shall cause its employees, agents, advisors, counsel,
representatives and Affiliates not to) contact any officer, director, employee,
customer, supplier, distributor, lessee, lessor, lender, noteholder or other
material business relation of the Company or any of its Subsidiaries prior to
the Closing without the prior written consent of the Company.

6.04 Client and Customer Approvals. The Company shall use its commercially
reasonable efforts to obtain the consents and approvals necessary or provide the
notices necessary to satisfy the Assignment Requirements with respect to all
Advisory Contracts in accordance with the requirements of each such Advisory
Contract, the Investment Advisers Act and other applicable Law, all BD Contracts
in accordance with the requirements of each such BD Contract and as and to the
extent applicable all Insurance Arrangements in accordance with the requirements
of each such Insurance Arrangement, and state insurance Laws and regulations. If
consent to the assignment or deemed assignment of an Advisory Contract as a
result of the transactions contemplated by this Agreement is required by the
Investment Advisers Act, other applicable Law or by such Advisory Contract, as
soon as reasonably practicable following the date of this Agreement (but in no
event later than thirty (30) days after the date hereof), the Company shall send
a written notice (the “Negative Consent Notice”) to the Client under such
Advisory Contract, requesting written consent as aforesaid and informing such
Client: (i) of the intention to complete the transactions contemplated by this
Agreement, which will result in an assignment or deemed assignment of such
Advisory Contract; (ii) of the intention of the Adviser Subsidiary to continue
to provide the advisory services pursuant to the existing Advisory Contract with
such Client after the Closing if such Client does not terminate such agreement
prior to the Closing; and (iii) that the consent of such Client to each of the
foregoing matters will be deemed to have been granted if such Client continues
to accept such advisory services for a period of at least forty-five (45) days
after the sending of the Negative Consent Notice without

 

42



--------------------------------------------------------------------------------

termination. At all times prior to Closing, the Company shall take reasonable
steps to keep the Purchaser informed of the status of obtaining such Consents
and, upon the Purchaser’s request, make available to the Purchaser all such
executed Consents, and any evidence of Persons declining to consent or
withdrawing any Consents. Purchaser shall be provided a reasonable opportunity
to review all Consent and/or notice materials to be used by the Company prior to
distribution.

6.05 FINRA Consent; Other Third Party Consents.

(a) Within (1) one Business Day following the date hereof, the Company shall
prepare and cause to be filed with FINRA an application with respect to the
transactions contemplated by this Agreement and the change of controlling owners
of the Company and the indirect owners of the BD Subsidiary (as specified in
NASD Rule 1017), in form and substance reasonably satisfactory to the Purchaser
(the “FINRA Consent Application”). The Company shall promptly apprise the
Purchaser of the occurrence and substance of each communication from or to FINRA
or the SEC with respect to the FINRA Consent Application and otherwise comply
with the provisions of Section 9.07 of this Agreement. Without the prior written
consent of the Purchaser, which consent may not be unreasonably withheld, the
Company shall not agree to any material restrictions to be imposed by FINRA as
conditions to the FINRA Approval. Without limiting the generality of
Section 9.02 and Section 9.07 of this Agreement, during the period from the date
of this Agreement to the earlier of the Closing and the termination of this
Agreement in accordance with its terms, the Seller and the Company shall, and
shall cause the Company’s Subsidiaries to, use their respective reasonable best
efforts to obtain as promptly as practicable all clearances, permits, consents,
approvals and authorizations of FINRA and to comply with the terms and/or
satisfy the conditions of all such clearances, permits, consents, approvals and
authorizations of FINRA as promptly as practicable.

(b) Other than with respect to Advisory Contracts, BD Contracts and the
Insurance Arrangements, during the period from the date of this Agreement to the
earlier of the Closing and the termination of this Agreement in accordance with
its terms, the Company shall use its commercially reasonable efforts to obtain
all third party consents, approvals and authorizations and provide all notices
as are necessary for the consummation of the transactions contemplated by this
Agreement; provided, that neither the Company nor any of its Subsidiaries shall
be required to make any payment to any third party in order to obtain any such
consent except as expressly provided by the underlying agreement with such third
party.

6.06 Exclusivity.

(a) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, none
of the Seller, the Company or the Company’s Subsidiaries shall take, and the
Seller, the Company and the Company’s Subsidiaries shall cause their respective
controlled Affiliates, representatives, consultants, financial advisors,
attorneys, accountants or other agents to not take, any action, directly or
indirectly, to (i) solicit, encourage, initiate or engage in discussions or
negotiations with, or provide any information to, any Person (other than the
Purchaser and the Purchaser’s representatives) concerning any purchase of any of
the Shares or any shares of capital stock or

 

43



--------------------------------------------------------------------------------

other equity of any of the Company’s Subsidiaries or any merger, consolidation,
reorganization, business combination or sale of substantially all the assets
involving the Company or any of its Subsidiaries or any similar transactions
involving the Company of any of its Subsidiaries (a “Competing Acquisition
Proposal”); (ii) enter into any agreement regarding any Competing Acquisition
Proposal; or (iii) otherwise cooperate with, assist, participate in, facilitate
or otherwise encourage any effort or attempt by any Person to make a Competing
Acquisition Proposal.

(b) The Seller, the Company and the Company’s Subsidiaries shall notify the
Purchaser immediately (i) of any Competing Acquisition Proposal; (ii) of any
inquiry received by the Seller, the Company, any of the Company’s Subsidiaries
or any of their respective Affiliates, representatives, consultants, financial
advisors, attorneys, accountants or other agents from any Person concerning a
Competing Acquisition Proposal; (iii) of any request from any Person for
confidential information concerning the Company, any of the Company’s
Subsidiaries or their business in connection with a Competing Acquisition
Proposal; and (iv) if any Person seeks to initiate or continue any discussions
or negotiations with the Seller, the Company, the Company’s Subsidiaries or any
of their respective Affiliates, representatives, consultants, financial
advisors, attorneys, accountants or other agents retained or engaged by the
Seller, the Company or the Company’s Subsidiaries concerning a Competing
Acquisition Proposal.

6.07 R&W Insurance Efforts. The Seller, the Company and its Subsidiaries shall
use commercially reasonable efforts to cooperate with the Purchaser, and shall
take such other actions as the Purchaser may reasonably request and which are
customary for a buyer-side representations and warranties insurance policy, in
order to assist the Purchaser in obtaining the R&W Insurance Policy; provided,
however, that none of the Seller, the Company or any of its Subsidiaries shall
be required to make any monetary expenditure pursuant to this Section 6.07.

6.08 Notification. During the period from the date of this Agreement to the
earlier of the Closing and the termination of this Agreement in accordance with
its terms, the Company and its Subsidiaries shall disclose to the Purchaser in
writing any material variances from the representations and warranties contained
in this Agreement, and any fact or event that constitutes a material breach of
the covenants in this Agreement made by the Seller, the Company or its
Subsidiaries promptly upon discovery thereof.

6.09 Section 280G. Prior to the Closing, Seller shall use commercially
reasonable efforts to seek from each Person to whom any payment or benefit
(whether in cash or property or the vesting of property) is required or proposed
to be made that could constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code) a written agreement waiving such Person’s right
to receive some or all of such payment or benefit (the “Waived Benefits”) so
that all remaining payments or benefits applicable to such Person shall not be
deemed an excess parachute payment and the deduction of such remaining payments
or benefits will not be limited by the application of Section 280G(a) of the
Code, and accepting in substitution for the Waived Benefits the right to receive
the Waived Benefits only if approved by the shareholders of the Company in a
manner that complies with Section 280G(b)(5)(B) of the Code and the Treasury
Regulations issued thereunder. In no event shall Seller or the Company be
required to make any payments or provide anything of value to such Persons in an
effort to

 

44



--------------------------------------------------------------------------------

seek such waivers. Prior to the Closing Date, Seller shall use commercially
reasonable efforts to take all necessary actions to submit for and seek approval
by the equityholders of the Seller, in a manner that satisfies
Section 280G(b)(5) of the Code and the Treasury Regulations issued thereunder,
the right of each such Person to receive or retain, as applicable, such Person’s
Waived Benefits. Notwithstanding anything herein to the contrary, this
Section 6.09 shall be interpreted to exclude and shall not take into account the
effect of any payments to be made under arrangements negotiated by Purchaser or
its Affiliates (including payments to be made under such arrangements by the
Company and its Subsidiaries) unless such payments are disclosed to Seller in
writing prior to the date hereof.

ARTICLE 7

COVENANTS OF THE PURCHASER

7.01 Access to Books and Records. From and after the Closing, the Purchaser
shall, and shall cause the Company and its Subsidiaries to, provide the Seller
and its representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Company
and its Subsidiaries with respect to periods or occurrences prior to or on the
Closing Date in connection with any matter relating to or arising out of this
Agreement or the transactions contemplated hereby; provided that (a) such access
does not unreasonably interfere with the normal operations of the Company or any
of its Subsidiaries, (b) all requests for such access shall be directed to such
Person(s) as the Purchaser may designate in writing from time to time, and
(c) nothing herein shall require the Purchaser to provide access to, or to
disclose any information to, the Seller or any of its representatives if such
access or disclosure (x) would waive any legal privilege or (y) would be in
violation of applicable Laws of any Governmental Authority (including all
applicable antitrust or competition Laws) or the provisions of any agreement to
which the Company or any of its Subsidiaries is a party. Unless otherwise
consented to in writing by the Seller, until the seventh (7th) anniversary of
the Closing Date, the Purchaser shall not, and shall not permit the Company or
its Subsidiaries to, destroy, alter or otherwise dispose of any of the books and
records of the Company or its Subsidiaries for any period prior to the Closing
Date without first giving reasonable prior notice to the Seller and offering to
surrender to the Seller such books and records or any portion thereof which the
Purchaser or the Company or its Subsidiaries may intend to destroy, alter or
dispose of.

7.02 Notification. During the period from the date of this Agreement to the
earlier of the Closing and the termination of this Agreement in accordance with
its terms, the Purchaser shall disclose to the Seller in writing any material
variances from the representations and warranties contained in Article 4, and
any fact or event that constitutes a material breach of the covenants in this
Agreement made by the Purchaser promptly upon discovery thereof.

7.03 Director and Officer Liability and Indemnification.

(a) For a period of six (6) years after the Closing, the Purchaser shall not,
and shall not permit the Company or any of its Subsidiaries to, amend, repeal or
otherwise modify any provision in the Company’s or any of its Subsidiaries’
certificate of incorporation or

 

45



--------------------------------------------------------------------------------

formation, bylaws or limited liability company agreement (or equivalent
governing document) in any manner that would adversely affect the exculpation or
indemnification rights of any managers, directors and/or officers of the Company
or its Subsidiaries with respect to acts or omissions occurring prior to the
Closing Date existing in such certificate of incorporation or formation, bylaws
or limited liability company agreement (or equivalent governing document) as of
immediately prior to the Closing (unless required by Law), it being the intent
of the parties that the managers, directors and officers of the Company and its
Subsidiaries shall continue to be entitled to such exculpation and
indemnification for any acts or omissions occurring prior to the Closing Date to
the fullest extent permitted by Law.

(b) In addition to the other rights provided for in this Section 7.03, and not
in limitation thereof, from and after the Closing, the Company and its
Subsidiaries shall, and the Purchaser shall cause the Company and its
Subsidiaries (each, a “D&O Indemnifying Party”) to, to the fullest extent
permitted by applicable Law, (i) indemnify and hold harmless (and release from
any Liability to the Purchaser or the Company or any of its Subsidiaries),
current and former managers, directors and officers of the Company and its
Subsidiaries (each, a “D&O Indemnitee”) against all D&O Expenses (as defined
below), Losses, claims, damages, judgments or amounts paid in settlement
(collectively, “D&O Costs”) in respect of any threatened, pending or completed
claim, action, suit or proceeding, whether criminal, civil, administrative or
investigative, based on, arising out of or relating to the fact that such Person
is or was a manager, director or officer of the Company or any of its
Subsidiaries and arising out of acts or omissions occurring at or prior to the
Closing (a “D&O Indemnifiable Claim”) and (ii) advance to such D&O Indemnitees
all D&O Expenses incurred in connection with any D&O Indemnifiable Claim
(including in circumstances where the D&O Indemnifying Party has assumed the
defense of such claim) promptly after receipt of reasonably detailed statements
therefor; provided, however, that the Person to whom D&O Expenses are to be
advanced provides an undertaking to repay such advances if it is ultimately
determined that such Person is not entitled to such indemnification under
applicable Law. Any D&O Indemnifiable Claim shall continue until such D&O
Indemnifiable Claim is disposed of or all judgments, orders, decrees or other
rulings in connection with such D&O Indemnifiable Claim are fully satisfied. For
the purposes of this Section 7.03(b), “D&O Expenses” means attorneys’ fees and
all other costs, charges and expenses paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in any D&O
Indemnifiable Claim, but shall exclude Losses, judgments and amounts paid in
settlement (which items are included in the definition of D&O Costs).

(c) At the Closing, the Purchaser shall, or shall cause the Company to, obtain
and maintain irrevocable “tail” insurance policies naming the D&O Indemnitees as
direct beneficiaries with a claims period of at least six (6) years from the
Closing Date from an insurance carrier with the same or better credit rating as
the Company’s current insurance carrier with respect to directors’ liability
insurance in an amount and scope at least as favorable as the Company’s existing
policies with respect to matters existing or occurring at or prior to the
Closing, which premium for such “tail” insurance policies shall be shared
equally by the Seller and the Purchaser. The Purchaser shall not, and shall
cause the Company not to, cancel or change such insurance policies in any
respect, except as required by applicable Law.

 

46



--------------------------------------------------------------------------------

(d) In the event the Purchaser, the Company, its Subsidiaries or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger, or (ii) transfers all or substantially all of its
properties and assets to any Person, then and in either such case the Purchaser,
the Company or its Subsidiaries shall use commercially reasonable efforts to
provide that the successors and assigns of the Purchaser or the Company or its
Subsidiary, as the case may be, shall assume the obligations set forth in this
Section 7.03.

(e) The D&O Indemnitees are express and intended third-party beneficiaries of
the provisions of this Section 7.03 and shall be entitled to independently
enforce the terms hereof as if they were each a party to this Agreement.

7.04 Employment and Benefit Arrangements. For at least one (1) year following
the Closing, the Purchaser shall cause the Company to provide to employees of
the Company or any of its Subsidiaries base salary that is no less favorable
than the base salary provided to such employees immediately prior to the Closing
Date and benefits (including bonus opportunities and severance entitlements but
excluding equity based arrangements) that are substantially comparable in the
aggregate to the benefits (other than equity based arrangements) provided to
such employees immediately prior to the Closing. The Purchaser shall take all
actions required so that employees of the Company and any of its Subsidiaries
shall receive service credit for eligibility and vesting purposes and for
purposes of determining vacation accruals or severance amounts under any
successor benefit or compensation plans, programs, policies, contracts,
agreements and arrangements sponsored by the Purchaser or any of its Affiliates
(including the Company or any of its Subsidiaries) (other than any equity based
plan or arrangement) for which such employees are eligible, for service with the
Company or any of its Subsidiaries prior to the Closing, to the same extent such
service was recognized immediately prior to the Closing for similar purposes
under the Plans to the same extent as eligibility and vesting credit for service
with Purchaser or its Affiliates is provided to Purchaser’s or its Affiliates’
other employees. To the extent that the Purchaser or any of its Affiliates
(including the Company or any of its Subsidiaries) modifies any group welfare
coverage or benefit plan under which the employees of the Company or any of its
Subsidiaries participate within the one (1) year following the Closing, the
Purchaser shall use commercially reasonable efforts to (i) waive or cause to be
waived any applicable waiting periods, pre-existing condition exclusions or
actively-at-work requirements and (ii) give such employees credit under the new
coverages or benefit plans for deductibles, co-insurance and other out-of-pocket
payments that have been made during the year in which such coverage or plan
modification occurs. This Section 7.04 shall be binding on all successors and
assigns of the Purchaser and the Company and its Subsidiaries but shall in no
way limit the ability of the Purchaser and the Company and its Subsidiaries or
any successor or assign to amend or terminate Plans (as long as the requirements
of this Section 7.04 are otherwise satisfied) or terminate the employment of any
employee and this Section 7.04 shall not be considered an amendment of any Plan.

7.05 Employee Matters. Following the Closing, the Purchaser shall cause the
Company and its Subsidiaries to comply in all material respects with the WARN
Act, including providing any required notices and complying with any required
waiting periods as a result of any action taken by the Purchaser, the Company or
any of its Subsidiaries on or after the Closing.

 

47



--------------------------------------------------------------------------------

7.06 FINRA Filings. The Purchaser shall have provided all information reasonably
requested by the Company to cause the filing of the FINRA Consent Application in
accordance with Section 6.05(a). Without limiting the generality of Section 9.07
and Section 9.02 of this Agreement, during the period from the date of this
Agreement to the earlier of the Closing and the termination of this Agreement in
accordance with its terms, the Purchaser shall use its reasonable best efforts
to assist the Company in obtaining as promptly as practicable all clearances,
permits, consents, approvals and authorizations of FINRA and in complying with
the terms and/or satisfying the conditions of all such clearances, permits,
consents, approvals and authorizations of FINRA as promptly as practicable.

7.07 Post-Closing Regulatory Matters.

(i) Following the Closing, the Purchaser shall cause (a) the Adviser Subsidiary
promptly to amend its Form ADV and (b) the BD Subsidiary promptly to amend its
Form BD and, in each case, to promptly file such amendment with the SEC and any
applicable Governmental Authorities, for the purpose of disclosing, inter alia,
information regarding the change of control of such Adviser Subsidiary or BD
Subsidiary, as applicable, and any changes in personnel following the Closing.

7.08 Purchaser’s Solvency. The Purchaser shall furnish or cause to be furnished
to the Company and the Seller copies of any solvency opinions or similar
materials obtained by the Purchaser from third parties in connection with the
financing of the transactions contemplated by this Agreement, to the extent
contractually permitted by the issuer of such opinion. The Purchaser shall use
commercially reasonable efforts to cause the firms issuing any such solvency
opinions to allow the Company and the Seller to rely thereon.

7.09 Acknowledgment of the Purchaser. The Purchaser acknowledges that in making
its determination to proceed with the transactions contemplated by this
Agreement it has conducted to its satisfaction an independent investigation of
the financial condition, results of operations, assets, Liabilities, properties
and projected operations of the Company and its Subsidiaries, and the Purchaser
has relied on the results of its own independent investigation and the
representations and warranties of the Company and the Seller expressly and
specifically set forth in this Agreement, including the Disclosure Schedules
hereto, and the other agreements, instruments and documents required hereby.
Such representations and warranties by the Company and the Seller in this
Agreement, including the Disclosure Schedules hereto, and the other agreements,
instruments and documents required hereby constitute the sole and exclusive
representations and warranties of or regarding the Seller, the Company and its
Subsidiaries to the Purchaser in connection with the transactions contemplated
hereby, and the Purchaser understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied
(including, but not limited to, any relating to the future or historical
financial condition, results of operations, assets or Liabilities of the Company
or its Subsidiaries, or the quality, quantity or condition of the Company’s or
its Subsidiaries’ assets) are specifically disclaimed by the Seller, the Company
and its Subsidiaries. Except as expressly

 

48



--------------------------------------------------------------------------------

set forth in this Agreement, including the Disclosure Schedules hereto, and each
of the other agreements, instruments and documents required hereby to be
executed and delivered by the Seller and the Company, the Seller, the Company
and its Subsidiaries do not make or provide, and the Purchaser hereby waives,
any warranty or representation, express or implied, as to the quality,
merchantability, as for a particular purpose, or condition of the Company’s and
its Subsidiaries’ assets or any part thereto. In connection with the Purchaser’s
investigation of the Company and its Subsidiaries, the Purchaser has received
certain projections, including projected statements of operating revenues and
income from operations of the Company and its Subsidiaries and certain business
plan information. The Purchaser acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that the Purchaser is familiar with such uncertainties and that the
Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it, including the reasonableness of the assumptions
underlying such estimates, projections and forecasts. Accordingly, the Purchaser
hereby acknowledges that none of the Seller (or any of its members), the
Company, its Subsidiaries, or any of their respective direct or indirect
Affiliates or representatives (or any of their directors, officers, employees,
members, managers, partners or agents) is making any representation or warranty
with respect to such estimates, projections and other forecasts and plans,
including the reasonableness of the assumptions underlying such estimates,
projections and forecasts. The Purchaser further agrees that none of the Seller
(or any of its members), the Company, its Subsidiaries, or any of their
respective direct or indirect Affiliates or representatives (or any of their
directors, officers, employees, members, managers, partners or agents), will
have or be subject to any Liability to the Purchaser or any other Person
resulting from the distribution to the Purchaser, or the Purchaser’s use of, any
such information, or any information, document or material made available to the
Purchaser or its Affiliates or their respective, counsel, accountants,
consultants, advisors, agents or other representatives or used in connection
with meetings between the Purchaser and the Company, in certain “data rooms” and
online “data sites,” in management interviews, or in any other form in
expectation or anticipation of the transactions contemplated by this Agreement.

7.10 Financing.

(a) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, the
Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange and obtain the proceeds of the Debt Financing on the terms
and conditions described in the Debt Commitment Letter, including using its
reasonable best efforts to (i) maintain in effect the commitment for the Debt
Financing set forth in the Debt Commitment Letter in accordance with their
respective terms, (ii) negotiate definitive agreements with respect thereto on
the terms and conditions contemplated by the Debt Commitment Letter (including
any “market flex” terms and conditions to which the Debt Commitment Letter is
subject), (iii) satisfy (and cause each of its Affiliates to satisfy), or if
deemed advisable by the Purchaser obtain the waiver of, on a timely basis, all
conditions applicable to the Purchaser or any of its Affiliates in the Debt
Commitment Letter and the definitive agreements related thereto (including
payment of all fees and expenses) and comply with its obligations thereunder and
(iv) enforce its rights under the Debt Financing in the event of

 

49



--------------------------------------------------------------------------------

any breach or purported breach thereof. In the event that all conditions to the
commitment of any counterparty to the Debt Commitment Letter providing the Debt
Financing (other than conditions that are within the control of the Purchaser,
including conditions relating to (1) the failure of any equity funding condition
of similar effect in the Debt Commitment Letter, (2) the failure by the
Purchaser or any of its Affiliates to deliver documents at the Closing, (3) the
failure to pay costs, fees, expenses or other compensation contemplated by the
Debt Commitment Letter to the lead arrangers, other lenders and administrative
agents or any other Person or (4) any breach, in any material respect, by the
Purchaser or any of its Affiliates under the Debt Commitment Letter or related
letters) have been satisfied, during the period from the date of this Agreement
to the earlier of the Closing and the termination of this Agreement in
accordance with its terms, the Purchaser shall use reasonable best efforts to
cause the lenders, and each other Person providing the Debt Financing, to fund
when required hereunder the Debt Financing required to consummate the
transactions contemplated hereby (including by taking enforcement action to
cause such lenders and each such other Person providing the Debt Financing to
fund the Debt Financing). During the period from the date of this Agreement to
the earlier of the Closing and the termination of this Agreement in accordance
with its terms, the Purchaser shall not and shall cause its Affiliates not to
take or refrain from taking, directly or indirectly, any action that would
reasonably be expected to result in a failure of any of the conditions contained
in the Debt Commitment Letter or in any definitive agreements related thereto.

(b) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, the
Purchaser shall not, without the prior written consent of the Company, permit
any amendment or modification to, or any waiver of any provision (including any
remedy) under, or voluntarily replace the Debt Commitment Letter if such
amendment, modification, waiver or voluntary replacement (w) adds new (or
adversely modifies any existing) conditions to the consummation of the Debt
Financing as compared to those in the Debt Commitment Letter as in effect on the
date of this Agreement if such amendments, modifications, replacements,
terminations or waivers could adversely affect the initial amount or
availability of the Debt Financing, (x) adversely affects the ability of the
Purchaser to enforce its rights against other parties to the Debt Commitment
Letter or the definitive agreements related to the Debt Financing, (y) reduces
the aggregate amount of the Debt Financing such that the Purchaser would not
have sufficient funds to pay the Purchase Price in accordance with this
Agreement or (z) could otherwise be expected to prevent, impede or delay the
consummation of the transactions contemplated by this Agreement.

(c) If, during the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, any
portion of the Debt Financing becomes unavailable on the terms and conditions
contemplated by the Debt Commitment Letter (including any “market flex” terms
and conditions to which the Debt Commitment Letter is subject), or the Purchaser
becomes aware of any event or circumstance that could reasonably be expected to
make any portion of the Debt Financing unavailable on the terms and conditions
contemplated by the Debt Commitment Letter (including any “market flex” terms
and conditions to which the Debt Commitment Letter is subject), regardless of
the reason therefor, then the Purchaser shall (1) use its reasonable best
efforts to arrange and obtain in replacement thereof, and to negotiate and enter
into definitive agreements with respect to,

 

50



--------------------------------------------------------------------------------

alternative financing from alternative sources, in an amount sufficient to
consummate the transactions contemplated hereby and to pay related fees and
expenses, with terms and conditions (including “market flex” terms and
conditions) not materially less favorable to the Purchaser than the terms and
conditions contemplated by the Debt Commitment Letter (including any “market
flex” terms and conditions to which the Debt Commitment Letter is subject), as
promptly as practicable following the occurrence of such event, but in no event
later than the date on which the Purchaser is required to consummate the
transactions contemplated by this Agreement in accordance with this Agreement,
and (2) promptly notify the Company of such unavailability and the reason
therefor. For purposes of this Agreement, references to the “Debt Financing”
shall include the financing contemplated by the Debt Commitment Letter as
permitted to be amended, modified or replaced by this Section 7.10(c), and
references to the “Debt Commitment Letter” shall include such documents as
permitted to be amended, modified or replaced by this Section 7.10(c).

(d) During the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, the
Purchaser shall keep the Company informed on a current basis and in reasonable
detail of the status of its efforts to arrange and consummate the Debt
Financing. The Purchaser shall give the Company prompt written and electronic
notice of (x) any actual or threatened breach, default, termination or
repudiation by any party to the Debt Commitment Letter or definitive documents
related to the Debt Financing of which the Purchaser becomes aware, (y) the
receipt of any notice or other communication from any lender or other Person
providing the Debt Financing with respect to (I) any actual or threatened
breach, default, termination or repudiation by any party to the Debt Commitment
Letter or any definitive document related to the Debt Financing of any
provisions of the Debt Commitment Letter or any definitive document related to
the Debt Financing (or any statement by any such Person that such Person does
not intend to enter into any such document or to consummate the transactions
contemplated thereby) or (II) any material dispute or disagreement between or
among any parties to the Debt Commitment Letter or any definitive document
related to the Debt Financing, and (z) the occurrence of any event or
development that could reasonably be expected to adversely impact the ability of
the Purchaser to obtain all or any portion of the Debt Financing contemplated by
the Debt Commitment Letter on the terms and conditions, in the manner or from
the sources contemplated by the Debt Commitment Letter or the definitive
documents related to the Debt Financing (or if at any time for any other reason
the Purchaser believes that it will not be able to obtain all or any portion of
the Debt Financing contemplated by the Debt Commitment Letter on the terms and
conditions, in the manner or from the sources contemplated by the Debt
Commitment Letter or the definitive documents related to the Debt Financing). As
soon as reasonably practicable (and in any event within two (2) Business Days)
after the date on which the Company delivers to the Purchaser a written request,
the Purchaser shall provide any information reasonably requested by the Company
relating to any circumstance referred to in the immediately preceding sentence.
Notwithstanding anything in this Section 7.10 or elsewhere in this Agreement to
the contrary, the Purchaser affirms that it is not a condition to the Closing or
to any of its obligations under this Agreement that the Purchaser obtain
financing for or related to any of the transactions contemplated by this
Agreement.

 

51



--------------------------------------------------------------------------------

(e) The Seller’s enforcement of any applicable Termination Fee provided for in
Section 8.02(b) against the Purchaser (if the Closing does not occur) shall be
the sole and exclusive remedy of the Company and its Affiliates against the
Financing Sources and their respective Affiliates for any and all Losses,
claims, expenses, Liabilities or damages suffered or incurred by the Seller or
any other Person in connection with this Agreement, the Debt Commitment Letter,
(and the termination thereof), the transactions contemplated hereby and thereby
(and the abandonment or termination thereof) or any matter forming the basis of
such termination, the Seller shall not be entitled to bring or maintain any
claim, suit, action or proceeding against any Financing Sources arising out of
or in connection with this Agreement, the transactions contemplated hereby (and
the abandonment or termination thereof), the Debt Commitment Letter or any
matter forming the basis for such termination and none of the Financing Sources
shall have any further Liability or obligation to the Seller relating to or
arising out of this Agreement or the Debt Commitment Letter or the transactions
contemplated hereby or thereby (or the abandonment or termination thereof) or
any matters forming the basis for such termination upon payment of such amount;
provided that nothing in this Section 7.09(e) shall limit the right of any of
the Seller, the Company, its Subsidiaries and/or their respective
representatives (x) to bring or maintain any claim, suit, action or proceeding
against the Purchaser or any Purchaser Party arising out of or in connection
with any breach of the Confidentiality Agreement or this Agreement in accordance
with Article VIII or (y) to be indemnified and reimbursed for expenses in
accordance with Section 6.02(c).

(f) The Company (on behalf of itself and any of its Affiliates, directors,
officers, employees, agents and representatives) hereby waives any rights or
claims against any Financing Source in connection with this Agreement, the Debt
Commitment Letter, the Debt Financing or in respect of any other document or
theory of law or equity (whether in tort, contract or otherwise) or in respect
of any oral or written representations made or alleged to be made in connection
herewith or therewith and the Company (on behalf of itself and any of its
Affiliates, directors, officers, employees, agents and representatives) agrees
not to commence any Financing Source Proceeding against any Financing Source in
connection with this Agreement, the Debt Commitment Letter, the Debt Financing,
the definitive financing agreements or in respect of any other document or
theory of law or equity and agrees to cause any such Financing Source Proceeding
asserted by the Company (on behalf of itself and any of its Affiliates,
directors, officers, employees, agents and representatives) in connection with
this Agreement, the Debt Commitment Letter, the Debt Financing, the definitive
financing agreements or in respect of any other document or theory of law or
equity against any Financing Source to be dismissed or otherwise terminated. In
furtherance and not in limitation of the foregoing waiver, it is acknowledged
and agreed that no Financing Source shall have any Liability for any claims or
damages to the Company and its Subsidiaries or any of their respective
Affiliates, directors, officers, employees, agents and representatives in
connection with this Agreement, the Debt Commitment Letter, the Debt Financing,
the definitive financing agreements or the transactions contemplated hereby or
thereby. Notwithstanding the foregoing, in the event the transactions
contemplated by this Agreement are consummated and definitive financing
agreements are entered into with any Financing Source, this Section 7.10(e) is
not intended to release or waive any claims that the Company and its
Subsidiaries or any of their respective Affiliates, directors, officers,
employees, agents and representatives may have against any Financing Source
under such applicable definitive financing agreements.

 

52



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, each of the parties hereto hereby agrees that it will not bring (or
support any other person in bringing) any action, cause of action, claim,
cross-claim or third-party claim of any kind or description (including, without
limitation, any Financing Source Proceeding), whether in law or in equity,
whether in contract or in tort or otherwise, against the Financing Sources in
any way relating to this Agreement, the Debt Commitment Letter, the Debt
Financing, the definitive financing agreements, or any of the transactions
contemplated hereby or thereby, including, without limitation, any dispute
arising out of or relating in any way to the Debt Financing or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
County of New York, or, if under applicable law exclusive jurisdiction is vested
in the federal courts, the United States District Court for the Southern
District of New York (and the appellate courts thereof) AND THAT THE PROVISIONS
OF SECTION 12.11 RELATING TO THE WAIVER OF JURY TRIAL SHALL APPLY TO ANY SUCH
ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD PARTY CLAIM.

ARTICLE 8

TERMINATION

8.01 Termination . This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of the Purchaser and the Seller;

(b) by the Purchaser, if there has been a material violation or breach by the
Seller or the Company of any covenant, representation or warranty contained in
this Agreement that has prevented the satisfaction of any condition to the
obligations of the Purchaser to consummate the Closing and such violation or
breach has not been expressly waived in writing by the Purchaser and, if capable
of being cured, shall not have been cured by the Seller or the Company, as
applicable, prior to the earlier of (x) ten (10) Business Days after receipt by
the Seller of written notice thereof from the Purchaser and (y) the End Date;
provided that the right to terminate this Agreement pursuant to this
Section 8.01(b) shall not be available to the Purchaser at any time that the
Purchaser has violated, or is in breach of, any covenant, representation or
warranty hereunder, if such breach has prevented satisfaction by the Company or
the Seller of any condition to the obligations of the Purchaser to consummate
the Closing hereunder;

(c) by the Seller, if there has been a material violation or breach by the
Purchaser of any covenant, representation or warranty contained in this
Agreement that has prevented the satisfaction of any condition to the
obligations of the Seller and the Company to consummate the Closing and such
violation or breach has not been expressly waived in writing by the Seller and
the Company and, if capable of being cured, shall not have been cured by the
Purchaser prior to the earlier of (x) ten (10) Business Days after receipt by
the Purchaser of written notice thereof from the Seller and (y) the End Date
(provided that the failure to deliver the payments required under Section 1.04
at the Closing as required hereunder shall not be subject to cure hereunder);
provided that the right to terminate this Agreement pursuant to this

 

53



--------------------------------------------------------------------------------

Section 8.01(c) shall not be available to the Seller at any time that the Seller
or the Company has violated, or is in breach of, any covenant, representation or
warranty hereunder, if such breach has prevented satisfaction by the Purchaser
of any condition to the obligations of the Seller and the Company to consummate
the Closing hereunder;

(d) by the Purchaser, if the transactions contemplated by this Agreement have
not been consummated on or before March 8, 2016 (as such date may be extended
pursuant to Section 12.17, the “End Date”); provided that the Purchaser shall
not be entitled to terminate this Agreement pursuant to this Section 8.01(d) if
the Purchaser’s breach of this Agreement has prevented the consummation of the
transactions contemplated hereby by such date;

(e) by the Seller, if the transactions contemplated by this Agreement have not
been consummated on or before the End Date; provided that the Seller shall not
be entitled to terminate this Agreement pursuant to this Section 8.01(e) if the
Seller’s or the Company’s breach of this Agreement has prevented the
consummation of the transactions contemplated hereby by such date;

(f) by the Seller, after December 30, 2015 if and only if: (i) all of the
conditions set forth in Section 2.01 have been satisfied or waived (other
than those conditions which by their terms or nature are to be satisfied by
performance at the Closing, provided that such conditions would be satisfied at
the Closing), (ii) the Seller has sent written notice to the Purchaser
confirming that all conditions set forth in Section 2.02 have been satisfied or
that the Seller and the Company are willing to waive any unsatisfied conditions
contained therein (other than those conditions which by their terms or nature
are to be satisfied by performance at the Closing, provided that such conditions
would be satisfied at the Closing) and that the Seller and the Company stand
ready, willing and able to consummate the Closing, and (iii) the Purchaser fails
to consummate the transactions contemplated by this Agreement by the later of
(A) the third (3rd) business day following the date of delivery of such notice
and satisfaction of such conditions and (B) the Extended Deadline set by the
Seller , if any; at which point, Seller shall have the option of either
immediately terminating this Agreement or, in Seller’s sole discretion,
providing Purchaser with an additional Extended Deadline, which date may be
continuously extended by Seller in its sole discretion (with notice to the
Purchaser), including while asserting its rights under Section 12.17). For
purposes hereof, “Extended Deadline” means any extension of the time period by
the Seller in which Buyer is required to close the transactions pursuant to this
Section 8.01(f), which shall be implemented by Seller by providing written
notice to the Purchaser of such extension and the new date by which the
Purchaser must consummate the transactions contemplated by this Agreement.; or

(g) by either the Purchaser or the Seller if any Governmental Entity shall have
issued an Order or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement and such Order or ruling or other action shall
have become final and nonappealable.

8.02 Effect of Termination.

(a) In the event of any valid termination of this Agreement by the Purchaser or
the Seller as provided in Section 8.01, (i) this Agreement shall forthwith
become void and of

 

54



--------------------------------------------------------------------------------

no further force or effect (except that this Section 8.02, Section 6.02(c),
Section 9.03, Section 9.05 and Article 12 shall survive the termination of this
Agreement and shall be enforceable by the parties hereto), and (ii) absent a
breach of this Agreement prior to such termination, for which the breaching
party shall not be relieved of any Liability therefor, there shall be no
Liability or obligation on the part of the Purchaser, the Seller or the Company
to any other party hereto with respect to this Agreement; provided that,
notwithstanding clause (ii) of this Section 8.02(a), (x) Liability may exist for
breach of, or otherwise with respect to, the provisions of this Agreement
specified in the parenthetical contained in clause (i) of this Section 8.02(a)
and (y) the Purchaser shall remain liable for payment of the Termination Fee and
other Liabilities as provided in this Section 8.02.

(b) If this Agreement is terminated by (i) the Seller in accordance with
Section 8.01(f), (ii) the Purchaser at a time when the Seller may terminate this
Agreement in accordance with Section 8.01(f); or (iii) the Purchaser and the
Seller concurrently at a time when the Seller may terminate this Agreement in
accordance with Section 8.01(f), then the Purchaser shall, as promptly as
reasonably practicable (and in any event within two (2) Business Days after
receipt of wire transfer instructions from the Seller) following such
termination, pay, (i) if such termination occurs prior to January 1, 2016,
$40,000,000; and (ii) if such termination occurs on or after January 1, 2016,
$50,000,000 (each of (i) and (ii), the “Termination Fee”) to the Seller (or its
designee(s)) by wire transfer of immediately available funds. If this Agreement
is terminated in accordance with the first sentence of this Section 8.02(b) and
the Seller (or its designee(s)) shall receive full payment of the Termination
Fee pursuant to this Section 8.02(b), together with reimbursement of all
applicable expenses and payment of all applicable interest pursuant to this
Section 8.02(b), the receipt of the Termination Fee, together with such expense
reimbursement and interest, shall be the sole and exclusive remedy against the
Purchaser, any Purchaser Party or any Financing Source for any and all Losses,
claims, expenses, Liabilities or damages suffered or incurred by the Seller or
any other Person in connection with this Agreement, the Debt Commitment Letter
(and the termination thereof), the transactions contemplated hereby (and the
abandonment or termination thereof) or any matter forming the basis for such
termination, and neither the Seller nor any other Person shall be entitled to
bring or maintain any claim, suit, action or proceeding against the Purchaser or
any Purchaser Party and, without limiting Section 7.10, any Financing Sources
arising out of or in connection with this Agreement, the transactions
contemplated hereby (and the abandonment or termination thereof), any matter
forming the basis for such termination or in connection with the financing of
any portion of the Debt Financing, whether at law, in equity, in contracts, in
tort or otherwise; provided that nothing in this Section 8.02(b) shall limit the
right of any of the Seller, the Company, its Subsidiaries and/or their
respective representatives (x) to bring or maintain any claim, suit, action or
proceeding against the Purchaser or any Purchaser Party arising out of any
breach of the Confidentiality Agreement or (y) to be indemnified and reimbursed
for expenses in accordance with Section 6.02(c). Each of the parties hereto
acknowledges and agrees that the agreements contained in this Section 8.02(b)
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, the other parties hereto would not enter into
this Agreement. The Purchaser and the Seller acknowledge and agree that (1) the
Purchaser and the Seller have expressly negotiated the provisions of this
Section 8.02(b), (2) in light of the circumstances existing at the time of the
execution of this Agreement (including the inability of the parties hereto to
quantify the damages that may be suffered by the Seller) the provisions of

 

55



--------------------------------------------------------------------------------

this Section 8.02(b) are reasonable, (3) the Termination Fee represents a good
faith, fair estimate of the damages that the Seller would suffer as a result of
the termination of this Agreement and the failure of Purchaser to acquire the
equity of the Company from the Seller, and (4) the Termination Fee shall be
payable as liquidated damages (and not as a penalty) without requiring the
Seller or any other Person to prove actual damages. In the event that the
Purchaser shall fail to pay the Termination Fee when due, the Purchaser shall
reimburse the Seller for all costs and expenses actually incurred or accrued by
the Seller, the Company or its Subsidiaries (including fees and expenses of
counsel) in connection with collection under and enforcement in full of this
Section 8.02(b), together with interest on the Termination Fee at a rate per
annum equal to the “prime rate” at large U.S. money center banks in effect on
the date such payment was required to be made (as published by The Wall Street
Journal) through the date such payment was actually received. In no event shall
this Section 8.02 be construed to mean that receipt of the Debt Financing is a
condition to the Purchaser’s obligations hereunder; rather, the Termination Fee
shall be payable when required in accordance with this Agreement regardless of
whether or not the Purchaser received the proceeds from the Debt Financing.

(c) Notwithstanding this Section 8.02 or anything else in this Agreement to the
contrary, the Purchaser affirms that it is not a condition to the Closing or to
any of its obligations under this Agreement that the Purchaser obtain financing
for or related to any of the transactions contemplated by this Agreement.

ARTICLE 9

ADDITIONAL COVENANTS

9.01 Tax Matters. The provisions of this Section 9.01 shall govern the
allocation of responsibility as between the Purchaser, the Company and its
Subsidiaries, on the one hand, and the Seller, on the other hand, for certain
Tax matters following the Closing:

(a) Responsibility for Filing Tax Returns. The Purchaser shall prepare and
timely file or cause to be prepared and timely filed all Tax Returns for the
Company and its Subsidiaries that have not yet been filed as of the Closing
Date. All such Tax Returns for periods ending on or before the Closing Date or
for any Straddle Period shall be prepared consistent with the past procedures
and practices and accounting methods of the Company and its Subsidiaries, except
as otherwise required by applicable law. The Purchaser shall timely pay or cause
to be timely paid any amount shown as due on such Tax Returns.

(b) Transfer Taxes. Any stamp Tax, stock transfer Tax, or other similar Tax
imposed on the Company and its Subsidiaries or the Purchaser as a result of the
transactions contemplated by this Agreement (collectively, “Transfer Taxes”),
and any penalties, interest or additions to Tax with respect to the Transfer
Taxes shall be paid by the Purchaser. The Purchaser shall be responsible for
filing any returns with respect to the Transfer Taxes and the Seller agrees to
cooperate with the Purchaser in the filing of any such returns with respect to
the Transfer Taxes, including promptly supplying any information in its
possession that is reasonably necessary to complete such returns.

 

56



--------------------------------------------------------------------------------

(c) Intermediary Transaction Tax Shelter. The Purchaser shall not take any
action with respect to the Company and its Subsidiaries that would cause the
transactions contemplated by this Agreement to constitute part of a transaction
that is the same as, or substantially similar to, the “Intermediary Transaction
Tax Shelter” described in Internal Revenue Service Notices 2001-16 and 2008-111.

9.02 Reasonable Best Efforts. Subject to the terms of this Agreement (including
the limitations set forth in this Section 9.02), during the period from the date
of this Agreement to the earlier of the Closing and the termination of this
Agreement in accordance with its terms, each of the Purchaser, the Company and
the Seller shall use its reasonable best efforts to cause the conditions to the
other parties’ obligations to consummate the Closing to be satisfied and for the
Closing to occur as promptly as practicable, and no party shall take any action
designed to prevent, impede or delay the Closing.

9.03 Confidentiality.

(a) Each of the Purchaser and the Seller acknowledges that during the period
from the date of this Agreement to the Closing, it remains bound by the
confidentiality agreement, dated June 26, 2015 by and between the Purchaser and
H.D. Vest Financial Services, Inc. (the “Confidentiality Agreement”).
Additionally, the Confidentiality Agreement shall survive any termination of
this Agreement for a period of 24 months following the date of such termination
(and, notwithstanding anything contained in this Agreement or the
Confidentiality Agreement to the contrary, the Confidentiality Agreement term
shall be automatically amended to be extended accordingly); provided that,
notwithstanding the foregoing, the Purchaser shall continue to remain subject to
the confidentiality and limitation of use provisions of the Confidentiality
Agreement with respect to any retained Evaluation Material (as defined in the
Confidentiality Agreement) in accordance with the terms of the Confidentiality
Agreement (prior to giving effect to any amendment by this Section 9.03).

(b) The Company and its Subsidiaries agree that all of the confidential
information of the Company and its Subsidiaries, including without limitation
processes, compositions, product specifications, past, current and planned
research and development, market studies and business plans, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, contract terms, customer
and vendor terms, employee information, and any information that is marked
“confidential” or in some comparable manner, whether or not reduced to writing,
in each case of or concerning the Company and its Subsidiaries (the
“Confidential Information”), immediately prior to the Closing, is the sole,
exclusive and valuable proprietary information and property of the Company and
its Subsidiaries, that such Confidential Information derives independent
economic value from not being readily known or ascertainable by proper means by
others who can obtain economic value from its disclosure or use, and that upon
the Closing such Confidential Information will remain the sole and exclusive
property of the Company and its Subsidiaries. Thus, the Seller agrees that from
and after the Closing Date, without the prior written consent of the Purchaser,
the Seller will (i) not use the Confidential Information to the detriment of the
Purchaser, the Company or its Subsidiaries; and (ii) hold the Confidential
Information in strict confidence, and without limiting the foregoing, not
disclose the Confidential

 

57



--------------------------------------------------------------------------------

Information to any Person (other than the Purchaser or the Purchaser’s
Affiliates); provided, however, that the agreements in clause (ii) will not
apply to the extent that (A) the same information is currently publicly
available or becomes publicly available and that such public availability does
not result from the misappropriation or improper disclosure, directly or
indirectly, of such information by the Seller; (B) the Confidential Information
is required by applicable Law to be disclosed, but then only (1) to the extent
disclosure is required and (2) after undertaking in good faith to give the
Purchaser notice of such obligation so that it may seek a protective order or
other similar or appropriate relief or (C) the Confidential Information is being
disclosed solely as part of a proceeding initiated with respect to the
enforcement of Seller’s rights hereunder or under any agreement or transaction
contemplated hereby.

9.04 Further Assurances. From time to time, as and when requested by any party
hereto and at such party’s expense, any other party shall execute and deliver,
or cause to be executed and delivered, all such documents and instruments and
shall take, or cause to be taken, all such further or other actions as such
requesting party may reasonably deem necessary or desirable to evidence and
effectuate the transactions contemplated by this Agreement.

9.05 Provision Respecting Legal Representation. The Purchaser hereby
acknowledges and agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates (individually and
collectively, the “Purchaser Group”), that Kirkland & Ellis LLP (i) may have
served as counsel to the Seller and each of the Seller’s members and their
respective Affiliates (individually and collectively, the “Seller Group”) and
the Company, and (ii) may serve as counsel to the Seller Group, on the one hand,
and the Company and its Subsidiaries, on the other hand, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, and that, following
consummation of the transactions contemplated hereby, Kirkland & Ellis LLP (or
any successor) may serve as counsel to the Seller Group or any director, member,
partner, officer, employee or Affiliate of the Seller Group, in connection with
any matters involving, including any litigation, claim or obligation arising out
of or relating to, this Agreement or the transactions contemplated by this
Agreement (a “Post-Closing Representation”) notwithstanding such prior
representation of the Company and its Subsidiaries, and each of the parties
hereto hereby consents thereto and waives any claims they may have that
Kirkland & Ellis LLP has a conflict of interest arising therefrom or is
otherwise prohibited from engaging in a Post-Closing Representation, and each of
such parties shall cause any Affiliate thereof to consent to and waive any such
claim arising from such representation. The Purchaser further agrees, on its own
behalf and on behalf of its Affiliates, including the Company and its
Subsidiaries following the Closing, that, in the event that a dispute arises
after the Closing between the Purchaser Group, the Company or a Subsidiary of
the Company and the Seller or its Affiliates, Kirkland & Ellis LLP may represent
Seller or its Affiliates in such dispute even though the interests of such
Person(s) may be directly adverse to the Purchaser, the Company or a Subsidiary
of the Company and even though Kirkland & Ellis LLP may have represented the
Company or a Subsidiary of the Company in a matter substantially related to such
dispute. The Purchaser represents that the Purchaser’s own attorney has
explained and helped the Purchaser evaluate the implications and risks of
waiving the right to assert a future conflict against Kirkland & Ellis LLP, and
the Purchaser’s consent with respect to this waiver is fully informed. Each of
the parties to this Agreement hereby irrevocably acknowledges and agrees that
all

 

58



--------------------------------------------------------------------------------

communications prior to the Closing between the Company and its Subsidiaries and
the Seller Group, on the one hand, and their external legal counsel, including
but not limited to Kirkland & Ellis LLP, on the other hand, made in connection
with the negotiation, preparation, execution, delivery and performance under, or
any dispute or proceeding arising out of or relating to, this Agreement, any
agreements contemplated by this Agreement or the transactions contemplated
hereby or thereby, or any matter relating to any of the foregoing (including,
for the avoidance of doubt, all of the client files and records in the
possession of Kirkland & Ellis LLP related to this Agreement and the
transactions contemplated hereby), are privileged communications between the
Company, its Subsidiaries and the Seller Group and such counsel (collectively,
the “Privileged Communications”) and thereby property of the Seller Group, and
the attorney-client privilege and the expectation of client confidence belongs
to, and shall be controlled by, the Seller and will not pass to or be claimed by
the Purchaser, the Company or any Subsidiary of the Company, and from and after
the Closing none of the Company, its Subsidiaries, or any Person purporting to
act on behalf of or through the Company or its Subsidiaries, will seek to obtain
such communications, whether by seeking a waiver of the attorney-client
privilege or through any other means. In addition, the Purchaser and the Company
agree that it would be impractical to remove all attorney-client communications
from the records (including e-mails and other electronic files) of the Company
and its Subsidiaries. Accordingly, as to any such Privileged Communications
prior to the Closing Date, the Purchaser, the Company, and each of its
Subsidiaries together with any of their respective Affiliates, Subsidiaries,
successors or assigns, further agree that no such Person may use or rely on any
of the Privileged Communications in a manner that may be adverse to the Seller
or any of its Affiliates.

9.06 Press Releases and Communications. No press release or public announcement
related to this Agreement or the transactions contemplated herein, or prior to
the Closing any other announcement or general communication to the employees,
customers or suppliers of the Company and its Subsidiaries, shall be issued or
made by any party hereto without the joint approval of the Purchaser and the
Seller, unless required by Law or the applicable rules of any stock exchange on
which Purchaser or its Affiliates list securities (in each case, in the
reasonable opinion of counsel), in which case the Purchaser and the Seller shall
have the right to review such press release, announcement or communication prior
to issuance, distribution or publication, except to the extent such press
release, announcement or communication contains information substantially
consistent with information previously included in a press release, announcement
or communication made in accordance with this Section 9.06. Nothing herein shall
prevent the Company from notifying its and its Subsidiaries’ employees,
customers or suppliers of the transactions contemplated herein prior to the
Closing as is necessary or desirable to facilitate the consummation of such
transactions. For the avoidance of doubt, the Parties acknowledge and agree that
each of Parthenon Capital (“Parthenon”), Lovell Minnick Partners (“Lovell
Minnick”), and Fisher Lynch Capital (“Fisher Lynch”) and their respective
Affiliates (except for the Company and its Subsidiaries) may provide general
information about the subject matter of this Agreement in connection with
Parthenon’s, Lovell Minnick’s or their respective Affiliates’ normal fund
raising, marketing, informational or reporting activities.

 

59



--------------------------------------------------------------------------------

9.07 Regulatory Filings.

(a) As soon as practicable (but in any event no more than ten (10) business days
following the execution and delivery of this Agreement, each of the Company and
the Purchaser shall file with the Federal Trade Commission (the “FTC”) and the
Antitrust Division of the Department of Justice (the “DOJ”) a Notification and
Report Form relating to this Agreement, the transactions contemplated by this
Agreement as required by the HSR Act, and each of Company and/or Purchaser shall
file comparable notification filings, forms and submissions with any foreign
Governmental Authority that may be required by the notification or control laws
and regulations (“Antitrust Laws”) of any foreign jurisdiction in which the
Company or the Purchaser have business or operations or in which the Company and
the Purchaser mutually agree to make such filing. Each of the Company and the
Purchaser shall promptly (i) cooperate and coordinate with the other in the
making of such filings, (ii) supply the other with any information that may be
required in order to effectuate such filings, and (iii) supply any additional
information that reasonably may be required or requested by the FTC, the DOJ or
the competition or other merger control authorities of any other jurisdiction
and that the Company and the Purchaser reasonably deem necessary and/or
appropriate.

(b) During the period from the date of this Agreement to the earlier of hte
Closing and the termination of this Agreement in accordance with its terms, each
of the Company and the Purchaser shall, and shall cause their respective
Affiliates to, (i) promptly inform the other party hereto of any communication
from any Governmental Authority regarding the transactions contemplated by this
Agreement, (ii) if practicable, permit the other party hereto an opportunity to
review in advance all the information relating to the Company and its
Subsidiaries or Purchaser and its Subsidiaries, as the case may be, that appears
in any filing made with, or written materials submitted to, any Person and/or
any Governmental Authority in connection with the transactions contemplated by
this Agreement (including, without limitation, in connection with obtaining the
FINRA Approval), and incorporate the other party’s reasonable comments thereto,
(iii) not participate in any substantive meeting or discussion with any
Governmental Authority in respect of any filing, investigation, or inquiry
concerning this Agreement (including, without limitation, in connection with
obtaining the FINRA Approval) or the transactions contemplated hereby unless
such party consults with the other party hereto in advance, and, to the extent
permitted by such Governmental Authority, gives the other party hereto an
opportunity to attend or participate in such meeting or discussion, and
(iv) furnish the other party with copies of all correspondences, filings, and
written communications between them and their Subsidiaries and Representatives,
on the one hand, and any Governmental Authority or its respective staff, on the
other hand, with respect to this Agreement and the transactions contemplated
hereby; provided, however, that as to each of (i) through (iv) above, (a) any
materials concerning valuation of the transaction or internal financial
information may be redacted, and (b) each of Company and Purchaser may, as each
deem advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 9.07 as “counsel only” and, in
such event, such material and the information contained therein shall be given
only to the outside legal counsel of the recipient and shall not be disclosed by
such counsel to non-legal directors, officers, employees or other advisors or
representatives of the recipient unless prior consent is obtained in advance
from the source of the materials or its legal counsel.

 

60



--------------------------------------------------------------------------------

(c) If, during the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms,
either the Company or the Purchaser or either of their respective Affiliates
receives a request for additional information or documentary material from any
such Governmental Authority or by the other party to this Agreement in
connection with a request from such Governmental Authority, in each case with
respect to the transactions contemplated by this Agreement (including without
limitation in connection with obtaining the FINRA Approval), then such party
shall use its reasonable best efforts to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.

(d) If, during the period from the date of this Agreement to the earlier of the
Closing and the termination of this Agreement in accordance with its terms, any
administrative or judicial action or proceeding, including any proceeding by a
private party, is instituted (or threatened to be instituted) challenging the
transactions contemplated by this Agreement as violative of any Law or Order, or
if any Law or Order is enacted, entered, promulgated or enforced by a
Governmental Authority which would make illegal, or would otherwise prohibit or
materially impair or delay, the transactions contemplated by this Agreement,
each of the Company and the Purchaser shall, and shall cause their Affiliates
to, cooperate in all respects with each other and use their respective
reasonable best efforts to contest such action or proceeding and have vacated or
otherwise lifted any such Law or Order, provided however that nothing in this
Section 9.07 requires the Company or the Purchaser to (i) agree to or effectuate
any sale, divestiture, license or other disposition or holding separate of any
assets or categories of assets, or (ii) agree to any material restriction on its
business or the imposition of any material limitation or regulation on the
ability of the Company and the Purchaser or their respective Subsidiaries to
freely conduct their respective businesses.

9.08 Guarantee.

(a) The Parent (i) shall cause the Purchaser to fulfill and comply with all of
its obligations under this Agreement, (ii) absolutely, unconditionally and
irrevocably guarantees, as a principal and primary obligor and not as a surety,
to the Seller and the Company the due and timely performance by the Purchaser of
the Purchaser’s covenants, agreements, obligations, commitments and undertakings
given or undertaken or expressed to be given or undertaken under this Agreement
which are to be performed on or prior to the Closing (including, for the
avoidance of doubt, the payment of the Purchase Price).

(b) The guarantee in this Section 9.08 is a guarantee of payment and
performance, and not merely of collection, and the Parent acknowledges and
agrees that no release or extinguishments of the Purchaser’s obligations or
Liabilities (other than in accordance with the terms of this Agreement), whether
by decree in any bankruptcy proceeding or otherwise, shall affect the continuing
validity and enforceability of this guarantee.

(c) The Parent hereby waives, for the benefit of the Seller and the Company, any
right to require the Seller or the Company, as a condition of payment or
performance by the Parent, to proceed against the Parent or pursue any other
remedies whatsoever. Parent further waives any and all defenses it may have to
the enforceability of this guaranty against it solely as

 

61



--------------------------------------------------------------------------------

a guarantor, which waiver shall not affect any defenses Purchaser may have as an
obligor with respect thereto. Parent hereby represents and warrants to the
Seller and the Company that (i) it is a corporation duly formed, validly
existing and in good standing under the laws of the state of Delaware, and it
has all power and authority to execute, deliver and perform its obligations
under this Section 9.08; (ii) the execution, delivery and performance of this
Agreement by it has been duly and validly authorized and approved by all
necessary corporate action on its part, and no other proceedings or actions on
the part of it are necessary therefor; (iii) this Agreement has been duly and
validly executed and delivered by it and assuming that this Agreement is a valid
and binding obligation of the other parties hereto, constitutes a valid and
legally binding obligation of it, enforceable against it in accordance with its
terms, and (v) assuming the funding in full of the Debt Financing in accordance
with the Debt Commitment Letter, it has, and will have at the Closing,
sufficient funds immediately available to pay and perform all of its obligations
under this Section 9.08. The parties acknowledge and agree that obligations of
the Parent hereunder are independent of the obligations of the Purchaser and
that a separate action may be brought against the Parent, whether or not such
action is brought against the Purchaser or whether the Purchaser is joined in
such action. The Parent hereby agrees that its Liability hereunder shall not be
contingent upon the exercise or enforcement by the Seller or the Company of
whatever remedies they may have against the Purchaser or any of its Affiliates.

9.09 Rollover.

(a) Prior to the Closing, each of the Company and the Seller agree to take all
necessary steps to comply with its obligations set forth in the Rollover
Agreements, including the distribution of Company Shares (as defined in the
Rollover Agreement) to Roger Ochs and the Rollover Employees as contemplated by
and pursuant to the Rollover Agreement.

(b) In accordance with the Rollover Agreements, in the event that any Rollover
Agreement has been terminated or is no longer in effect, the Company and the
Seller shall refrain from distributing any Shares to such employee previously
subject to such terminated or ineffective Rollover Agreement and to the extent
any such Shares were distributed to any such employee prior to the termination
of the applicable Rollover Agreement, the Company and the Seller agree to take
such steps as are necessary or appropriate to ensure that such Shares are held
by the Seller at the Closing.

ARTICLE 10

INDEMNIFICATION

10.01 General; Survival.

(a) From and after the Closing, the parties shall indemnify each other as
provided in this Article 10. All indemnification payments made pursuant to this
Article 10 shall be treated as an adjustment to the Purchase Price unless
otherwise required by Law.

(b) From and after the Closing, the Purchaser and its Affiliates (including the
Company and its Subsidiaries) and each of their respective directors, managers,
officers, members, shareholders, partners, employees, agents, representatives
(the “Purchaser

 

62



--------------------------------------------------------------------------------

Indemnitees”) shall be entitled to be indemnified and held harmless from and
against any Losses sustained or incurred by any Purchaser Indemnitee to the
extent caused by, arising out of, resulting from or attributable to any
inaccuracy in or breach of any representation and warranty made by the Seller or
the Company in this Agreement, as such representations and warranties are
qualified and supplemented by the Disclosure Schedule and in the certificate
delivered by the Company and the Seller in connection with Section 2.01(f)(i).

(c) If an Indemnified Party wishes to seek indemnification for a claim based on
this Article 10, the Indemnified Party must deliver notice of such claim to the
Indemnifying Party on or before the date that is twelve (12) months following
the Closing Date (the “Survival Period”). Any claim set forth in such notice
delivered during the Survival Period shall survive until such time as such claim
is fully and finally resolved.

(d) All pre-Closing covenants shall terminate on the Closing Date, and all other
covenants and other obligations of the parties contained in this Agreement which
require performance following the Closing Date shall survive the Closing
indefinitely until such obligations have been fully performed in accordance with
their terms.

10.02 Seller’s Indemnification Obligations. Subject to the provisions of this
Article 10, and notwithstanding anything to the contrary in Section 10.01(b),
from and after the Closing Date, the Seller shall only indemnify, defend,
protect and hold harmless the Purchaser Indemnitees for, from and against any
and all Losses sustained or incurred by any Purchaser Indemnitee to the extent
caused by, arising out of, resulting from or attributable to:

(a) any inaccuracy in or breach of any representation and warranty made by the
Seller or the Company in Section 3.12(i) of this Agreement, as such
representations and warranties are qualified and supplemented by the Disclosure
Schedule and in the certificate delivered by the Company (and/or the Seller) in
connection with Section 2.01(f)(i) with respect to the representations and
warranties set forth in Section 3.12(i) of this Agreement (and, for the
avoidance of doubt, the Seller shall not indemnify the Purchaser Indemnitees for
any other representation or warranty made by the Seller or the Company herein or
in any certificate);

(b) any breach by the Seller, or any failure of the Seller to comply with, in
any material respects, any of the covenants or obligations under this Agreement
to be performed or complied with by the Seller following the Closing Date;

(c) any Indebtedness or Transaction Expenses that are not paid or satisfied in
full at the Closing; and

(d) the matters set forth on the Specified Indemnity Schedule.

10.03 Purchaser’s Indemnification Obligations. Subject to the provisions of this
Article 10, from and after the Closing Date, the Purchaser shall indemnify,
indemnify, defend, protect and hold harmless the Seller and its Affiliates
(excluding the Company and its Subsidiaries) and each of their respective
directors, managers, officers, members, shareholders, partners, employees,
agents, representatives (the “Seller Indemnitees”) for, from and against any and
all Losses sustained or incurred by any Seller Indemnitee to the extent caused
by, arising out

 

63



--------------------------------------------------------------------------------

of, resulting from or attributable to any breach by the Purchaser, or any
failure of the Purchaser to comply with, in any material respects, any of the
covenants or obligations under this Agreement to be performed or complied with
by the Purchaser following the Closing Date.

10.04 Limitations on Indemnification Obligations. The obligations of the Seller
and the Purchaser pursuant to the provisions of Section 10.02 are subject to the
following limitations:

(a) The Seller shall not be liable to the Purchaser Indemnitees for
indemnification under Section 10.02(a) until the aggregate amount of Losses that
the Purchaser Indemnitees would recover under Section 10.02(a), but for this
Section 10.04(a), exceeds, on a cumulative basis, $1,000,000 (the “Deductible”)
and then only for the excess over the Deductible.

(b) Except as provided in Section 10.07, the sole and exclusive recourse of the
Purchaser Indemnitees with respect to any Losses owed under this Article 10
shall be limited to the funds then remaining in the Indemnity Escrow Account
paid in accordance with the Escrow Agreement.

(c) The Seller’s obligation to indemnify, defend, protect and hold harmless the
Purchaser Indemnitees for Losses under Section 10.02 shall be limited to the
Purchaser Indemnitees’ actual, out-of-pocket Losses.

(d) Any calculation of Losses hereunder shall be net of any insurance proceeds
or third-party payments (including any amounts paid by or clawed back from an IC
Representative) realized by and paid to any Purchaser Indemnitee, including for
the avoidance of doubt under the R&W Insurance Policy. The Purchaser shall use
commercially reasonable efforts to, and shall cause the Purchaser Indemnitees to
use commercially reasonable efforts to, seek full recovery under all insurance
policies and third-party payments (including any amounts owed by or which could
be clawed back from an IC Representative) covering any Loss to the same extent
as it would if such Loss were not subject to indemnification hereunder,
including without limitation under the R&W Insurance Policy. In the event that
an insurance or other recovery is made by any Purchaser Indemnitee with respect
to any Loss for which any such Purchaser Indemnitee has been indemnified
hereunder, then a refund equal to the aggregate amount of the recovery shall be
made promptly to the Seller.

(e) Losses for which any Purchaser Indemnitee may be entitled to indemnification
hereunder shall not include any of the Liabilities of the Company and its
Subsidiaries as of the Closing to the extent such Liabilities are included in
the calculation of the Final Net Working Capital, Final Transaction Expenses or
Final Indebtedness.

(f) No Indemnified Party shall be entitled to recover any Losses relating to any
matter arising under a provision of this Agreement to the extent that the
Indemnified Party has already recovered Losses with respect to such matter
pursuant to another provision of this Agreement.

 

64



--------------------------------------------------------------------------------

(g) For purposes of this Article 10, the determination of any inaccuracy in or
breach of any representation or warranty shall be determined without regard and
without giving effect to “materiality,” “material adverse effect” or similar
qualifiers.

(h) Each Person entitled to indemnification hereunder shall use commercially
reasonable efforts to mitigate all Losses after becoming aware of any event
which could reasonably be expected to give rise to any Losses that are
indemnifiable or recoverable hereunder or in connection herewith.

(i) Notwithstanding anything to the contrary in this Article 10, in no event
shall the limitations set forth in this Section 10.04 in any way limit the
Purchaser’s right to make claims and receive recoveries under the R&W Insurance
Policy.

10.05 Notice and Determination of Claims. If any Indemnified Party believes that
it has sustained or incurred any Losses for which it may be entitled to
indemnification, such Indemnified Party shall so notify the Indemnifying Party
promptly, and in any case (other than with respect to a Third Party Claim)
within 30 days of the Indemnified Party becoming aware that such Losses have
been sustained or incurred, in writing (the “Claim Notice”) specifying the basis
hereunder upon which the Indemnified Party’s claim for indemnification is
asserted and the amount of Losses being claimed. After the giving of any Claim
Notice pursuant hereto, the amount of indemnification to which a person shall be
entitled under this Article 10 shall be determined: (a) by the written agreement
between the parties; (b) by a final judgment or decree of any court of competent
jurisdiction; or (c) by any other means to which the parties shall agree in
writing. The judgment or decree of a court shall be deemed final when the time
for appeal, if any, shall have expired and no appeal shall have been taken or
when all appeals taken shall have been finally determined. A failure by an
Indemnified Party to give timely, complete or accurate notice as provided in
this Article 10 will not affect the rights or obligations of any party hereunder
except and only to the extent that, as a result of such failure, any party
entitled to receive such notice was damaged or prejudiced as a result of such
failure to give timely notice vis-à-vis its rights and obligations hereunder.

10.06 Third Party Claims.

(a) Promptly following the receipt of notice of an action, claim, examination,
investigation, enforcement referral or audit by a third party (including, for
the avoidance of doubt, by a Governmental Authority) with respect to (i) any
matters set forth on the Specified Indemnity Schedule or (ii) any other matters
involving a monetary or other obligation, in each case, which may, if true,
constitute or result in Losses for which an Indemnifying Party is obligated to
indemnify, defend, protect and hold harmless the Indemnified Party pursuant to
this Article 10 (a “Third Party Claim”), the Indemnified Party receiving the
notice of the Third Party Claim shall notify the Indemnifying Party of its
existence setting forth with reasonable specificity the facts and circumstances
of which such Indemnified Party has received notice, the amount of Losses being
claimed, to the extent known, and specifying the basis hereunder upon which the
Indemnified Party’s claim for indemnification is asserted. A failure by an
Indemnified Party to give timely, complete or accurate notice of a Third Party
Claim will not affect the rights or obligations of any party hereunder except
and only to the extent that, as a result of such failure, any party entitled to
receive such notice was damaged or prejudiced as a result of such failure to
give timely notice vis-à-vis its rights and obligations hereunder.

 

65



--------------------------------------------------------------------------------

(b) Subject to Section 10.06(e) and only to the extent permitted by applicable
Law (or by the applicable Governmental Authority bringing the action, claim,
examination, investigation, enforcement referral or audit), the Indemnifying
Party shall have the right to conduct and control at its own expense, through
counsel of its choosing, the defense of any Third Party Claim as to which
indemnification is sought by any Indemnified Party from any Indemnifying Party
hereunder; provided, however, that the Indemnifying Party shall not have the
right to conduct and control the defense of such Third Party Claim if the
insurer under the R&W Insurance Policy has assumed the defense of such Third
Party Claim in accordance with the terms of the R&W Insurance Policy. The
Indemnifying Party shall notify the Indemnified Party in writing, as promptly as
possible (but in any case before the due date for the answer or response to the
Third Party Claim if such notice is given at least ten days prior to such due
date) after receipt of the notice of Third Party Claim given by the Indemnified
Party to the Indemnifying Party under Section 10.06(a) of its election to assume
the defense of such Third Party Claim. Notwithstanding the foregoing procedures
(but subject to Sections 10.06(d) and 10.06(e)), the Seller, as the Indemnifying
Party for any matter set forth on the Specified Indemnity Schedule that is being
actively managed and subject to current, ongoing and continuing discussions with
the relevant counterparty as of the Closing Date, shall be able to assume the
defense of any such ongoing matters by providing the Purchaser, as the
Indemnified Party, of notice of its intent to assume such defense no later than
thirty (30) days following the Closing Date. The Indemnified Party has the
right, but not the obligation to participate, through separate counsel chosen by
it and at its own expense, in the defense of any such Third Party Claim as to
which the Indemnifying Party has so elected to conduct and control the defense
thereof.

(c) With respect to any Third Party Claim as to which the Indemnifying Party has
so elected to conduct and control the defense thereof, the Indemnifying Party
shall give the Indemnified Party written notice of the Indemnifying Party’s
intention to settle any Third Party Claim at least 10 days prior to the
settlement of any such Third Party Claim. The Indemnifying Party shall not
settle or compromise such Third Party Claim without the prior written consent of
the Indemnified Party, which shall not be unreasonably withheld, unless (i) the
Indemnified Party is given a full and complete release of any and all Liability
by all relevant parties to such claim or demand in respect of such Third Party
Claim; (ii) the damages payable under the settlement are limited to monetary
payments for which the Indemnified Party is fully indemnified by the
Indemnifying Party; (iii) the settlement does not require any non-monetary
relief; and (iv) the settlement does not act as an adverse and binding precedent
upon the Indemnified Party with respect to any unrelated similar claims or
demands, as reasonably determined based upon the advice of outside counsel.
Notwithstanding anything in this Section 10.06 to the contrary, the Indemnified
Party shall have the right to pay, settle or compromise any Third Party Claim
without the Indemnifying Party’s consent, provided, that, in such event the
Indemnified Party shall waive any right to indemnity therefor hereunder.

 

66



--------------------------------------------------------------------------------

(d) To the extent any Governmental Authority does not permit the Indemnifying
Party to conduct and control the defense of any Third Party Claim in accordance
with Section 10.06(b), the Indemnified Party shall conduct and control, through
counsel of the Indemnifying Party’s choosing which is reasonably acceptable to
the Indemnified Party, the defense, compromise and settlement of any such Third
Party Claim; provided that if the Indemnified Party shall comply with
Section 10.06(f) with respect to the ongoing defense of such Third Party Claim
and in the event the Indemnified Party intends to settle such Third Party Claim
and is seeking or intends to seek indemnification from the Seller under this
Article 10 with respect to any Losses caused by, arising out of, resulting from
or attributable to such Third Party Claim, the Indemnified Party shall give the
Indemnifying Party written notice of the Indemnified Party’s intention to settle
at least 20 days prior to the settlement of any such Third Party Claim and the
Indemnified Party shall not settle or compromise such Third Party Claim without
the written consent of the Indemnifying Party, which shall not be unreasonably
withheld.

(e) Notwithstanding anything in Section 10.06(b) to the contrary, the
Indemnified Party shall have the right to conduct and control, through counsel
of its choosing, the defense, compromise and settlement of any Third Party Claim
that (i) seeks an injunction or other equitable relief against the Indemnified
Party; (ii) relates to Taxes imposed on the Company or any Subsidiaries or that
involves the Tax Returns of the Company or any Subsidiary; or (iii) the
settlement of which may act as an adverse and binding precedent upon the
Indemnified Party with respect to unrelated similar claims or demands, as
reasonably determined based upon the advice of outside counsel. Additionally,
the Indemnifying Party shall lose its right to contest, defend, litigate and
settle the Third Party Claim if it shall fail to accept a tender of the defense
of the Third Party Claim in the manner set forth herein or if it shall fail to
diligently manage the Third Party Claim in the reasonable judgment of the
Indemnified Party based upon the advice of outside counsel. In any such event
described in this Section 10.06(d), the Indemnified Party shall have the right
to conduct and control, through counsel of its choosing, the defense, compromise
or settlement of any such Third Party Claim.

(f) With respect to any Third Party Claim, the party conducting and controlling
the defense of such Third Party Claim shall, and shall cause its Affiliates to,
(i) promptly inform the other party hereto of material communications from any
Governmental Authority regarding the transactions contemplated by this
Agreement, (ii) if practicable, permit the other party hereto an opportunity to
review in advance all the information that appears in any material filing made
with, or material written materials submitted to, any Person and/or any
Governmental Authority in connection with a Third Party Claim, and incorporate
such other party’s reasonable and prompt comments thereto, (iii) not participate
in any substantive settlement meeting or other material discussion with any
Governmental Authority in respect of any filing, investigation, or inquiry
concerning the Company or its Subsidiaries unless the party conducting and
controlling the defense of such Third Party Claim consults with the other party
hereto in advance, and, to the extent permitted by such Governmental Authority,
gives such other party hereto an opportunity to attend or participate in such
settlement meeting or other material discussion, and (iv) furnish the other
party with copies of all material correspondences, filings, and written
communications between any Governmental Authority or its respective staff, on
the one hand, and the party conducting and controlling the defense of such Third
Party Claim and their Subsidiaries and Representatives, on the other with
respect to such Third Party Claim; provided, however, that with respect to any
Third Party Claim for which the Seller is conducting and controlling the defense
thereof, any references to “material” in items (i) through (iv) in this

 

67



--------------------------------------------------------------------------------

Section 10.06(f) shall be disregarded for purposes of this covenant. Further,
the parties hereto agree to use commercially reasonable efforts to cooperate in
the defense of any Third Party Claim, including by retaining and upon the
request of the party conducting and controlling the defense of such Third Party
Claim, providing to such party all material records and information which are
reasonably relevant to such Third Party Claim, and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The parties hereby agree to enter into a
customary nondisclosure agreement with respect to any Third Party Claim,
including the existence of such Third Party Claim and any information provided
by the Purchaser, the Company or any of its Subsidiaries in connection with a
Third Party Claim.

10.07 Exclusive Remedy. Except in the case of actual fraud by the Seller, from
and after the Closing, the remedies provided in this Article 10 shall be the
sole and exclusive remedies of the parties in connection with any breach of
representations or warranties or non-performance of any covenant or agreement
contained in this Agreement; provided, however, that nothing contained herein
shall prevent any party from seeking specific performance or injunctive relief
to which it is entitled pursuant to Section 12.17 with respect to any breach or
threatened breach of this Agreement.

ARTICLE 11

DEFINITIONS

11.01 Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:

“2015 Adjusted EBITDA Escrow Amount” means $20,000,000.

“Adjustment Escrow Account” means the escrow account established pursuant to the
Escrow Agreement to hold the Adjustment Escrow Amount.

“Adjustment Escrow Amount” means $2,000,000.

“Advisory Contract” means any existing investment advisory, sub-advisory,
investment management, trust or similar agreement with any Client to which the
Adviser Subsidiary is a party.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or non-U.S. Law relating to income Tax) of which the Company or any
of its Subsidiaries is or has been a member.

 

68



--------------------------------------------------------------------------------

“Assets Under Administration” means, as of any date of determination, the assets
of any Person (whether held on the BD Subsidiary’s brokerage platform or held by
a mutual fund, insurance company, or other Person or otherwise under management
pursuant to an Advisory Contract) for which the Company or any of its
Subsidiaries is the investment adviser, broker-dealer, or agent of record;
provided, however, that for purposes of Section 2.01(j), Assets Under
Administration as of the Closing Date shall be adjusted for changes in market
value for the period beginning August 31, 2015 and ending on the Closing Date in
the same manner as such adjustment is applied in the Company’s monthly
operational report.

“Assignment Requirements” means, with respect to any Advisory Contract, the
consents and approvals required under applicable Law to effect, as applicable,
(i) the assignment or continuation of such Advisory Contract in connection with
the transactions contemplated by this Agreement, and/or (ii) a change of control
of the adviser, sub-adviser, investment manager, trustee or similar such party
in connection with the transactions contemplated by this Agreement, and, with
respect to any BD Contract or Insurance Arrangement, any similar regulatory or
contractual requirement.

“BD Cash” means cash held by the BD Subsidiary which is necessary such that the
BD Subsidiary not have an aggregate indebtedness (computed in accordance with
Rule 15c3-1 of the Exchange Act) that exceeds 300% of its net capital.

“BD Contract” means any existing customer or similar agreement with any Customer
to which the BD Subsidiary is a party at the date hereof.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close; provided
that for purposes of this Agreement, neither November 27, 2015 nor December 24,
2015 shall constitute a “Business Day” notwithstanding whether the banks located
in the State of New York are authorized or obligated to close.

“Cash” means, with respect to the Company and its Subsidiaries, as of the close
of business on the day immediately preceding the Closing Date, all cash, cash
equivalents and marketable securities held by the Company or any of its
Subsidiaries at such time, determined on a consolidated basis in accordance with
GAAP. For avoidance of doubt, Cash shall (1) be calculated net of issued but
uncleared checks and drafts, (2) include checks and drafts deposited for the
account of the Company and its Subsidiaries but not yet reflected as available
proceeds in the Company’s or its Subsidiaries’ account, (3) exclude Restricted
Cash and (4) exclude BD Cash.

“Client” means, with respect to the Adviser Subsidiary, any Person for which the
Adviser Subsidiary acts as an investment adviser, manager, sub-adviser,
sub-manager, or in another similar capacity pursuant to an Advisory Contract.

“Client Liabilities” means expenses and other liabilities of the Company’s and
its Subsidiaries’ Clients which are paid by the Company and its Subsidiaries on
such Clients’ behalf or to such Clients, including those which are of a type
reflected as “Client Funds Payable” on the Latest Balance Sheet.

 

69



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“commercially reasonable efforts” means the efforts that a commercially
reasonable Person desirous of achieving a result would use in similar
circumstances to achieve that result as expeditiously as reasonably practicable;
provided, however, that a Person required to use commercially reasonable efforts
under this Agreement will not be thereby required to take any action that would
result in a material adverse change in the benefits to such Person of this
Agreement or the transactions contemplated hereby, to make any material change
to its business, to incur any material fees or expenses (other than normal and
usual filing fees, processing fees, and incidental expenses), to commence any
litigation or to incur any other material burden.

“Company Intellectual Property” means (i) all Intellectual Property Rights in
any Technology owned by the Company or any of its Subsidiaries and (ii) all
Company Registered Intellectual Property Rights, together with any unregistered
Intellectual Property Rights owned or purported to be owned by the Company or
any of its Subsidiaries.

“Consent” means a Customer or Client consent, or a consent relating to an
Insurance Arrangement, sought under Section 6.04.

“Customer” means, with respect to the BD Subsidiary, any Person for which the BD
Subsidiary provides broker and/or dealer services or acts in another similar
capacity pursuant to a Customer Contract.

“Environmental Laws” means all applicable Laws concerning pollution or
protection of the environment as enacted prior to and in effect as of the
Closing Date, including all such Laws relating to the generation, distribution,
treatment, storage, disposal, transport, handling, emission, discharge, release
or threatened release of any Hazardous Substance.

“Equity Rollover Amount” means the aggregate dollar value of gross cash proceeds
represented by the Rollover Percentage (as defined in the Rollover Agreements)
set forth in each of the Rollover Agreements.

“Escrow Agent” means Wells Fargo Bank, N.A.

“Escrow Agreement” means an escrow agreement in the form to be mutually agreed
upon by the Seller and the Purchaser, with such customary changes thereto as may
be requested by the Escrow Agent, and as may be amended from time to time in
accordance with the terms therein.

“Escrow Amount” means an amount equal to the 2015 Adjusted EBITDA Escrow Amount
plus the Adjustment Escrow Amount plus the Indemnity Escrow Amount.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

70



--------------------------------------------------------------------------------

“Excluded License” means any license under which software is licensed as “free
software” or “open source software,” including any license that is a license
approved by the Open Source Initiative and listed at
http://www.opensource.org/licenses, and that requires, as a condition of use,
modification or distribution of software subject to such license, that (i) other
software linked, combined or distributed with such software be disclosed or
distributed in source code form, or (ii) other software linked, combined or
distributed with such software or any associated Intellectual Property Rights be
made available by the Company without cost (including for the purpose of making
additional copies or derivative works).

“Existing Loan Agreements” means the First Lien Loan Agreement and the Second
Lien Loan Agreement.

“Financing Source Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority, that relates to the Debt
Commitment Letter, the Debt Financing or any actions or obligations of the
Financing Sources in connection herewith or therewith.

“Financing Sources” means the lenders, agents and arrangers of any Debt
Financing, together with their respective Affiliates, officers, directors,
employees, agents and representatives and their successors and assigns,
including any successors or assigns via joinder agreements or credit agreements
relating thereto.

“FINRA” means the Financial Industry Regulatory Authority.

“First Lien Loan Agreement” means that certain Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 17, 2015 (as amended from time
to time), by and among the Company, HD Vest, Inc., a Texas corporation, the
several banks and other financial institutions and lenders from time to time
party thereto, Madison Capital Funding LLC, individually, and in its capacity as
administrative agent for the lenders, Fifth Third Bank, as syndication agent,
and CIT Finance LLC, as documentation agent.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the periods presented.

“Governmental Authority” means any governmental, regulatory, self-regulatory or
administrative body, agency, commission, office, department or authority, any
court or judicial authority, any arbitral tribunal or any other public
authority, whether foreign, federal, state or local.

“Hazardous Substance(s)” means any material, substance or waste that is
regulated by Environmental Laws because of its dangerous or deleterious
properties or characteristics, including petroleum.

“IC Representative” means each Person who is registered or licensed as a
registered representative, investment adviser representative, insurance broker,
insurance agent, producer, distributor or other Persons who market, produce or
service the Insurance Arrangements, sales person, formal manager or supervisor
of the foregoing, or equivalent person of the Company or any Company Subsidiary,
including the Adviser Subsidiary and/or BD Subsidiary and/or any Insurance
Subsidiary at the date hereof.

 

71



--------------------------------------------------------------------------------

“Indebtedness” means, as of any particular time, the unpaid principal amount of,
and accrued interest on, (i) all indebtedness for borrowed money of the Company
and its Subsidiaries (including the Existing Loan Agreements), (ii) any
indebtedness of the Company and its Subsidiaries evidenced by any note, bond,
debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which the Company or any
of its Subsidiaries is liable, contingently or otherwise, as obligor or
otherwise (other than trade payables and other current liabilities incurred in
the ordinary course of business), (iv) any obligations of the Company and its
Subsidiaries under conditional sale or other title retention agreements; (v) any
obligations of the Company and its Subsidiaries under interest rate cap
agreements, interest rate swap agreements, foreign currency exchange agreements
or other hedging contracts (including breakage costs with respect thereto),
(vi) any indebtedness guaranteed in any manner by the Company and its
Subsidiaries, and (vii) all obligations of the Company and its Subsidiaries
under leases that have been recorded by the Company and its Subsidiaries as
capital leases; but excluding, in each of (i) through (vii) above, all
intercompany indebtedness among the Company and its Subsidiaries.

“Indemnified Party” means, with respect to a particular matter, a Person who is
entitled to indemnification from another party hereto pursuant to Article 10.

“Indemnifying Party” means, with respect to a particular matter, a party hereto
who is required to provide indemnification under Article 10 to another Person.

“Indemnity Escrow Account” means the escrow account established pursuant to the
Escrow Agreement to hold the Indemnity Escrow Amount.

“Indemnity Escrow Amount” means $10,000,000.

“Insurance Arrangement” means any insurance or annuity policy and similar
contract, together with all binders, slips, certificates, endorsements and
riders thereto issued or entered into, and any brokerage or similar agreement or
arrangement existing at the date hereof with any Person to which the Company or
any of its Subsidiaries has agreed provide services and has received or may
receive (or its IC Representatives may receive) commissions and/or other fees or
payments, in each case, in connection with the business conducted by the
Insurance Subsidiaries as of the date hereof.

“Insurance Subsidiary” means each of H.D. Vest Insurance Company, LLC, A Texas
limited liability company, H.D. Vest Insurance Company, LLC, a Massachusetts
limited liability company and H.D. Vest Insurance Company, a Missouri limited
liability company.

“Intellectual Property Rights” means all intellectual property or other
proprietary rights, whether existing under statute or at common law or equity,
in any jurisdiction throughout the world, including: (i) patents (including any
continuations and continuations in part, divisionals, reissues and renewals),
inventions and invention disclosures, (ii) trademarks, service marks, trade
dress, trade names, brand names, corporate names, logos or similar identifiers,

 

72



--------------------------------------------------------------------------------

slogans and Internet domain names and all goodwill associated therewith,
(iii) copyrights and copyrightable works, mask works, and all other rights
corresponding thereto (including moral rights), (iv) rights of privacy,
personality and publicity, and (v) trade secrets, know-how, or proprietary
information.

“Investment Advisers Act” means the Investment Advisers Act of 1940, 15 U.S.C. §
80b-1 et seq., as amended, and the rules and regulations promulgated thereunder.

“Investment Company Act” means the Investment Company Act of 1940, 15 U.S.C. §
80a-1 et. seq., as amended, and the rules and regulations promulgated
thereunder.

“Key Employee” means Roger Ochs.

“Law” means any law, rule, regulation, judgment, injunction, order, decree or
other legally binding action or requirement of a Governmental Authority.

“Liabilities” means all liabilities and obligations, whether accrued, unaccrued,
or fixed, known or unknown, absolute or contingent, asserted or unasserted,
determined or undetermined, matured or unmatured, or otherwise.

“Liens” means liens, mortgages, pledges, security interests, charges and
encumbrances.

“Loss” means any loss, liability, claim, damage, penalty, fine, judgment, award,
settlement, cost, offset, demands, fees (including reasonable attorneys’ fees),
expense, disbursements and other obligations.

“Management Services Agreement” means that certain Professional Services
Agreement, dated as of October 3, 2011, by and between H.D. Vest, Inc., a Texas
corporation and PCap, L.P. a Delaware limited partnership.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, is or would
reasonably be expected to be materially adverse to (a) the business, assets,
liabilities, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (b) Seller’s ability to consummate the
transactions contemplated by this Agreement; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect: any change, effect, event,
occurrence, state of facts or development attributable to (i) the negotiation,
execution, announcement or pendency of the transactions contemplated by this
Agreement, including the impact thereof on relationships, contractual or
otherwise, with, or actual or potential loss or impairment of, customers,
suppliers, partners or employees, or on revenue, profitability and cash flows;
(ii) conditions affecting the industry in which the Company and its Subsidiaries
participate, the U.S. or world economy as a whole or the U.S. or global capital
or financial markets in general or the markets in which the Company and its
Subsidiaries operate; (iii) compliance with the terms of, or the taking of any
action required by, this Agreement; (iv) the taking of any action, or failing to
take any action, at the request of

 

73



--------------------------------------------------------------------------------

the Purchaser, or the taking of any action by the Purchaser; (v) any change in
applicable Laws or the interpretation thereof; (vi) actions required to be taken
under applicable Laws; (vii) any change in GAAP or other accounting requirements
or principles; (viii) any change in the cost or availability or other terms of
any financing to be obtained by the Purchaser; (ix) any failure (as
distinguished from any change, effect, event, occurrence, state of facts or
development giving rise to or contributing to such failure) by the Company and
its Subsidiaries to meet financial forecasts, projections or estimates; or
(x) national or international political or social conditions, including the
commencement, continuation or escalation of a war, material armed hostilities or
other material international or national calamity or act of terrorism; except in
each of the foregoing clauses (ii), (v), (vi), (vii) or (x), excluding any such
change, effect, event, occurrence, state of facts or development that has a
disproportionate effect on the Company or its Subsidiaries in comparison to
other participants in the industries in which the Company and its Subsidiaries
operate.

“Net Working Capital” means (i) all current assets (excluding Cash, Restricted
Cash, BD Cash and deferred income Tax assets (including any current portion
thereof) of the Company and its Subsidiaries as of the close of business on the
day immediately preceding the Closing Date minus (ii) all current liabilities
(excluding (A) Indebtedness, (B) Transaction Expenses, (C) deferred income Tax
liabilities (including any current portion thereof), (D) Client Liabilities and
(E) balance sheet reserves or accruals in respect of any liability on the
Special Indemnity Schedule) of the Company and its Subsidiaries, in each case as
of the close of business on the day immediately preceding the Closing Date, and
in each case determined on a consolidated basis in accordance with GAAP using
the same accounting methods, policies, principles, practices and procedures,
with consistent classifications, judgments and estimation methodology, as were
used in preparation of the Latest Balance Sheet, and not including any changes
in assets or liabilities as a result of purchase accounting adjustments or other
changes arising from or resulting as a consequence of the transactions
contemplated hereby. Schedule 11.01 attached hereto sets forth an example of the
calculation of Net Working Capital as of date of the Latest Balance Sheet. Net
Working Capital shall be calculated in accordance with Schedule 11.01 and only
include the line items set forth therein.

“Order” means any judgment, ruling, order, writ, decision, verdict, settlement,
injunction, award or decree entered, issued, made or rendered by any
Governmental Authority.

“Paying Agent” means Continental Stock Transfer & Trust Company, as paying agent
to the Seller.

“Permit” means all licenses, permits, certificates, registrations, bonds,
certificates of occupancy, accreditations and other authorizations and approvals
that are issued by or obtained from any Governmental Authority.

“Permitted Liens” means (i) statutory liens for current Taxes or other
governmental charges not yet delinquent or the amount or validity of which are
being contested in good faith; (ii) mechanics’, carriers’, workers’, repairers’
and similar statutory liens arising or incurred in the ordinary course of
business for amounts which are not yet delinquent or the amount or validity of
which are being contested in good faith; (iii) zoning, entitlement, building

 

74



--------------------------------------------------------------------------------

and other land use regulations imposed by Governmental Authorities having
jurisdiction over the Leased Real Property which are not violated by the current
use and operation of the Leased Real Property or the operation of the business
of the Company and its Subsidiaries or any violation of which would not
materially detract from the value or use of the Leased Real Property;
(iv) covenants, conditions, restrictions, easements and other similar matters of
record affecting title to the Leased Real Property which do not materially
impair the occupancy or use of the Leased Real Property for the purposes for
which it is currently used in connection with the Company’s and its
Subsidiaries’ business; (v) public roads and highways; (vi) matters which would
be disclosed by an inspection or accurate survey of each parcel of Leased Real
Property; (vii) liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation; and
(viii) non-exclusive licenses for Intellectual Property Rights granted in the
ordinary course of business.

“Person” means an individual, a sole proprietorship, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, any other business
entity or any Governmental Authority.

“Purchaser Party” means the Purchaser, any Affiliate of the Purchaser and any of
their respective officers, directors, employees, partners, members, managers,
agents, attorneys, representatives, successors or permitted assigns.

“Required Information”1 means (a) the historical financial statements regarding
the Company and its Subsidiaries necessary to satisfy the conditions set forth
in clauses (a) and (b) of paragraph 7 of Exhibit C of the Debt Commitment Letter
as such conditions relate to the historical financial statements of the Company
and its Subsidiaries (or any analogous section in any amendment, modification,
supplement, restatement or replacement thereof permitted or required pursuant to
Section 6.02) and (b) the other information regarding the Company and its
Subsidiaries customarily delivered by a borrower and necessary for the
preparation of the pro forma financial statements identified in clause (c) of
paragraph 7 of Exhibit C of the Debt Commitment Letter (or any analogous section
in any amendment, modification, supplement, restatement or replacement thereof
permitted or required pursuant to Section 6.02).

“Restricted Cash” means the Cash of the Company’s or its Subsidiaries’ clients
held by the Company or its Subsidiaries and used, or held for use, to satisfy
Client Liabilities.

“Rollover Employees” means Joel Bennett, Neal Heifetz, Aditya Kumar Garg, Casey
Griffin, Ruth Papazian, Scott Rawlins and Brian Stern.

“R&W Insurance Policy” means a policy of insurance covering Liabilities and
Losses of the Seller arising under Article 10 of this Agreement to be entered
into between the Purchaser and a nationally recognized insurance carrier to be
selected by the Purchaser in its sole discretion.

“SEC” means the U.S. Securities and Exchange Commission.

 

 

1  PC Note: Lender comments pending.

 

75



--------------------------------------------------------------------------------

“Second Lien Loan Agreement” means that certain Amended and Restated Term Loan
Agreement, dated as of March 17, 2015 (as amended from time to time), by and
among the Company, HD Vest, Inc., a Texas corporation, the several banks and
other financial institutions party from time to time party thereto, and LBC
Credit Partners III, LP, individually, and in its capacity as administrative
agent for the lenders

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller Parties” means the Seller, any Affiliate of the Seller and their
respective officers, directors, employees, partners, members, managers, agents,
attorneys, representatives, successors or permitted assigns.

“Specified Indemnity Accrued Amount” means the aggregate amount accrued, but not
paid, as of the Closing Date for Liabilities of the Company or any of its
Subsidiaries arising out of, resulting from or attributable to the entry into a
binding settlement, compromise or other similar agreement, or the issuance of
any final Order, in either case with respect to any matter set forth on the
Specified Indemnity Schedule for which the Liabilities with respect to such
binding settlement, compromise, similar agreement or Order regarding any
individual matter on the Specified Indemnity Schedule are equal to or greater
than $1,500,000.

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, limited liability company,
association or other business entity (other than a corporation) of which a
majority of the partnership, limited liability company or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more of the other Subsidiaries of such Person or a
combination thereof. For purposes of this definition, a Person is deemed to have
a majority ownership interest in a partnership, limited liability company,
association or other business entity (other than a corporation) if such Person
is allocated a majority of the gains or losses of such partnership, limited
liability company, association or other business entity or is or controls the
managing director, managing member or general partner of such partnership,
limited liability company, association or other business entity.

“Target Net Working Capital” means negative $3,600,000.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, value added, excise, severance, stamp, customs, duties, real property,
personal property, capital stock, social security, unemployment, payroll,
employee or other withholding, or other tax, including any interest, penalties
or additions to tax.

“Tax Returns” means any return, report, claim for refund, information return or
other document (including schedules or any related or supporting information)
filed or required to be filed with any Governmental Authority or other authority
in connection with the determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax.

 

76



--------------------------------------------------------------------------------

“Technology” means collectively any and all of the following: (i) computer
software and code, applications, websites, content (including text, pictures,
sounds, music, and video), application programming interfaces, protocols,
documentation, data, databases, data collections, schematics, diagrams,
products, product specifications, packaging, games, devices, know-how,
techniques, formulae, algorithms, routines, works of authorship (whether or not
copyrightable), discoveries, concepts, processes, prototypes, test
methodologies, test tools, supplier and customer lists, materials that document
design or design processes, or that document research or testing (including
designs, processes, and results); (ii) any media on which any of the foregoing
is recorded; and (iii) any other tangible embodiments of any of the foregoing.

“Transaction Expenses” means all (i) fees and expenses of the Company and its
Subsidiaries incurred in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby,
(ii) one-half of the premium payable related to the irrevocable “tail” insurance
policies obtained by the Purchaser pursuant to 7.03(c) and (iii) the gross
amount of any transaction bonuses or similar payments prior to any withholding
for Taxes that are due to any employee, officer or director directly as a result
of and in connection with the consummation of the transactions contemplated
hereby pursuant to any agreement entered into by the Company or any Subsidiary
thereof prior to the Closing and any related Taxes due and owing by the Company
or any Subsidiary with respect to such amounts. For the avoidance of doubt,
Transaction Expenses shall include those fees and expenses set forth on the
Transaction Expenses Schedule which shall be delivered by the Company to the
Purchaser not less than two (2) days prior to the anticipated Closing Date.

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

11.02 Other Definitional Provisions.

(a) Accounting Terms. Accounting terms which are not otherwise defined in this
Agreement have the meanings given to them under GAAP. To the extent that the
definition of an accounting term defined in this Agreement is inconsistent with
the meaning of such term under GAAP, the definition set forth in this Agreement
will control.

(b) Successor Laws. Any reference to any particular Code section or any other
Law will be interpreted to include any revision of or successor to that section
regardless of how it is numbered or classified.

 

77



--------------------------------------------------------------------------------

11.03 Cross-Reference of Other Definitions. Each capitalized term listed below
is defined in the corresponding Section of this Agreement:2

 

Term

   Section No.

2015 Adjusted EBITDA

   1.08(a)

2015 Adjusted EBITDA Payment

   1.08(c)

2015 EBITDA Objections Statement

   1.08(b)

2015 EBITDA Statement

   1.08(a)

Actual 2015 Adjusted EBITDA

   1.08(b)

Adjusted EBITDA

   1.08(f)

Adviser Subsidiary

   3.22(a)

Agreement

   Preface

Antitrust Laws

   9.07

Base Consideration

   1.02(a)

BD Subsidiary

   3.23(a)

Closing

   1.06

Closing Balance Sheet

   1.05(a)

Closing Date

   1.06

Collection and Use

   3.12(i)

Company

   Preface

Company Registered Intellectual Property

   3.12(a)

Competing Acquisition Proposal

   6.06(a)

Confidentiality Agreement

   9.03(a)

Confidential Information

   9.03(b)

Consolidated Interest Expense

   1.08(f)

Debt Commitment Letter

   4.06

Debt Financing

   4.06

Deductible

   10.04(a)

Designated Contacts

   6.03

Disclosure Schedules

   Article 3

Dispute Resolution Auditor

   1.05(b)

DOJ

   9.07

D&O Costs

   7.03(b)

D&O Expenses

   7.03(b)

D&O Indemnifiable Claim

   7.03(b)

D&O Indemnifying Party

   7.03(b)

D&O Indemnitee

   7.03(b)

Electronic Delivery

   12.13

Employment Agreement

   Recitals

End Date

   8.01(d)

ERISA

   3.15(a)

Estimated Cash

   1.03

Estimated Indebtedness

   1.03

Estimated Net Working Capital

   1.03

Estimated Transaction Expenses

   1.03

Excess Amount

   1.05(d)

Final Cash

   1.05(b)

Final Indebtedness

   1.05(b)

Final Net Working Capital

   1.05(b)

 

2  NTD: To be updated upon finalization of agreement.

 

78



--------------------------------------------------------------------------------

Term

   Section No.

Final Transaction Expenses

   1.05(b)

Financial Statements

   3.06

FINRA Approval

   2.01(g)

FINRA Consent Application

   6.05(a)

Form ADV

   3.22(a)

Form BD

   3.23(b)

FTC

   9.07

HSR Act

   3.14

Latest Balance Sheet

   3.06

Leased Real Property

   3.09(b)

Lovell Minnick

   9.06

Material Contracts

   3.11(b)

M&A Qualified Beneficiary

   7.04

Negative Consent Notice

   6.04

Objections Statement

   1.05(b)

Parent

   Preface

Parthenon

   9.06

Personally Identifiable Information

   3.12(i)

Personally Identifiable Information Obligation

   3.12(i)

Plans

   3.15(a)

Post-Closing Representation

   9.05

Preliminary Purchase Price

   1.02(b)

Preliminary Statement

   1.05(a)

Privileged Communications

   9.05

Purchase Price

   1.02(a)

Purchaser

   Preface

Purchaser Group

   9.05

Purchaser Indemnitees

   10.02

Purchaser’s Representatives

   6.03

Real Property Leases

   3.09(b)

Rollover

   Recitals

Rollover Agreements

   Recitals

Rollover Shares

   Recitals

Seller

   Preface

Seller Group

   9.05

Seller Indemnitees

   10.03

Shares

   Recitals

Shortfall Amount

   1.05(c)

Termination Fee

   8.02(b)

Third Party Claims

   10.06(a)

Transfer Taxes

   9.01(b)

WARN Act

   3.16

 

79



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.01 Expenses. Except as otherwise expressly provided herein, the Seller, on
the one hand, and the Purchaser, on the other hand, shall pay all of their own
expenses (including attorneys’ and accountants’ fees and expenses) in connection
with the negotiation of this Agreement, the performance of their obligations
hereunder and the consummation of the transactions contemplated by this
Agreement.

12.02 Knowledge Defined. For purposes of this Agreement, “the Company’s
knowledge” as used herein shall mean the actual knowledge of Roger Ochs, Joel
Bennett, Brian Stern, Ruth Papazian, Casey Griffin and Scott Rawlins, in each
case, after due inquiry.

12.03 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via facsimile or email (provided that, if such facsimile or
email is delivered after 5:00 p.m. Pacific time or on a day other than a
Business Day, then on the next following Business Day), (c) the Business Day
following the day on which the same has been delivered to a reputable national
overnight delivery service (charges prepaid) or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing by the recipient
party to the sending party:

Notices to the Purchaser or (following the Closing) to the Company:

Blucora, Inc.

10900 NE 8th Street, Suite 800

Bellevue, Washington 98004

Attention: Mark Finkelstein

Facsimile: (425) 201-6167

Email: mark.finkelstein@blucora.com

with a copy (which shall not constitute notice) to:

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, Washington 98101

Attention: Andrew Bor

Facsimile: (206) 359-9577

Email: abor@perkinscoie.com

 

80



--------------------------------------------------------------------------------

Notices to the Seller:

HDV Holdings LLC

c/o Parthenon Capital Partners

Four Embarcadero Center, Suite 3610

San Francisco, California 94111

Attention:     Brian Golson

    Andrew C. Dodson

Facsimile: (415) 913-3913

Email: bgolson@parthenoncapital.com

andrewd@parthenoncapital.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, Illinois 60654

Attention:     Jeffrey Seifman, P.C.

    Shelly M. Hirschtritt, P.C.

    Tana M. Ryan

Facsimile: (312) 862-2200

Email:      jseifman@kirkland.com

shirschtritt@kirkland.com

tryan@kirkland.com

Notices to the Company (prior to the Closing):

HDV Holdings, Inc.

6333 North State Highway 161

Fourth Floor

Irving, Texas 75038

Attention: Joel Bennett, Chief Financial Officer

Facsimile: (972) 870-6128

Email: joel.v.bennett@hdvest.com

with copies (which shall not constitute notice) to:

Parthenon Capital Partners

Four Embarcadero Center, Suite 3610

San Francisco, California 94111

Attention:     Brian Golson

    Andrew C. Dodson

Facsimile: (415) 913-3913

Email:      bgolson@parthenoncapital.com

andrewd@parthenoncapital.com

 

81



--------------------------------------------------------------------------------

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, Illinois 60654

Attention:     Jeffrey Seifman, P.C.

     Shelly M. Hirschtritt, P.C.

    Tana M. Ryan

Facsimile: (312) 862-2200

Email:      jseifman@kirkland.com

shirschtritt@kirkland.com

tryan@kirkland.com

12.04 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
either the Purchaser without the prior written consent of the Seller, or by the
Company or the Seller without the prior written consent of the Purchaser;
provided that, (i) after the Closing, the Seller may assign this Agreement to
any of its beneficial owners or successors by operation of law so long as such
beneficial owners or successors agree to satisfy the Seller’s obligations under
this Agreement, (ii) the Purchaser may assign this Agreement to any of the
Purchaser’s financing sources (including the Financing Sources) as collateral
(but any such assignment shall not limit the Purchaser’s obligations hereunder),
(iii) the Financing Sources under the Debt Financing Commitment will be a
beneficiary and shall have the right enforce their rights under Sections
7.10(e), 7.10(f), 7.10(g), 8.02(b), 12.04, 12.08, 12.10, 12.11, the proviso in
12.15, and 12.16, directly (and no amendment or modification to such provisions
(and the related definitions or other provisions of this Agreement to the extent
a modification would serve to modify the substance of such provisions) which
would be adverse to the Financing Sources under the Debt Financing Commitment
may be made without the prior consent of the Financing Sources under the Debt
Financing Commitment, and (iv) the Purchaser may assign this Agreement to any
affiliate or successor by operation of law so long as such affiliate or
successor agrees to satisfy the Purchaser’s obligations under this Agreement
(and provided that such assignment shall not in any case release the Purchaser
from its obligations hereunder).

12.05 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

12.06 References. The table of contents and the section and other headings and
subheadings contained in this Agreement and the Exhibits and Disclosure
Schedules hereto are solely for the purpose of reference, are not part of the
agreement of the parties hereto, and shall not in any way affect the meaning or
interpretation of this Agreement or any Exhibit or Disclosure Schedule hereto.
All references to days or months shall be deemed references to calendar days or
months. All references to “$” shall be deemed references to United States
dollars. Unless the context otherwise requires, any reference to a “Section,”
“Exhibit” or

 

82



--------------------------------------------------------------------------------

“Disclosure Schedule” shall be deemed to refer to a section of this Agreement,
exhibit to this Agreement or a schedule to this Agreement, as applicable. The
words “hereof,” “herein” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “this Article,” “this Section” and “this
subsection,” and words of similar import, refer only to the Article, Section or
subsection hereof in which such words occur. The word “or” is disjunctive but
not exclusive, and the word “including” (in its various forms) means “including
without limitation.” With respect to the determination of any period of time,
“from” means “from and including.”

12.07 Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person. The
specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement or the Disclosure
Schedules or Exhibits hereto is not intended to imply that the amounts, or
higher or lower amounts, or the items so included, or other items, are or are
not required to be disclosed (including whether such amounts or items are
required to be disclosed as material or threatened) or are within or outside of
the ordinary course of business, and no party shall use the fact of the setting
of the amounts or the fact of the inclusion of any item in this Agreement or the
Disclosure Schedules or Exhibits in any dispute or controversy between the
parties as to whether any obligation, item or matter not described or included
in this Agreement or in any Disclosure Schedule or Exhibit is or is not required
to be disclosed (including whether the amount or items are required to be
disclosed as material or threatened) or is within or outside of the ordinary
course of business for purposes of this Agreement. Matters reflected in the
Disclosure Schedules are not necessarily limited to matters required by this
Agreement to be reflected in the Disclosure Schedules, and such additional
matters are set forth for informational purposes only and do not necessarily
include other matters of a similar nature. The information contained in this
Agreement and in the Disclosure Schedules and Exhibits hereto is disclosed
solely for purposes of this Agreement, and no information contained herein or
therein shall be construed as or deemed to be an admission by any party hereto
to any third party of any matter whatsoever (including any violation of Law or
breach of contract, the existence of any liability or other obligation of any
kind).

12.08 Amendment and Waiver. Any provision of this Agreement or the Disclosure
Schedules or Exhibits hereto may be amended only in a writing signed by the
Purchaser, the Company and the Seller. No waiver of any provision hereunder, or
any breach, default or misrepresentation hereunder, shall be valid unless the
same shall be in writing and signed by the party making such waiver, and no such
waiver shall extend to or affect in any way any other provision or prior or
subsequent breach, default or misrepresentation. Notwithstanding the foregoing,
no amendment, modification or waiver of any of provision of Section 7.10(e),
Section 7.10(f), Section 7.10(g) Section 8.02(b), Section 12.04, this
Section 12.08, Section 12.10, Section 12.11, the proviso in Section 12.15 and
Section 12.16 or any other provision that would have the effect of amending any
of the foregoing that adversely affects the Debt Financing Sources shall be
effective without the consent of such adversely affected Debt Financing
Sources).

 

83



--------------------------------------------------------------------------------

12.09 Complete Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement) contain the complete agreement between
the parties hereto and supersede any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof or thereof in any way.

12.10 Third-Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided that the Persons benefitting from Section 7.03 shall
be express third-party beneficiaries of Section 7.03; provided, further that the
Financing Sources shall be third party beneficiaries of and have the right to
enforce their rights under Section 7.10(d), Section 7.10(e), Section 7.10(f),
Section 8.02(b), Section 12.04, Section 12.08, this Section 12.10,
Section 12.11, the proviso in Section 12.15 and Section 12.16 and are intended
to be the only third party beneficiaries thereunder.

12.11 Waiver of Trial by Jury. THE PARTIES TO THIS AGREEMENT EACH HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO (INCLUDING THE DEBT FINANCING), IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE AND REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING. THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
IRREVOCABLE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.12 Purchaser Deliveries. The Purchaser agrees and acknowledges that all
documents or other items delivered or made available to the Purchaser’s
representatives, and all documents or other items made available to the
Purchaser and its representatives in the Company’s electronic data room located
at https://services.intralinks.com/login/, shall be deemed to be delivered or
made available, as the case may be, to the Purchaser for all purposes hereunder.

12.13 Electronic Delivery. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, to the extent delivered by means of a facsimile machine or electronic
mail (any such delivery, an “Electronic Delivery”), shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto

 

84



--------------------------------------------------------------------------------

or to any such agreement or instrument shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

12.14 Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.

12.15 Governing Law. Except as otherwise provided in Section 7.10(g) all issues
and questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the Exhibits and Disclosure Schedules
hereto shall be governed by, and construed in accordance with, the Laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware; provided that, except as specifically set forth in the Debt
Commitment Letter, all claims or causes of action (whether at law, in equity, in
contract, in tort or otherwise) against any of the Financing Sources in any way
relating to the Debt Commitment Letter or the performance thereof or the Debt
Financing contemplated thereby, shall be exclusively governed by, and construed
in accordance with, the internal Laws of the State of New York.

12.16 Consent to Jurisdiction. SUBJECT TO THE PROVISIONS OF SECTION 7.10 (WHICH
SHALL GOVERN ANY DISPUTE ARISING THEREUNDER), THE PARTIES AGREE THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY ANY PARTY
PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
PROPERLY AND EXCLUSIVELY LIE IN THE CHANCERY COURT OF THE STATE OF DELAWARE, AND
ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE
CHANCERY COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE).
EACH PARTY ALSO AGREES NOT TO BRING ANY SUIT, ACTION OR PROCEEDING, ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
OTHER COURT (OTHER THAN UPON THE APPEAL OF ANY JUDGMENT, DECISION OR ACTION OF
ANY SUCH COURT LOCATED IN DELAWARE OR, AS APPLICABLE, ANY FEDERAL APPELLATE
COURT THAT INCLUDES THE STATE OF DELAWARE WITHIN ITS JURISDICTION). BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY AGREE THAT
VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT ANY
SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT,
ACTION OR PROCEEDING. EACH OF THE PARTIES FURTHER IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN

 

85



--------------------------------------------------------------------------------

THE MANNER PROVIDED FOR NOTICES IN SECTION 12.03 OF THIS AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

12.17 Specific Performance.

(a) Subject to Sections 8.02(b) and 12.17(b), the parties hereto agree that
irreparable damage, for which monetary relief, even if available, would not be
an adequate remedy, would occur in the event that any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached, including if the parties hereto fail to take any action required of
them hereunder to consummate the transactions contemplated by this Agreement. It
is accordingly agreed that, subject to Sections 8.02(b) and 12.17(b), (i) the
parties hereto shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in the courts described
in Section 12.16 without proof of damages or otherwise, this being in addition
to any other remedy to which they are entitled under this Agreement, (ii) the
parties hereto agree not to assert that a remedy of specific performance or
other equitable relief is unenforceable, invalid, contrary to law or inequitable
for any reason, and not to assert that a remedy of monetary damages would
provide an adequate remedy or that the parties otherwise have an adequate remedy
at law, and (iii) any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 12.17 shall not be required to
provide any bond or other security in connection with any such order or
injunction. If, on or prior to the End Date, any party hereto brings any action,
in each case in accordance with Section 12.16 and subject to Section 12.17(b),
to enforce specifically the performance of the terms and provisions hereof by
any other party, the End Date shall automatically be extended (x) for the period
during which such action is pending, plus ten (10) Business Days or (y) by such
other time period established by the court presiding over such action, as the
case may be. Notwithstanding anything herein to the contrary, in no event shall
this Section 12.17 be used, alone or together with any other provision of this
Agreement, to require the Company to remedy any breach of any representation or
warranty of the Company made herein.

(b) Notwithstanding anything herein to the contrary, including the provisions of
Section 12.17(a), prior to the Closing, the right of the Seller or the Company
to obtain an injunction, specific performance or other equitable relief, with
respect to the obligation of the Purchaser to consummate the transactions
contemplated by this Agreement, shall only be available in the event that:
(i) all conditions to the Closing set forth in Section 2.01 have been satisfied
or waived at the time when the Closing would have occurred pursuant to the terms
hereof (other than those conditions which by their terms or nature are to be
satisfied by performance at the Closing, provided that such conditions would be
satisfied at the Closing); (ii) the Debt Financing has been funded, or will be
funded at the Closing subject to satisfaction of any equity funding condition in
the Debt Commitment Letter; and (iii) the Seller has confirmed in a written
notice to the Purchaser that: (A) all conditions to the Closing set forth in
Section 2.02 have been satisfied or that the Seller and the Company are willing
to waive any unsatisfied conditions (other than those conditions which by their
terms or nature are to be satisfied by performance at the Closing, provided that
such conditions would be satisfied at the Closing), and

 

86



--------------------------------------------------------------------------------

(B) if specific performance is granted and the Debt Financing is funded, then
the Seller and the Company are ready, willing and able to consummate the
Closing. For the avoidance of doubt, the Sellers and the Company may pursue a
grant of specific performance as expressly permitted by this Section 12.17(b) or
the payment of the Termination Fee (and any related costs of collection or
interest payment) by the Purchaser, but under no circumstances shall the
Purchaser be obligated to both specifically perform the terms of this Agreement
and pay the Termination Fee (and any related costs of collection or interest
payment) in accordance with Section 8.02(b).

12.18 Consents. The Purchaser acknowledges that certain consents to the
transactions contemplated by this Agreement may be required from parties to
contracts, leases, licenses or other agreements to which the Company and/or any
of its Subsidiaries is a party (including the contracts set forth on the
Contracts Schedule and the Real Property Leases set forth on the Real Property
Schedule) and such consents may not have been obtained. The Purchaser agrees and
acknowledges that the Seller and the Company shall have no liability whatsoever
to the Purchaser (and the Purchaser shall not be entitled to assert any claims)
arising solely out of the failure to obtain any consents that were set forth on
the Company Authorization Schedule or the Seller Authorization Schedule or
because of the default, acceleration or termination of any such contract, lease,
license or other agreement as a direct result of the failure to obtain any
consents set forth on the Company Authorization Schedule or the Seller
Authorization Schedule.

12.19 Seller Reserve. Prior to any distribution by the Seller to its members of
any amounts received by the Seller pursuant to this Agreement, the Seller may,
in its discretion, retain a portion of such amounts to be held in reserve by the
Seller to pay for potential post-Closing expenses incurred by the Seller in
connection with this Agreement or any of the transaction contemplated hereby or
thereby; provided that the Seller agrees to indemnify, defend, protect and hold
harmless the Purchaser Indemnitees solely with respect to any claims by Seller’s
equityholders related to Seller’s failure to distribute such amounts to Seller’s
equityholders.

*    *    *    *

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first written above.

 

Seller:     HDV HOLDINGS LLC     By:  

/s/ Roger Ochs

    Name:   Roger Ochs     Its:   President Company:     HDV HOLDINGS, INC.    
By:  

/s/ Roger Ochs

    Name:   Roger Ochs     Its:   President Parent:     BLUCORA, INC.     By:  

/s/ Mark A. Finkelstein

    Name:   Mark Finkelstein     Its:   Chief Legal & Administrative Officer
Purchaser:     PROJECT BASEBALL SUB, INC.     By:  

/s/ William J. Ruckelshaus

    Name:   William J. Ruckelshaus     Its:   President and Chief Executive
Officer